 

 

 

 

Exhibit 10.42

Execution Version

Syndicated CUSIP NO. 45139CAC6

 

 

 

 

AMENDED AND RESTATED

CREDIT AGREEMENT

 

among

 

IDAHO POWER COMPANY,

as Borrower,

 

THE LENDERS NAMED HEREIN,

 

Wachovia Bank, National Association,

as Administrative Agent, Swingline Lender and LC Issuer

 

JPMORGAN CHASE BANK, N.A.,

as Syndication Agent,

 

and

 

KEYBANK NATIONAL ASSOCIATION

and

US BANK NATIONAL ASSOCIATION

and

BANK OF AMERICA, N.A.

as Documentation Agents

 

 

$300,000,000 Senior Credit Facilities

 

 

WACHOVIA CAPITAL MARKETS, LLC

and

J.P. MORGAN SECURITIES INC.

as

Joint Lead Arrangers and Joint Book Runners

 

 

Dated as of April 25, 2007

 

 

 

 

 

--------------------------------------------------------------------------------

 


 

 

 

 

TABLE OF CONTENTS

Page

ARTICLE 1

DEFINITIONS

1.1......
Definitions...........................................................................................................................
1

1.2...... Other Interpretive
Provisions.............................................................................................
15

ARTICLE 2

THE CREDITS

2.1......
Commitments.....................................................................................................................
15

2.2...... Required Payments;
Termination.......................................................................................
16

2.3...... Types of Advances; Minimum Amount of Each
Advance............................................... 16

2.4......
Fees....................................................................................................................................
16

2.5...... Reduction or Termination of Aggregate
Commitment...................................................... 17

2.6...... Optional Principal
Payments..............................................................................................
17

2.7...... Requesting
Advances........................................................................................................
18

2.8...... Conversion and Continuation of Outstanding
Advances................................................. 20

2.9...... Changes in Interest Rate,
etc.............................................................................................
20

2.10.... Rates Applicable After
Default.........................................................................................
21

2.11.... Method of
Payment...........................................................................................................
21

2.12.... Noteless Agreement; Evidence of
Indebtedness............................................................... 21

2.13.... Telephonic
Notices............................................................................................................
22

2.14.... Interest Payment Dates; Interest and Fee
Basis................................................................ 22

2.15.... Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions... 23

2.16.... Lending
Installations.........................................................................................................
23

2.17.... Non-Receipt of Funds by the Administrative
Agent........................................................ 24

2.18.... Facility
LCs.......................................................................................................................
24

2.19.... Replacement of
Lender.....................................................................................................
28

2.20.... Increase in
Commitments..................................................................................................
29

2.21.... Extension of Facility Termination
Date.............................................................................
30

ARTICLE 3

YIELD PROTECTION; TAXES

3.1...... Yield
Protection.................................................................................................................
31

3.2...... Changes in Capital Adequacy
Regulations.......................................................................
32

3.3...... Availability of Types of
Advances....................................................................................
33

3.4...... Funding
Indemnification...................................................................................................
33

3.5......
Taxes..................................................................................................................................
33

i


 

--------------------------------------------------------------------------------

 


 

 

 

 

3.6...... Alternate Lending Installation; Lender Statements; Survival of
Indemnity..................... 36

ARTICLE 4

CONDITIONS PRECEDENT

4.1...... Initial Credit
Extension.....................................................................................................
37

4.2...... Each Credit
Extension.......................................................................................................
37

ARTICLE 5

REPRESENTATIONS AND WARRANTIES

5.1...... Existence and
Standing.....................................................................................................
38

5.2...... Authorization and
Validity................................................................................................
38

5.3...... No Conflict; Government
Consent....................................................................................
38

5.4...... Financial
Statements..........................................................................................................
39

5.5...... Material Adverse
Change..................................................................................................
39

5.6......
Taxes..................................................................................................................................
39

5.7...... Litigation and Contingent
Obligations..............................................................................
40

5.8......
Subsidiaries........................................................................................................................
40

5.9......
ERISA...............................................................................................................................
40

5.10.... Accuracy of
Information...................................................................................................
40

5.11.... Regulation
U......................................................................................................................
40

5.12.... Material
Agreements..........................................................................................................
40

5.13.... Compliance With
Laws.....................................................................................................
41

5.14.... Ownership of
Properties....................................................................................................
41

5.15.... Plan Assets; Prohibited
Transactions.................................................................................
41

5.16.... Environmental
Matters......................................................................................................
41

5.17.... Investment Company
Act..................................................................................................
41

5.18.... OFAC; PATRIOT
Act......................................................................................................
42

ARTICLE 6

COVENANTS

6.1...... Financial
Reporting............................................................................................................
42

6.2...... Use of
Proceeds.................................................................................................................
43

6.3...... Notice of Default,
etc........................................................................................................
44

6.4...... Conduct of
Business..........................................................................................................
44

6.5......
Taxes..................................................................................................................................
44

6.6......
Insurance............................................................................................................................
44

6.7...... Compliance with
Laws......................................................................................................
44

6.8...... Maintenance of
Properties.................................................................................................
44

6.9......
Inspection..........................................................................................................................
45

6.10.... Merger and Sale of
Assets.................................................................................................
45

6.11....
Liens..................................................................................................................................
45

6.12.... Leverage
Ratio...................................................................................................................
47

ii


 

--------------------------------------------------------------------------------

 


 

 

 

 

6.13.... Investments and
Acquisitions............................................................................................
47

6.14.... Subsidiary Dividend
Restrictions......................................................................................
47

6.15....
Affiliates............................................................................................................................
48

6.16.... OFAC, PATRIOT Act
Compliance..................................................................................
48

ARTICLE 7

DEFAULTS

ARTICLE 8

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

8.1...... Acceleration; Facility LC Collateral
Account................................................................... 50

8.2......
Amendments......................................................................................................................
51

8.3...... Preservation of
Rights.......................................................................................................
52

ARTICLE 9

GENERAL PROVISIONS

9.1...... Survival of
Representations...............................................................................................
52

9.2...... Governmental
Regulation..................................................................................................
52

9.3......
Headings............................................................................................................................
53

9.4...... Entire
Agreement...............................................................................................................
53

9.5...... Several Obligations; Benefits of this
Agreement.............................................................. 53

9.6...... Expenses;
Indemnification................................................................................................
53

9.7...... Numbers of
Documents.....................................................................................................
54

9.8......
Accounting........................................................................................................................
54

9.9...... Severability of
Provisions..................................................................................................
54

9.10.... Nonliability of
Lenders......................................................................................................
54

9.11....
Confidentiality...................................................................................................................
55

9.12....
Nonreliance........................................................................................................................
55

9.13....
Disclosure..........................................................................................................................
55

9.14.... PATRIOT Act
Notice.......................................................................................................
56

9.15....
Counterparts......................................................................................................................
56

ARTICLE 10

THE ADMINISTRATIVE AGENT

10.1.... Appointment; Nature of
Relationship...............................................................................
56

10.2....
Powers...............................................................................................................................
57

10.3.... General
Immunity..............................................................................................................
57

10.4.... No Responsibility for Loans, Recitals,
etc........................................................................ 57

10.5.... Action on Instructions of
Lenders.....................................................................................
57

10.6.... Employment of Administrative Agents and
Counsel........................................................ 58

iii


 

--------------------------------------------------------------------------------

 


 

 

 

 

10.7.... Reliance on Documents;
Counsel......................................................................................
58

10.8.... Administrative Agent’s Reimbursement and
Indemnification.......................................... 58

10.9.... Notice of
Default...............................................................................................................
59

10.10.. Rights as a
Lender.............................................................................................................
59

10.11.. Lender Credit
Decision.....................................................................................................
59

10.12.. Successor Administrative
Agent.......................................................................................
59

10.13.. Administrative Agent and Joint Lead Arranger
Fees........................................................ 60

10.14.. Delegation to
Affiliates.....................................................................................................
60

10.15.. Other
Agents.....................................................................................................................
60

10.16.. LC Issuer and Swingline
Lender.......................................................................................
61

ARTICLE 11

SETOFF; RATABLE PAYMENTS

11.1....
Setoff.................................................................................................................................
61

11.2.... Ratable
Payments..............................................................................................................
61

ARTICLE 12

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

12.1.... Successors and
Assigns.....................................................................................................
62

12.2....
Participations.....................................................................................................................
62

12.3....
Assignments.......................................................................................................................
63

12.4.... Dissemination of
Information............................................................................................
64

12.5.... Tax
Treatment....................................................................................................................
64

ARTICLE 13

NOTICES

13.1....
Notices...............................................................................................................................
65

13.2.... Change of
Address............................................................................................................
65

ARTICLE 14

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

14.1.... CHOICE OF
LAW...........................................................................................................
66

14.2.... CONSENT TO
JURISDICTION.....................................................................................
66

14.3.... WAIVER OF JURY
TRIAL............................................................................................
66

 

iv


 

--------------------------------------------------------------------------------

 


 

 

 

 

 

Schedule I             Pricing Schedule

Schedule II            Commitments

Schedule 5.8          List of Subsidiaries

Schedule 5.12        Agreements which restrict Subsidiary Dividends or which
could reasonably be expected to have a Material Adverse Effect

Schedule 5.14        Indebtedness and Liens

Schedule 13.1        Notice Addresses

 

 

EXHIBIT A          Form of Opinion

EXHIBIT B          Form of Compliance Certificate

EXHIBIT C          Form of Assignment Agreement

EXHIBIT D          Form of Loan/Credit Related Money Transfer Instructions

EXHIBIT E-1       Form of Revolving Note

EXHIBIT E-2       Form of Swingline Note

EXHIBIT F           Form of Joinder Agreement

 

 

 

 

v


 

--------------------------------------------------------------------------------

 


 

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

This Amended and Restated Credit Agreement, dated as of April 25, 2007, is made
among Idaho Power Company, an Idaho corporation, the Lenders, and Wachovia Bank,
National Association, as Administrative Agent for the Lenders. 

 

RECITALS

 

            A.        Idaho Power Company, certain banks and other financial
institutions, and Wachovia Bank, National Association, as administrative agent,
are parties to a certain Credit Agreement dated as of May 3, 2005 (the “Existing
Credit Agreement”).

 

B.        The parties hereto have agreed to amend and restate the Existing
Credit Agreement on the terms and conditions set forth herein, it being the
intention of the parties hereto that this Amended and Restated Credit Agreement
and the Credit Documents executed in connection herewith shall not effect the
novation of the obligations of Idaho Power Company  thereunder but be merely a
restatement and, where applicable, an amendment of and substitution for the
terms governing such obligations hereafter.

 

C.        The Lenders are willing to make available to Idaho Power Company the
credit facilities provided for herein subject to and on the terms and conditions
set forth in this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual provisions, covenants and
agreements herein contained, the parties hereto hereby agree as follows:


ARTICLE 1 


DEFINITIONS


1.1              DEFINITIONS

.  As used in this Agreement:

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Closing Date, by which the Borrower or any of its
Subsidiaries (i) acquires any going business or all or substantially all of the
assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger or otherwise or (ii)
directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation which have ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage or voting
power) of the outstanding ownership interests of a partnership or limited
liability company.

 

--------------------------------------------------------------------------------

 


 

 

 

 

“Administrative Agent” means Wachovia Bank, National Association in its capacity
as administrative agent (i.e., contractual representative) of the Lenders
pursuant to Article 10, and not in its individual capacity as a Lender, and any
successor Administrative Agent appointed pursuant to Article 10.

“Administrative Questionnaire” means an administrative questionnaire,
substantially in the form supplied by the Administrative Agent, completed by a
Lender and furnished to the Administrative Agent in connection with this
Agreement.

“Advance” means a borrowing hereunder, (i) made by the Lenders (or the Swingline
Lender in the case of a Swingline Loan) on the same Borrowing Date, or (ii)
converted or continued by the Lenders on the same date of conversion or
continuation and, in either case, consisting of Revolving Loans of the same Type
(or a Swingline Loan made by the Swingline Lender) and, in the case of
Eurodollar Advances, for the same Interest Period.

“Affected Lender” is defined in Section 2.19.

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person.  A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise.

“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as reduced or increased from time to time pursuant to the terms hereof.

“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposure of all the Lenders.

“Agreement” means this Amended and Restated Credit Agreement, as amended,
modified, restated or supplemented from time to time in accordance with its
terms.

“Agreement Accounting Principles” means generally accepted accounting principles
as in effect from time to time applied in a manner consistent with that used in
preparing financial statements referred to in Section 5.4.

“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
the higher of (i) the Prime Rate for such day and (ii) the sum of the Federal
Funds Effective Rate for such day plus 1/2% per annum.

“Applicable Margin” means, with respect to Revolving Loans of any Type at any
time, the percentage rate per annum which is applicable at such time with
respect to Revolving Loans of such Type as set forth in the Pricing Schedule.

“Assuming Lender” is defined in Section 2.20(a).

2


 

--------------------------------------------------------------------------------

 


 

 

 

 

“Authorized Officer” means any of the Chief Executive Officer, President, Chief
Financial Officer, Vice President or Treasurer of the Borrower, acting singly.

“Available Aggregate Commitment” means, at any time, the Aggregate Commitment
then in effect minus the Aggregate Outstanding Credit Exposure at such time.

“Borrower” means Idaho Power Company, an Idaho corporation, and its successors
and assigns.

“Borrowing Date” means a date on which an Advance is made hereunder.

“Borrowing Notice” is defined in Section 2.7.

“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurodollar Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in Charlotte, North Carolina, New York, New York
and London, England for the conduct of substantially all of their commercial
lending activities, interbank wire transfers can be made on the Fedwire system
and dealings in United States dollars are carried on in the London interbank
market and (ii) for all other purposes, a day (other than a Saturday or Sunday)
on which banks generally are open in Charlotte, North Carolina for the conduct
of substantially all of their commercial lending activities and interbank wire
transfers can be made on the Fedwire system.

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee, which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles.

“Cash Equivalent Investments” means (i) short-term obligations of, or fully
guaranteed by, the United States of America, (ii) commercial paper rated A-1 or
better by S&P or P-1 or better by Moody’s, (iii) demand deposit accounts
maintained in the ordinary course of business, and (iv) certificates of deposit
issued by and time deposits with commercial banks (whether domestic or foreign)
having capital and surplus in excess of $100,000,000; provided in each case that
the same provides for payment of both principal and interest (and not principal
alone or interest alone) and is not subject to any contingency regarding the
payment of principal or interest.

“Change” is defined in Section 3.2.

“Change in Control” means the acquisition by any Person, or two or more Persons
acting in concert, of beneficial ownership (within the meaning of Rule 13d-3 of
the Securities and Exchange Commission under the Securities Exchange Act of
1934) of 20% or more of the outstanding shares of voting stock of the Parent.

3


 

--------------------------------------------------------------------------------

 


 

 

 

 

“Change in Law” means any change in law or in the interpretation, administration
or application thereof (including the introduction of any new law, treaty or
governmental rule, regulation or order), or any determination of a court or
governmental authority, in each case that becomes effective after the date
hereof.

“Closing Date” means the first date all the conditions precedent in Section 4.1
are satisfied or waived in accordance with the terms of this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral Shortfall Amount” is defined in Section 0.

“Commitment” means, for each Lender, the obligation of such Lender to make
Revolving Loans to the Borrower and to participate in the Swingline Loans and
Facility LCs issued upon the application of the Borrower, in an aggregate amount
not exceeding the amount set forth opposite its name on Schedule II, or, if such
Lender has entered into one or more assignments that has become effective
pursuant to Section 12.3(a) or is an Increasing Lender or Assuming Lender, the
amount set forth for such Lender at such time in the Register maintained by the
Administrative Agent, in either case, as such amount may be reduced or increased
from time to time pursuant to the terms hereof.

“Commitment Increase” and “Commitment Increase Date” are defined in Section
2.20(a).

“Condemnation” is defined in Section 7(i).

“Consent Date” is defined in Section 2.21(a).

“Consenting Lender” is defined in Section 2.21(a).

“Consolidated Indebtedness” means at any time the Indebtedness of the Borrower
and its Subsidiaries calculated on a consolidated basis as of such time;
provided, however that the aggregate outstanding Indebtedness evidenced by
Hybrid Securities shall be excluded to the extent that the total book value of
such Hybrid Securities does not exceed 15% of Consolidated Total Capitalization
as of such time.

“Consolidated Net Worth” means at any time the consolidated stockholders’ equity
of the Borrower and its Subsidiaries calculated on a consolidated basis as of
such time.

“Consolidated Total Capitalization” means at any time, without duplication, the
sum of (i) Consolidated Indebtedness, (ii) Consolidated Net Worth and (iii) the
aggregate outstanding amount of Hybrid Securities, each calculated as of such
time.

4


 

--------------------------------------------------------------------------------

 


 

 

 

 

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including any comfort letter, operating agreement, take or pay
contract or the obligations of any such Person as general partner of a
partnership with respect to the liabilities of the partnership.

“Conversion/Continuation Notice” is defined in Section 2.8.

“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.

“Credit Extension” means the making of an Advance or the issuance of a Facility
LC.

“Credit Extension Date” means the Borrowing Date for an Advance or the issuance
date for a Facility LC.

“Default” means an event described in Article 7.

“Eligible Replacement Lender” is defined in Section 0.

“Environmental Laws” means any and all applicable federal, state, local and
foreign statutes, laws, judicial decisions, regulations, ordinances, rules,
judgments, orders, decrees, plans, injunctions, permits, concessions, grants,
franchises, licenses, agreements and other governmental restrictions relating to
(i) the protection of the environment, (ii) the effect of the environment on
human health, (iii) emissions, discharges or releases of pollutants,
contaminants, hazardous substances or wastes into surface water, ground water or
land, or (iv) the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of pollutants, contaminants, hazardous
substances or wastes or the clean-up or other remediation thereof.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“Eurodollar Advance” means a Revolving Loan which, except as otherwise provided
in Section 2.10, bears interest at the applicable Eurodollar Rate.

“Eurodollar Base Rate” means, with respect to a Eurodollar Advance for the
relevant Interest Period, an interest rate per annum obtained by dividing
(y) the rate of interest (rounded upward, if necessary, to the nearest 1/16 of
one percentage point) appearing on Telerate Successor Page 3750 (or any
successor page) or (z) if no such rate is available, the rate of interest
determined by the Administrative Agent to be the rate or the arithmetic mean of
rates (rounded upward, if necessary, to the nearest 1/16 of one percentage
point) at which Dollar deposits in immediately available funds are offered to
first-tier banks in the London interbank Eurodollar market, in each case under
(y) and (z) above at approximately 11:00 a.m., London time, two (2) Business
Days prior to the first day of such Interest Period for a period substantially
equal to such Interest Period and in an amount substantially equal to the amount
of Wachovia’s Eurodollar Advance comprising part of such Borrowing.

5


 

--------------------------------------------------------------------------------

 


 

 

 

 

“Eurodollar Rate” means, with respect to a Eurodollar Advance for the relevant
Interest Period, the sum of (i) the quotient of (a) the Eurodollar Base Rate
applicable to such Interest Period, divided by (b) 1.00 minus the Reserve
Requirement (expressed as a decimal) applicable to such Interest Period, plus
(ii) the Applicable Margin.

“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Administrative Agent, taxes imposed on its overall net
income, receipts, profits, capital, net worth, franchise taxes, branch profits
or similar taxes, imposed on it, by (i) the jurisdiction under the laws of which
such Lender or the Administrative Agent is incorporated or organized, (ii) the
jurisdiction in which the Administrative Agent’s or such Lender’s principal
executive office or such Lender’s applicable Lending Installation is located, or
(iii) the jurisdiction in which the Lender, Lending Installation or the
Administrative Agent carries on a trade or business.

“Extension Date” is defined in Section 2.21(a).

“Extension Notice” is defined in Section 2.21(a).

“Facility LC” is defined in Section 2.18(a).

“Facility LC Application” is defined in Section 2.18(c).

“Facility LC Collateral Account” is defined in Section 2.18(k).

“Facility LC Maturity Date” is defined in Section 2.18(a).

“Facility Termination Date” means the earlier to occur of (i) April 25, 2012 (as
such date may be extended from time to time pursuant to Section 2.21) or (ii)
any earlier date on which the Aggregate Commitment is reduced to zero or
otherwise terminated pursuant to the terms hereof.

“Federal Funds Effective Rate” means, for any day, an interest rate per annum
(rounded upwards, if necessary, to the nearest 1/100 of one percentage point)
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 10:00 a.m. on such
day on such transactions received by the Administrative Agent from three Federal
funds brokers of recognized standing selected in good faith by the
Administrative Agent.

“Fee Letters” mean (a) the Wachovia Fee Letter and (b) the JPMorgan Fee Letter.

“First Mortgage” means that certain Mortgage and Deed of Trust, dated as of
October 1, 1937, as supplemented, under which the Borrower is Mortgagor and
Deutsche Bank Trust Company Americas (formerly known as Bankers Trust Company)
and R.G. Page (Stanley Burg successor individual trustee) are Trustees, as it
may from time to time be further amended, supplemented or otherwise modified.

6


 

--------------------------------------------------------------------------------

 


 

 

 

 

“Floating Rate” means, for any day, a rate per annum equal to the sum of (i) the
Alternate Base Rate for such day plus (ii) the Applicable Margin, in each case
changing when and as the Alternate Base Rate changes.

“Floating Rate Advance” means a Revolving Loan which, except as otherwise
provided in Section 2.10, bears interest at the Floating Rate.

“Hybrid Securities” shall mean any hybrid securities, including any trust
preferred securities, deferrable interest subordinated debt securities,
mandatory convertible debt securities or other hybrid securities issued by the
Borrower or any Subsidiary or financing vehicle of the Borrower that (i) have an
original maturity of at least twenty (20) years, (ii) require, absent an event
of default with respect to such securities, no repayments or prepayments and no
mandatory redemptions or repurchases, in each case, prior to the date which is
ninety-one (91) days after the occurrence of the Facility Termination Date and
(iii) permit the Borrower or any such Subsidiary or any such financing vehicle
of the Borrower, respectively, at its option, to defer certain scheduled
interest payments.

“Increasing Lender” is defined in Section 2.20(a).

“Indebtedness” of a Person means such Person’s (i) obligations for borrowed
money, (ii) obligations representing the deferred purchase price of Property or
services (other than accounts payable arising in the ordinary course of such
Person’s business payable on terms customary in the trade), (iii) obligations,
whether or not assumed, secured by Liens or payable out of the proceeds or
production from Property now or hereafter owned or acquired by such Person,
(iv) obligations which are evidenced by notes, acceptances, or other
instruments, (v) obligations of such Person to purchase securities or other
Property arising out of or in connection with the sale of the same or
substantially similar securities or Property, (vi) Capitalized Lease
Obligations, (vii) Contingent Obligations, (viii) obligations in respect of
Letters of Credit, (ix) Rate Management Obligations, (x) preferred stock which
is required by the terms thereof to be redeemed, or for which mandatory sinking
fund payments are due, by a fixed date, (xi) Off-Balance Sheet Liabilities,
(xii) any other obligation for borrowed money or other financial accommodation
which in accordance with Agreement Accounting Principles would be shown as a
liability on the consolidated balance sheet of such Person and (xiii) amounts
outstanding under a Permitted Receivables Securitization.

“Indemnitee” is defined in Section 9.6(b).

7


 

--------------------------------------------------------------------------------

 


 

 

 

 

“Interest Period” means, with respect to a Eurodollar Advance, a period of one,
two, three or six months commencing on a Business Day selected by the Borrower
pursuant to this Agreement.  Each Interest Period shall end on the day which
corresponds numerically to such date one, two, three or six months thereafter,
provided that if there is no such numerically corresponding day in such next,
second, third or sixth succeeding month, such Interest Period shall end on the
last Business Day of such next, second, third or sixth succeeding month.  If an
Interest Period would otherwise end on a day which is not a Business Day, such
Interest Period shall end on the next succeeding Business Day, provided that if
said next succeeding Business Day falls in a new calendar month, such Interest
Period shall end on the immediately preceding Business Day.

“Investment” of a Person means any loan, advance (other than commission, travel
and similar advances to officers and employees made in the ordinary course of
business), extension of credit (other than accounts receivable arising in the
ordinary course of business on terms customary in the trade) or contribution of
capital by such Person; stocks, bonds, mutual funds, partnership interests,
notes, debentures or other securities owned by such Person; any deposit accounts
and certificate of deposit owned by such Person; and structured notes,
derivative financial instruments and other similar instruments or contracts
owned by such Person.

“Joinder Agreement” means a written agreement substantially in the form of
Exhibit F hereto.

“Joint Lead Arrangers” means Wachovia Capital Markets, LLC, and J.P. Morgan
Securities Inc., and their respective successors, in their capacity as Joint
Lead Arrangers and Joint Book Runners.

“JP Morgan Fee Letter” means the letter agreement dated March 15, 2007, among
the Borrower, Parent, JPMorgan Chase Bank, N.A., and J.P. Morgan Securities Inc.

“LC Fee” is defined in Section 2.18(d).

“LC Issuer” means each of Wachovia (or any subsidiary or Affiliate of Wachovia
designated by Wachovia) and any other Lender approved by the Borrower and the
Administrative Agent, in each case in its capacity as issuer of Facility LCs
hereunder.

“LC Obligations” means, at any time, the sum, without duplication, of (i) the
aggregate undrawn stated amount under all Facility LCs outstanding at such time
plus (ii) the aggregate unpaid amount at such time of all Reimbursement
Obligations.

“LC Payment Date” is defined in Section 0.

“Lenders” means the lending institutions listed on the signature pages of this
Agreement, their respective successors and assigns and any other Person that
shall have become a Lender party hereto pursuant to a Joinder Agreement;
provided, that unless the context otherwise requires, each reference herein to
the Lenders shall be deemed to include the Swingline Lender in such capacity.

“Lending Installation” means, with respect to a Lender or the Administrative
Agent, the office, branch, subsidiary or Affiliate of such Lender or the
Administrative Agent specified in its Administrative Questionnaire or otherwise
selected by such Lender or the Administrative Agent pursuant to Section 2.16.

“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person is in any way liable.

8


 

--------------------------------------------------------------------------------

 


 

 

 

 

“LIBOR Market Index Rate” means, for any day, the sum of (i) the rate of
interest for one month U.S. dollar deposits appearing on Telerate Successor Page
3750 (or any successor page) determined as of 11:00 a.m. (London time), for such
day, or if such day is not a London Business Day, then the immediately preceding
London Business Day (or if not so reported, then as determined by the Agent from
another recognized source or interbank quotation) plus (ii) the Applicable
Margin in effect for a Eurodollar Advance from time to time.

“LIBOR Market Index Rate Advance” means a Swingline Loan which, except as
otherwise provided in Section 2.10, bears interest at the LIBOR Market Index
Rate.

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including the interest of a vendor or lessor under any conditional sale,
Capitalized Lease or other title retention agreement).

“Loans” means the Revolving Loans and the Swingline Loans.

“Loan Documents” means this Agreement, the Facility LC Applications, the Joinder
Agreements and any Notes issued pursuant to Section 0.

“London Business Day” means a day (other than Saturday or Sunday) on which banks
generally are open in London, England for the conduct of substantially all of
their commercial lending activities and dealings are carried on in the London
interbank market.

“Material Adverse Effect” means a material adverse effect on (i) the business,
Property, condition (financial or otherwise), results of operations, or
prospects of the Borrower and its Subsidiaries taken as a whole, (ii) the
ability of the Borrower to perform its obligations under the Loan Documents, or
(iii) the validity or enforceability of any of the Loan Documents or the rights
or remedies of the Administrative Agent, the LC Issuers or the Lenders
thereunder.

“Material Indebtedness” means Indebtedness (other than Obligations) of the
Borrower or any of its Subsidiaries, in an aggregate principal amount exceeding
$25,000,000 (or its equivalent in any other currency).  For purposes of
determining Material Indebtedness, the “principal amount” of the obligations of
the Borrower or any of its Subsidiaries in respect of any Rate Management
Obligation at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that the Borrower or such Subsidiary would be required
to pay if such Rate Management Obligation were terminated at such time of
determination.

“Material Subsidiary” of the Borrower means any Subsidiary (a) whose gross
revenues for the fiscal years in respect of which such statements and related
balance sheet were prepared (or the last full fiscal year in the case of
quarterly financial statements) exceeded 10% of the consolidated gross revenue
of the Borrower and all its Subsidiaries for such fiscal year or (b) whose gross
assets as at the end of such fiscal year were in excess of 10% of the
consolidated gross assets of the Borrower and all its Subsidiaries for such
fiscal year.

“Modify” and “Modification” are defined in Section 2.18(a).

“Moody’s” means Moody’s Investors Service, Inc.

9


 

--------------------------------------------------------------------------------

 


 

 

 

 

“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which the Borrower or any member of the
Controlled Group is a party to which more than one employer is obligated to make
contributions.

“Non-Consenting Lender” is defined in Section 2.21(a).

“Non-U.S. Lender” is defined in Section 3.5(d).

“Notes” means any or all of the Revolving Notes and the Swingline Note.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all Reimbursement Obligations, all accrued and unpaid fees and all
expenses, reimbursements, indemnities and other obligations of the Borrower to
the Lenders or to any Lender, the Administrative Agent, the Swingline Lender,
any LC Issuer or any indemnified party arising under the Loan Documents.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.

“Off-Balance Sheet Liability” of a Person means, without duplication, (i) any
repurchase obligation or liability of such Person with respect to accounts or
notes receivable sold by such Person, (ii) any liability under any Sale and
Leaseback Transaction which is not a Capitalized Lease, (iii) any liability
under any so-called “synthetic lease” transaction entered into by such Person,
or (iv) any obligation arising with respect to any other transaction which is
the functional equivalent of or takes the place of borrowing but which does not
constitute a liability on the balance sheets of such Person, but excluding from
this clause (iv) all Operating Leases.

“Operating Lease” of a Person means any lease of Property (other than a
Capitalized Lease) by such Person as lessee, which has an original term
(including any required renewals and any renewals effective at the option of the
lessor) of one year or more.

“Other Taxes” is defined in Section 3.5(b).

“Outstanding Credit Exposure” means, as to any Lender at any time, the sum of
(i) the aggregate principal amount of all Loans made by such Lender outstanding
at such time, (ii) such Lender’s Pro Rata Share of the LC Obligations at such
time and (iii) such Lender’s (other than the Swingline Lender’s) Pro Rata Share
of the Swingline Loans outstanding at such time.

“Parent” means IDACORP, Inc., an Idaho corporation, and its successors and
assigns.

“Participants” is defined in Section 0.

“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act,
Title III of Pub. L. 107-56 (signed into law October 26, 2001)), as amended from
time to time, and any successor statute, and all rules and regulations from time
to time promulgated thereunder.

10


 

--------------------------------------------------------------------------------

 


 

 

 

 

“Payment Date” means the last day of each March, June, September and December.

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“Permitted Receivables Securitization” means a limited recourse or non-recourse
sale, assignment or contribution of accounts receivable and related records,
collateral and rights of the Borrower and/or one or more of its Subsidiaries to
one or more special purpose entities, in connection with the issuance of
obligations by any such special purpose entity secured by such assets, the
proceeds of the issuance of which obligations shall be made available, directly
or indirectly, to the Borrower and/or the applicable Subsidiaries.

“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Borrower or any member of the Controlled Group may have any
liability.

“Pricing Schedule” means Schedule I attached hereto identified as such.

“Prime Rate” means the per annum interest rate publicly announced from time to
time by Wachovia in Charlotte, North Carolina, to be its prime rate (which may
not necessarily be its lowest or best lending rate), as adjusted to conform to
changes as of the opening of business on the date of any such change in such
prime rate.

“Prior Termination Date” is defined in Section 0.

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

“Pro Rata Share” means, with respect to a Lender, a portion equal to a fraction
the numerator of which is such Lender’s Commitment and the denominator of which
is the Aggregate Commitment (or, if the Commitments have been terminated, a
portion equal to a fraction (i) the numerator of which is equal to the sum of
(A) the principal amount of such Lender’s Loans, (B) such Lender’s (other than
the Swingline Lender’s) participation interest in the Swingline Loans, and (C)
such Lender’s participation interest in the LC Obligations, and (ii) the
denominator of which is equal to the sum of (A) the aggregate principal amount
of all Loans and (B) all LC Obligations).

“Purchasers” is defined in Section 12.3(a).

“Rate Management Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all Rate
Management Transactions, and (ii) any and all cancellations, buy backs,
reversals, terminations or assignments of any Rate Management Transactions.

11


 

--------------------------------------------------------------------------------

 


 

 

 

 

“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered into by the Borrower or the
Parent which is a rate swap, basis swap, forward rate transaction, commodity
swap, commodity option, equity or equity index swap, equity or equity index
option, bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions) or any combination thereof, whether linked to one or more
interest rates, foreign currencies, commodity prices, equity prices or other
financial measures.

“Refunded Swingline Loans” is defined in Section 0.

“Register” is defined in Section 12.3(c).

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.

“Reimbursement Obligations” means, at any time, the aggregate of all obligations
of the Borrower then outstanding under Section 2.18 to reimburse the LC Issuers
for amounts paid by the LC Issuers in respect of any one or more drawings under
Facility LCs.

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within thirty
(30) days of the occurrence of such event, provided that a failure to meet the
minimum funding standard of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or Section
412(d) of the Code.

“Reports” is defined in Section 9.6.

“Required Lenders” means Lenders in the aggregate having at least a majority of
the Aggregate Commitment or, if the Aggregate Commitment has been terminated,
Lenders in the aggregate holding at least a majority of the Aggregate
Outstanding Credit Exposure.

12


 

--------------------------------------------------------------------------------

 


 

 

 

 

“Reserve Requirement” means, with respect to an Interest Period, the reserve
percentage (expressed as a decimal and rounded upwards, if necessary, to the
next higher 1/100th of 1%) in effect from time to time during such Interest
Period, as provided by the Federal Reserve Board, applied for determining the
maximum aggregate reserve requirement (including all basic, supplemental,
marginal and other reserves), which is imposed under Regulation D on
Eurocurrency liabilities or under any similar or successor regulation with
respect to Eurocurrency liabilities or Eurocurrency funding.

“Revolving Loans” is defined in Section 2.1(a).

“Revolving Note” means a promissory note issued at the request of a Lender
pursuant to Section 2.12(d), in substantially the form of Exhibit E-1 hereto,
evidencing the aggregate indebtedness of the Borrower to such Lender resulting
from the Revolving Loans made by such Lender.

“Risk-Based Capital Guidelines” is defined in Section 3.2.

“S&P” means Standard and Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.

“Sale and Leaseback Transaction” means any sale or other transfer of Property by
any Person with the intent to lease such Property as lessee.

“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/sanctions/, or as otherwise
published from time to time.

 

“Sanctioned Person” means (i) a Person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn/t11sdn.pdf, or as otherwise
published from time to time, or (ii) (A) an agency of the government of a
Sanctioned Country, (B) an organization controlled by a Sanctioned Country, or
(C) a Person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.

“Single Employer Plan” means a Plan maintained by the Borrower or any member of
the Controlled Group for employees of the Borrower or any member of the
Controlled Group.

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled. 
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Borrower.

13


 

--------------------------------------------------------------------------------

 


 

 

 

 

“Substantial Portion” means, with respect to the Property of the Borrower and
its Subsidiaries, Property which (i) represents more than 10% of the
consolidated assets of the Borrower and its Subsidiaries as would be shown in
the consolidated financial statements of the Borrower and its Subsidiaries as of
the beginning of the twelve-month period ending with the month in which such
determination is made, or (ii) is responsible for more than 10% of the
consolidated net sales or of the consolidated net income of the Borrower and its
Subsidiaries as reflected in the financial statements referred to in clause (i)
above.

“Swingline Borrowing Notice” is defined in Section 2.7(b).

“Swingline Commitment” shall mean $30,000,000 or, if less, the Aggregate
Commitment at the time of determination, as such amount may be reduced.

“Swingline Lender” shall mean Wachovia in its capacity as maker of Swingline
Loans, and its successors in such capacity.

“Swingline Loans” is defined in Section 2.1(c).

“Swingline Note” means a promissory note issued at the request of the Swingline
Lender pursuant to Section 2.12(d), in substantially the form of Exhibit E-2
hereto, evidencing the aggregate indebtedness of the Borrower to the Swingline
Lender resulting from Swingline Loans made by the Swingline Lender.

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes and Other Taxes.

“Transferee” is defined in Section 12.4.

“Type” is defined in Section 2.3.

“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested and unvested accrued benefits under all Single Employer Plans exceeds
the fair market value of all such Plan assets allocable to such benefits, all
determined as of the then most recent valuation date for such Plans using PBGC
actuarial assumptions for single employer plan terminations.

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

“Unutilized Swingline Commitment” means, with respect to the Swingline Lender at
any time, the Swingline Commitment at such time less the aggregate principal
amount of all Swingline Loans that are outstanding at such time.

“Wachovia” means Wachovia Bank, National Association, and its successors and
assigns.

“Wachovia Fee Letter” means the letter agreement, dated March 15, 2007, among
Borrower, the Parent, Wachovia and Wachovia Capital Markets, LLC.

14


 

--------------------------------------------------------------------------------

 


 

 

 

 

“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, limited liability company, association,
joint venture or similar business organization 100% of the ownership interests
having ordinary voting power of which shall at the time be so owned or
controlled.


1.2              OTHER INTERPRETIVE PROVISIONS.

(A)                THE MEANINGS OF DEFINED TERMS ARE EQUALLY APPLICABLE TO THE
SINGULAR AND PLURAL FORMS OF SUCH TERMS.

(B)               SECTION, SCHEDULE AND EXHIBIT REFERENCES ARE TO THIS AGREEMENT
UNLESS OTHERWISE SPECIFIED.

(C)                THE TERMS “INCLUDING,” “INCLUDES” AND “INCLUDE” SHALL BE
DEEMED TO BE FOLLOWED BY THE PHRASE “WITHOUT LIMITATION.”

(D)               IN THE COMPUTATION OF PERIODS OF TIME FROM A SPECIFIED DATE TO
A LATER SPECIFIED DATE, THE WORD “FROM” MEANS “FROM AND INCLUDING”; THE WORDS
“TO” AND “UNTIL” EACH MEAN “TO BUT EXCLUDING”, AND THE WORD “THROUGH” MEANS “TO
AND INCLUDING.”

(E)                UNLESS OTHERWISE EXPRESSLY SPECIFIED, ALL REFERENCES HEREIN
TO A PARTICULAR TIME SHALL MEAN CHARLOTTE, NORTH CAROLINA TIME.

(F)                UNLESS OTHERWISE EXPRESSLY PROVIDED HEREIN, (I) REFERENCES TO
AGREEMENTS (INCLUDING THIS AGREEMENT), OTHER CONTRACTUAL INSTRUMENTS AND
ORGANIZATIONAL DOCUMENTS SHALL BE DEEMED TO INCLUDE ALL SUBSEQUENT AMENDMENTS
AND OTHER MODIFICATIONS THERETO, BUT ONLY TO THE EXTENT SUCH AMENDMENTS AND
OTHER MODIFICATIONS ARE NOT PROHIBITED BY THE TERMS OF THIS AGREEMENT, AND (II)
REFERENCES TO ANY STATUTE OR REGULATION ARE TO BE CONSTRUED AS INCLUDING ALL
STATUTORY AND REGULATORY PROVISIONS CONSOLIDATING, AMENDING, REPLACING,
SUPPLEMENTING OR INTERPRETING SUCH STATUTE OR REGULATION.

(G)               ALL REFERENCES TO THE LENDERS OR ANY OF THEM SHALL BE DEEMED
TO INCLUDE THE LC ISSUERS UNLESS SPECIFICALLY PROVIDED OTHERWISE OR UNLESS THE
CONTEXT OTHERWISE REQUIRES.


ARTICLE 2 


THE CREDITS


2.1              COMMITMENTS

. 

(A)                FROM AND INCLUDING THE CLOSING DATE TO BUT EXCLUDING THE
FACILITY TERMINATION DATE, EACH LENDER SEVERALLY AGREES, ON THE TERMS AND
CONDITIONS SET FORTH IN THIS AGREEMENT, TO  MAKE LOANS TO THE BORROWER (EACH
SUCH LOAN, A “REVOLVING LOAN” AND COLLECTIVELY, THE “REVOLVING LOANS”) IN AN
AMOUNT EQUAL TO ITS PRO RATA SHARE OF ALL REVOLVING LOANS REQUESTED BY THE
BORROWER, PROVIDED THAT AFTER GIVING EFFECT TO THE MAKING OF EACH REVOLVING LOAN
(AND TO ANY CONCURRENT REPAYMENT OF SWINGLINE LOANS WITH PROCEEDS OF REVOLVING
LOANS MADE PURSUANT TO SUCH ADVANCE), SUCH LENDER’S OUTSTANDING CREDIT EXPOSURE
SHALL NOT EXCEED ITS COMMITMENT.  SUBJECT TO THE TERMS OF THIS AGREEMENT, THE
BORROWER MAY BORROW, REPAY AND REBORROW REVOLVING LOANS AT ANY TIME PRIOR TO THE
FACILITY TERMINATION DATE.                                

15


 

--------------------------------------------------------------------------------

 


 

 

 

 

(B)               FROM AND INCLUDING THE CLOSING DATE TO BUT EXCLUDING THE
FACILITY TERMINATION DATE, EACH LENDER SEVERALLY AGREES, ON THE TERMS AND
CONDITIONS SET FORTH IN THIS AGREEMENT, TO  PARTICIPATE IN FACILITY LCS ISSUED
UPON THE REQUEST OF THE BORROWER, PROVIDED THAT AFTER GIVING EFFECT TO THE
ISSUANCE OF EACH SUCH FACILITY LC, SUCH LENDER’S OUTSTANDING CREDIT EXPOSURE
SHALL NOT EXCEED ITS COMMITMENT.  THE LC ISSUERS WILL ISSUE FACILITY LCS
HEREUNDER ON THE TERMS AND CONDITIONS SET FORTH IN SECTION 2.18.

(C)                FROM AND INCLUDING THE CLOSING DATE TO BUT EXCLUDING THE
FACILITY TERMINATION DATE, THE SWINGLINE LENDER AGREES, ON THE TERMS AND
CONDITIONS HEREINAFTER SET FORTH, TO MAKE LOANS TO THE BORROWER (EACH, A
“SWINGLINE LOAN,” AND COLLECTIVELY, THE “SWINGLINE LOANS”), IN AN AGGREGATE
PRINCIPAL AMOUNT AT ANY TIME OUTSTANDING NOT EXCEEDING THE SWINGLINE
COMMITMENT.  SWINGLINE LOANS MAY BE MADE EVEN IF THE SWINGLINE LENDER’S
OUTSTANDING CREDIT EXPOSURE WOULD EXCEED ITS COMMITMENT AT SUCH TIME, BUT
PROVIDED THAT NO ADVANCE OF SWINGLINE LOANS SHALL BE MADE IF, IMMEDIATELY AFTER
GIVING EFFECT THERETO, THE AGGREGATE OUTSTANDING CREDIT EXPOSURE WOULD EXCEED
THE AGGREGATE COMMITMENTS AT SUCH TIME.  SUBJECT TO AND ON THE TERMS AND
CONDITIONS OF THIS AGREEMENT, THE BORROWER MAY BORROW, REPAY (INCLUDING BY MEANS
OF A BORROWING OF REVOLVING LOANS PURSUANT TO SECTION 0) AND REBORROW SWINGLINE
LOANS AT ANY TIME PRIOR TO THE FACILITY TERMINATION DATE, PROVIDED THAT THE
BORROWER MAY NOT BORROW SWINGLINE LOANS THE PROCEEDS OF WHICH ARE USED TO REPAY
OUTSTANDING SWINGLINE LOANS.


2.2              REQUIRED PAYMENTS; TERMINATION

. 

(A)                EXCEPT TO THE EXTENT DUE OR PAID SOONER PURSUANT TO THE
PROVISIONS OF THIS AGREEMENT, THE BORROWER SHALL REPAY TO THE LENDERS THE
AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF EACH REVOLVING LOAN ON THE FACILITY
TERMINATION DATE.

(B)               EXCEPT TO THE EXTENT DUE OR PAID SOONER PURSUANT TO THE
PROVISIONS OF THIS AGREEMENT, THE BORROWER SHALL REPAY TO THE SWINGLINE LENDER
THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF EACH SWINGLINE LOAN ON THE EARLIER
TO OCCUR OF (I) FOURTEEN (14) DAYS AFTER THE BORROWING DATE OF EACH SUCH
SWINGLINE LOAN, AND (II) THE FACILITY TERMINATION DATE.

(C)                NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, THE
AGGREGATE OUTSTANDING CREDIT EXPOSURE AND ALL UNPAID OBLIGATIONS SHALL BE PAID
IN FULL BY THE BORROWER ON THE FACILITY TERMINATION DATE.


2.3              TYPES OF ADVANCES; MINIMUM AMOUNT OF EACH ADVANCE

.  The Revolving Loans may be Floating Rate Advances or Eurodollar Advances
(each, a “Type” of Advance), or a combination thereof, selected by the Borrower
in accordance with Sections 2.7 and 2.8.  Each Eurodollar Advance shall be in
the amount of $5,000,000 or a higher integral multiple of $100,000, and each
Floating Rate Advance shall be in the amount of $5,000,000 or a higher integral
multiple of $100,000, provided that any Floating Rate Advance may be in the
amount of the Available Aggregate Commitment.  The Swingline Loans shall be made
and maintained as LIBOR Market Index Rate Advances at all times. 

16


 

--------------------------------------------------------------------------------

 


 

 

 

 


2.4              FEES

.  In addition to certain fees described in Section 2.18(d):

(A)                THE BORROWER AGREES TO PAY TO THE ADMINISTRATIVE AGENT FOR
THE ACCOUNT OF EACH LENDER AN UPFRONT FEE IN AN AMOUNT AGREED TO IN THE WACHOVIA
FEE LETTER, PAYABLE ON THE DATE OF EXECUTION OF THIS AGREEMENT.

(B)               THE BORROWER AGREES TO PAY TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF EACH LENDER ACCORDING TO ITS PRO RATA SHARE A FACILITY FEE AT A
PERCENTAGE RATE PER ANNUM APPLICABLE AT SUCH TIME AS SET FORTH IN THE PRICING
SCHEDULE ON THE AVERAGE DAILY AGGREGATE COMMITMENT FROM THE DATE HEREOF TO THE
FACILITY TERMINATION DATE (AND, IF APPLICABLE, THEREAFTER ON THE AGGREGATE
OUTSTANDING CREDIT EXPOSURE UNTIL NO CREDIT EXTENSIONS REMAIN OUTSTANDING),
PAYABLE IN ARREARS ON EACH PAYMENT DATE HEREAFTER AND ON THE FACILITY
TERMINATION DATE (AND, IF APPLICABLE, THEREAFTER ON DEMAND).

(C)                THE BORROWER SHALL PAY TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF EACH LENDER ACCORDING TO ITS PRO RATA SHARE, A UTILIZATION FEE EQUAL
TO THE PERCENTAGE RATE PER ANNUM APPLICABLE AT SUCH TIME AS SET FORTH IN THE
PRICING SCHEDULE TIMES THE AGGREGATE OUTSTANDING AMOUNT OF REVOLVING LOANS ON
EACH DAY THAT THE AGGREGATE OUTSTANDING CREDIT EXPOSURE EXCEEDS 50% OF THE
AGGREGATE COMMITMENTS THEN IN EFFECT (OR, IF TERMINATED, IN EFFECT IMMEDIATELY
PRIOR TO SUCH TERMINATION).  THE UTILIZATION FEE SHALL BE DUE AND PAYABLE IN
ARREARS ON EACH PAYMENT DATE HEREAFTER AND ON THE FACILITY TERMINATION DATE
(AND, IF APPLICABLE, THEREAFTER ON DEMAND).

(D)               THE BORROWER SHALL PAY TO THE JOINT LEAD ARRANGERS AND THE
ADMINISTRATIVE AGENT FOR THEIR OWN RESPECTIVE ACCOUNTS FEES IN THE AMOUNTS AND
AT THE TIMES SPECIFIED IN THE FEE LETTERS.  SUCH FEES SHALL BE FULLY EARNED WHEN
PAID AND SHALL NOT BE REFUNDABLE FOR ANY REASON WHATSOEVER.


2.5              REDUCTION OR TERMINATION OF AGGREGATE COMMITMENT

.  The Borrower may permanently reduce the Aggregate Commitment in whole, or in
part ratably among the Lenders in integral multiples of $10,000,000, upon at
least five (5) Business Days’ written notice to the Administrative Agent, which
notice shall specify the amount of any such reduction, provided that the amount
of the Aggregate Commitment may not be reduced below the Aggregate Outstanding
Credit Exposure.  All accrued facility fees and utilization fees shall be
payable on the effective date of any termination of the obligations of the
Lenders to make Credit Extensions hereunder.


2.6              OPTIONAL PRINCIPAL PAYMENTS

17


 

--------------------------------------------------------------------------------

 


 

 

 

 

.  The Borrower may from time to time pay, without penalty or premium, all
outstanding Floating Rate Advances or, in an aggregate amount of $5,000,000 or a
higher integral multiple of $100,000, any portion of the outstanding Floating
Rate Advances upon one (1) Business Day’s prior notice to the Administrative
Agent.  The Borrower may from time to time pay, subject to the payment of any
funding indemnification amounts required by Section 3.4 but without penalty or
premium, all outstanding Eurodollar Advances or, in an aggregate amount of
$5,000,000 or a higher integral multiple of $100,000, any portion of the
outstanding Eurodollar Advances upon three (3) Business Days’ prior notice to
the Administrative Agent.


2.7              REQUESTING ADVANCES

. 

(A)                IN ORDER TO OBTAIN AN ADVANCE (OTHER THAN (X) ADVANCES OF
SWINGLINE LOANS, WHICH SHALL BE MADE PURSUANT TO SECTION 2.7(B), (Y) ADVANCES
FOR THE PURPOSE OF REPAYING REFUNDED SWINGLINE LOANS, WHICH SHALL BE MADE
PURSUANT TO SECTION 0, OR (Z) CONVERSIONS OF OUTSTANDING REVOLVING LOANS MADE
PURSUANT TO SECTION 2.8), THE BORROWER SHALL GIVE THE ADMINISTRATIVE AGENT
IRREVOCABLE NOTICE (A “BORROWING NOTICE”) NOT LATER THAN 11:00 A.M. AT LEAST ONE
(1) BUSINESS DAY BEFORE THE BORROWING DATE OF EACH FLOATING RATE ADVANCE AND
THREE (3) BUSINESS DAYS BEFORE THE BORROWING DATE FOR EACH EURODOLLAR ADVANCE,
SPECIFYING:

(I)                 THE BORROWING DATE, WHICH SHALL BE A BUSINESS DAY, OF SUCH
ADVANCE,

(II)               THE AGGREGATE AMOUNT OF SUCH ADVANCE,

(III)             THE TYPE OF ADVANCE SELECTED, AND

(IV)             IN THE CASE OF EACH EURODOLLAR ADVANCE, THE INTEREST PERIOD
APPLICABLE THERETO.

Not later than 1:00 p.m. on each Borrowing Date, each Lender shall make
available its Pro Rata Share of the Revolving Loan or Revolving Loans in funds
immediately available to the Administrative Agent at its address specified
pursuant to Article 0.  The Administrative Agent will make the funds so received
from the Lenders available to the Borrower at the Administrative Agent’s
aforesaid address.

(B)               IN ORDER TO OBTAIN AN ADVANCE OF A SWINGLINE LOAN, THE
BORROWER SHALL GIVE THE ADMINISTRATIVE AGENT (AND THE SWINGLINE LENDER, IF THE
SWINGLINE LENDER IS NOT ALSO THE ADMINISTRATIVE AGENT) IRREVOCABLE NOTICE (A
“SWINGLINE BORROWING NOTICE”) NOT LATER THAN 11:00 A.M. ON THE BORROWING DATE OF
EACH SWINGLINE LOAN, SPECIFYING THE AGGREGATE AMOUNT OF SUCH SWINGLINE LOAN
(WHICH SHALL NOT BE LESS THAN $1,000,000 AND, IF GREATER, SHALL BE IN AN
INTEGRAL MULTIPLE OF $500,000 IN EXCESS THEREOF (OR, IF LESS, IN THE AMOUNT OF
THE UNUTILIZED SWINGLINE COMMITMENT)).  NOT LATER THAN 4:00 P.M. ON THE
BORROWING DATE, THE SWINGLINE LENDER SHALL MAKE AVAILABLE AN AMOUNT EQUAL TO THE
AMOUNT OF THE REQUESTED SWINGLINE LOAN IN FUNDS IMMEDIATELY AVAILABLE TO THE
ADMINISTRATIVE AGENT AT ITS ADDRESS SPECIFIED PURSUANT TO ARTICLE 0.  THE
ADMINISTRATIVE AGENT WILL MAKE THE FUNDS SO RECEIVED FROM THE SWINGLINE LENDER
AVAILABLE TO THE BORROWER AT THE ADMINISTRATIVE AGENT’S AFORESAID ADDRESS.

18


 

--------------------------------------------------------------------------------

 


 

 

 

 

(C)                WITH RESPECT TO ANY OUTSTANDING SWINGLINE LOANS, THE
SWINGLINE LENDER MAY AT ANY TIME (WHETHER OR NOT AN EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING) IN ITS SOLE AND ABSOLUTE DISCRETION, AND IS HEREBY
AUTHORIZED AND EMPOWERED BY THE BORROWER TO, CAUSE AN ADVANCE OF REVOLVING LOANS
TO BE MADE FOR THE PURPOSE OF REPAYING SUCH SWINGLINE LOANS BY DELIVERING TO THE
ADMINISTRATIVE AGENT (IF THE ADMINISTRATIVE AGENT IS NOT ALSO THE SWINGLINE
LENDER) AND EACH OTHER LENDER (ON BEHALF OF, AND WITH A COPY TO, THE BORROWER),
NOT LATER THAN 11:00 A.M. ON THE DAY OF THE PROPOSED BORROWING DATE THEREFOR, A
NOTICE (WHICH SHALL BE DEEMED TO BE A BORROWING NOTICE GIVEN BY THE BORROWER)
REQUESTING THE LENDERS TO MAKE REVOLVING LOANS (WHICH SHALL BE MADE INITIALLY AS
FLOATING RATE ADVANCES) ON THE BORROWING DATE IN AN AGGREGATE AMOUNT EQUAL TO
THE AMOUNT OF SUCH SWINGLINE LOANS (THE “REFUNDED SWINGLINE LOANS”) OUTSTANDING
ON THE DATE SUCH NOTICE IS GIVEN THAT THE SWINGLINE LENDER REQUESTS TO BE
REPAID.  NOT LATER THAN 1:00 P.M. ON THE REQUESTED BORROWING DATE, EACH LENDER
(OTHER THAN THE SWINGLINE LENDER) SHALL MAKE AVAILABLE ITS PRO RATA SHARE OF THE
REFUNDED SWINGLINE LOANS IN FUNDS IMMEDIATELY AVAILABLE TO THE ADMINISTRATIVE
AGENT AT ITS ADDRESS SPECIFIED PURSUANT TO ARTICLE 0.  TO THE EXTENT THE LENDERS
HAVE MADE SUCH AMOUNTS AVAILABLE TO THE ADMINISTRATIVE AGENT AS PROVIDED
HEREINABOVE, THE ADMINISTRATIVE AGENT WILL MAKE THE AGGREGATE OF SUCH AMOUNTS
AVAILABLE TO THE SWINGLINE LENDER IN LIKE FUNDS AS RECEIVED BY THE
ADMINISTRATIVE AGENT, WHICH SHALL APPLY SUCH AMOUNTS IN REPAYMENT OF THE
REFUNDED SWINGLINE LOANS.  NOTWITHSTANDING ANY PROVISION OF THIS AGREEMENT TO
THE CONTRARY, ON THE RELEVANT BORROWING DATE, THE REFUNDED SWINGLINE LOANS SHALL
BE DEEMED TO BE REPAID WITH THE PROCEEDS OF THE REVOLVING LOANS MADE AS PROVIDED
ABOVE (INCLUDING A REVOLVING LOAN DEEMED TO HAVE BEEN MADE BY THE SWINGLINE
LENDER), AND SUCH REFUNDED SWINGLINE LOANS DEEMED TO BE SO REPAID SHALL NO
LONGER BE OUTSTANDING AS SWINGLINE LOANS BUT SHALL BE OUTSTANDING AS REVOLVING
LOANS.  IF ANY PORTION OF ANY SUCH AMOUNT REPAID (OR DEEMED TO BE REPAID) TO THE
SWINGLINE LENDER SHALL BE RECOVERED BY OR ON BEHALF OF THE BORROWER FROM THE
SWINGLINE LENDER IN ANY BANKRUPTCY, INSOLVENCY OR SIMILAR PROCEEDING OR
OTHERWISE, THE LOSS OF THE AMOUNT SO RECOVERED SHALL BE SHARED RATABLY AMONG ALL
THE LENDERS IN THE MANNER CONTEMPLATED BY SECTION 11.2.

(D)               IF, AS A RESULT OF ANY BANKRUPTCY, INSOLVENCY OR SIMILAR
PROCEEDING WITH RESPECT TO THE BORROWER, REVOLVING LOANS ARE NOT MADE PURSUANT
TO SECTION 0 IN AN AMOUNT SUFFICIENT TO REPAY ANY AMOUNTS OWED TO THE SWINGLINE
LENDER IN RESPECT OF ANY OUTSTANDING SWINGLINE LOANS, OR IF THE SWINGLINE LENDER
IS OTHERWISE PRECLUDED FOR ANY REASON FROM GIVING A NOTICE ON BEHALF OF THE
BORROWER AS PROVIDED FOR HEREINABOVE, THE SWINGLINE LENDER SHALL BE DEEMED TO
HAVE SOLD WITHOUT RECOURSE, REPRESENTATION OR WARRANTY, AND EACH LENDER SHALL BE
DEEMED TO HAVE PURCHASED AND HEREBY AGREES TO PURCHASE, A PARTICIPATION IN SUCH
OUTSTANDING SWINGLINE LOANS IN AN AMOUNT EQUAL TO ITS PRO RATA SHARE OF THE
UNPAID AMOUNT THEREOF TOGETHER WITH ACCRUED INTEREST THEREON.  UPON ONE (1)
BUSINESS DAY’S PRIOR NOTICE FROM THE SWINGLINE LENDER, EACH LENDER (OTHER THAN
THE SWINGLINE LENDER) SHALL MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT AT ITS
ADDRESS SPECIFIED PURSUANT TO ARTICLE 0 AN AMOUNT, IN IMMEDIATELY AVAILABLE
FUNDS, EQUAL TO ITS RESPECTIVE PARTICIPATION.  TO THE EXTENT THE LENDERS HAVE
MADE SUCH AMOUNTS AVAILABLE TO THE ADMINISTRATIVE AGENT AS PROVIDED HEREINABOVE,
THE ADMINISTRATIVE AGENT WILL MAKE THE AGGREGATE OF SUCH AMOUNTS AVAILABLE TO
THE SWINGLINE LENDER IN LIKE FUNDS AS RECEIVED BY THE ADMINISTRATIVE AGENT.  IN
THE EVENT ANY SUCH LENDER FAILS TO MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT
THE AMOUNT OF SUCH LENDER’S PARTICIPATION AS PROVIDED IN THIS SECTION 2.7(D),
THE SWINGLINE LENDER SHALL BE ENTITLED TO RECOVER SUCH AMOUNT ON DEMAND FROM
SUCH LENDER, TOGETHER WITH INTEREST THEREON FOR EACH DAY FROM THE DATE SUCH
AMOUNT IS REQUIRED TO BE MADE AVAILABLE FOR THE ACCOUNT OF THE SWINGLINE LENDER
UNTIL THE DATE SUCH AMOUNT IS MADE AVAILABLE TO THE SWINGLINE LENDER AT THE
FEDERAL FUNDS EFFECTIVE RATE FOR THE FIRST THREE (3) BUSINESS DAYS AND
THEREAFTER AT THE FLOATING RATE APPLICABLE TO REVOLVING LOANS.  PROMPTLY
FOLLOWING ITS RECEIPT OF ANY PAYMENT BY OR ON BEHALF OF THE BORROWER IN RESPECT
OF A SWINGLINE LOAN, THE SWINGLINE LENDER WILL PAY TO EACH LENDER THAT HAS
ACQUIRED A PARTICIPATION THEREIN SUCH LENDER’S PRO RATA SHARE OF SUCH PAYMENT IN
ACCORDANCE WITH SECTION 2.11.

19


 

--------------------------------------------------------------------------------

 


 

 

 

 

(E)                NOTWITHSTANDING ANY PROVISION OF THIS AGREEMENT TO THE
CONTRARY, THE OBLIGATION OF EACH LENDER (OTHER THAN THE SWINGLINE LENDER) TO
MAKE REVOLVING LOANS FOR THE PURPOSE OF REPAYING ANY REFUNDED SWINGLINE LOANS
PURSUANT TO SECTION 0 AND EACH SUCH LENDER’S OBLIGATION TO PURCHASE A
PARTICIPATION IN ANY UNPAID SWINGLINE LOANS PURSUANT TO SECTION 2.7(D) SHALL BE
ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE OR
EVENT WHATSOEVER, INCLUDING, WITHOUT LIMITATION, (I) ANY SET-OFF, COUNTERCLAIM,
RECOUPMENT, DEFENSE OR OTHER RIGHT THAT SUCH LENDER MAY HAVE AGAINST THE
SWINGLINE LENDER, THE ADMINISTRATIVE AGENT, THE BORROWER OR ANY OTHER PERSON FOR
ANY REASON WHATSOEVER, (II) THE OCCURRENCE OR CONTINUANCE OF ANY DEFAULT OR
EVENT OF DEFAULT, OR (III) THE FAILURE OF THE AMOUNT OF SUCH ADVANCE OF
REVOLVING LOANS TO MEET THE MINIMUM BORROWING AMOUNT SPECIFIED IN SECTION 2.3.


2.8              CONVERSION AND CONTINUATION OF OUTSTANDING ADVANCES

.  Floating Rate Advances shall continue as Floating Rate Advances unless and
until such Floating Rate Advances are converted into Eurodollar Advances
pursuant to this Section 2.8 or are repaid in accordance with Section 2.6.  Each
Eurodollar Advance shall continue as a Eurodollar Advance until the end of the
then applicable Interest Period therefor, at which time such Eurodollar Advance
shall be automatically converted into a Floating Rate Advance unless (x) such
Eurodollar Advance is or was repaid in accordance with Section 2.6 or (y) the
Borrower shall have given the Administrative Agent a Conversion/Continuation
Notice (as defined below) requesting that, at the end of such Interest Period,
such Eurodollar Advance continue as a Eurodollar Advance for the same or another
Interest Period.  Subject to Section 2.3, the Borrower may elect from time to
time to convert all or any part of a Floating Rate Advance into a Eurodollar
Advance.  The Borrower shall give the Administrative Agent irrevocable notice (a
“Conversion/Continuation Notice”) of each conversion of a Floating Rate Advance
into a Eurodollar Advance or continuation of a Eurodollar Advance not later than
11:00 a.m. at least three (3) Business Days prior to the date of the requested
conversion or continuation, specifying:

(I)                 THE REQUESTED DATE, WHICH SHALL BE A BUSINESS DAY, OF SUCH
CONVERSION OR CONTINUATION,

(II)               THE AGGREGATE AMOUNT AND TYPE OF THE ADVANCE WHICH IS TO BE
CONVERTED OR CONTINUED, AND

(III)             THE AMOUNT OF SUCH ADVANCE, WHICH IS TO BE CONVERTED INTO OR
CONTINUED AS A EURODOLLAR ADVANCE AND THE DURATION OF THE INTEREST PERIOD
APPLICABLE THERETO.


2.9              CHANGES IN INTEREST RATE, ETC.

(A)                EACH FLOATING RATE ADVANCE SHALL BEAR INTEREST ON THE
OUTSTANDING PRINCIPAL AMOUNT THEREOF, FOR EACH DAY FROM THE DATE SUCH FLOATING
RATE ADVANCE IS MADE OR IS AUTOMATICALLY CONVERTED FROM A EURODOLLAR ADVANCE
INTO A FLOATING RATE ADVANCE PURSUANT TO SECTION 2.8, TO THE DATE IT IS PAID OR
IS CONVERTED INTO A EURODOLLAR ADVANCE PURSUANT TO SECTION 2.8, AT A RATE PER
ANNUM EQUAL TO THE FLOATING RATE FOR SUCH DAY.  CHANGES IN THE RATE OF INTEREST
ON THAT PORTION OF ANY REVOLVING LOAN MAINTAINED AS A FLOATING RATE ADVANCE WILL
TAKE EFFECT SIMULTANEOUSLY WITH EACH CHANGE IN THE ALTERNATE BASE RATE. 

20


 

--------------------------------------------------------------------------------

 


 

 

 

 

(B)               EACH EURODOLLAR ADVANCE SHALL BEAR INTEREST ON THE OUTSTANDING
PRINCIPAL AMOUNT THEREOF FROM THE FIRST DAY OF THE INTEREST PERIOD APPLICABLE
THERETO TO (BUT NOT INCLUDING) THE LAST DAY OF SUCH INTEREST PERIOD AT THE
INTEREST RATE DETERMINED BY THE ADMINISTRATIVE AGENT AS APPLICABLE TO SUCH
EURODOLLAR ADVANCE BASED UPON THE BORROWER’S SELECTIONS UNDER SECTIONS 2.7 AND
2.8 AND OTHERWISE IN ACCORDANCE WITH THE TERMS HEREOF.  NO INTEREST PERIOD MAY
END AFTER THE FACILITY TERMINATION DATE.

(C)                EACH LIBOR MARKET INDEX RATE ADVANCE SHALL BEAR INTEREST ON
THE OUTSTANDING PRINCIPAL AMOUNT THEREOF, FOR EACH DAY FROM THE DATE SUCH LIBOR
MARKET INDEX RATE ADVANCE IS MADE TO THE DATE IT IS PAID AT A RATE PER ANNUM
EQUAL TO THE LIBOR MARKET INDEX RATE FOR SUCH DAY. 


2.10          RATES APPLICABLE AFTER DEFAULT

.  Notwithstanding anything to the contrary contained in Sections 2.7, 2.8 or
2.9, during the continuance of a Default the Required Lenders may, at their
option, by notice to the Borrower, declare that no Advance may be made as,
converted into or continued as a Eurodollar Advance.  During the continuance of
a Default the Required Lenders may, at their option, by notice to the Borrower,
declare that (i) each Eurodollar Advance shall bear interest for the remainder
of the applicable Interest Period at the rate otherwise applicable to such
Interest Period plus 2% per annum, (ii) each Floating Rate Advance shall bear
interest at a rate per annum equal to the Floating Rate in effect from time to
time plus 2% per annum (iii) each LIBOR Market Index Rate Advance shall bear
interest at a rate per annum equal to the LIBOR Market Index Rate in effect from
time to time plus 2% per annum, and (iv) the LC Fee shall be increased by 2% per
annum, provided that during the continuance of a Default under Sections 7(g) or
7(h), the interest rates set forth in clauses (i), (ii) and (iii) above and the
increase in the LC Fee set forth in clause (iv) above shall be applicable to all
Credit Extensions without any election or action on the part of the
Administrative Agent or any Lender.


2.11          METHOD OF PAYMENT

.  All payments of the Obligations hereunder shall be made, without setoff,
deduction, or counterclaim, in immediately available funds to the Administrative
Agent at the Administrative Agent’s address specified pursuant to Article 0, or
at any other Lending Installation of the Administrative Agent specified in
writing by the Administrative Agent to the Borrower, by 12:00 noon (local time)
on the date when due and shall (except for payments of Reimbursement Obligations
for which the applicable LC Issuer has not received payments from the Lenders or
as otherwise specifically required hereunder) be applied ratably by the
Administrative Agent among the Lenders.  Each payment delivered to the
Administrative Agent for the account of any Lender shall be delivered promptly
by the Administrative Agent to such Lender in the same type of funds that the
Administrative Agent received at its address specified pursuant to Article 0 or
at any Lending Installation specified in a notice received by the Administrative
Agent from such Lender.  The Administrative Agent is hereby authorized to charge
any account of the Borrower maintained with Wachovia for each payment of
principal, interest, Reimbursement Obligations and fees as it becomes due
hereunder.  Each reference to the Administrative Agent in this Section 2.11
shall also be deemed to refer, and shall apply equally, (i) to the Swingline
Lender, in the case of payments required to be made by the Borrower to the
Swingline Lender and (ii) to the applicable LC Issuer, in the case of payments
required to be made by the Borrower to such LC Issuer.

21


 

--------------------------------------------------------------------------------

 


 

 

 

 


2.12          NOTELESS AGREEMENT; EVIDENCE OF INDEBTEDNESS.

(A)                EACH LENDER SHALL MAINTAIN IN ACCORDANCE WITH ITS USUAL
PRACTICE AN ACCOUNT OR ACCOUNTS EVIDENCING THE INDEBTEDNESS OF THE BORROWER TO
SUCH LENDER RESULTING FROM EACH LOAN MADE BY SUCH LENDER FROM TIME TO TIME,
INCLUDING THE AMOUNTS OF PRINCIPAL AND INTEREST PAYABLE AND PAID TO SUCH LENDER
FROM TIME TO TIME HEREUNDER.

(B)               THE ADMINISTRATIVE AGENT SHALL ALSO MAINTAIN THE REGISTER
PURSUANT TO SECTION 12.3(C) AND SUBACCOUNTS FOR EACH LENDER IN WHICH (TAKEN
TOGETHER) IT WILL RECORD (A) THE AMOUNT OF EACH LOAN MADE HEREUNDER, THE TYPE
THEREOF AND THE INTEREST PERIOD (IF ANY) WITH RESPECT THERETO, (B) THE AMOUNT OF
ANY PRINCIPAL OR INTEREST DUE AND PAYABLE OR TO BECOME DUE AND PAYABLE FROM THE
BORROWER TO EACH LENDER HEREUNDER, (C) THE ORIGINAL STATED AMOUNT OF EACH
FACILITY LC AND THE AMOUNT OF LC OBLIGATIONS OUTSTANDING AT ANY TIME, AND (D)
THE AMOUNT OF ANY SUM RECEIVED BY THE ADMINISTRATIVE AGENT HEREUNDER FROM THE
BORROWER AND EACH LENDER’S SHARE THEREOF.

(C)                THE ENTRIES MAINTAINED IN THE ACCOUNTS, REGISTER AND
SUBACCOUNTS MAINTAINED PURSUANT TO SECTIONS 2.12(A) AND (B) ABOVE SHALL BE PRIMA
FACIE EVIDENCE OF THE EXISTENCE AND AMOUNTS OF THE OBLIGATIONS THEREIN RECORDED;
PROVIDED THAT THE FAILURE OF THE ADMINISTRATIVE AGENT OR ANY LENDER TO MAINTAIN
SUCH ACCOUNTS, SUCH REGISTER OR SUCH SUBACCOUNT, AS APPLICABLE, OR ANY ERROR
THEREIN SHALL NOT IN ANY MANNER AFFECT THE OBLIGATION OF THE BORROWER TO REPAY
THE OBLIGATIONS IN ACCORDANCE WITH THEIR TERMS.

(D)               THE LOANS MADE BY EACH LENDER SHALL, IF REQUESTED BY THE
APPLICABLE LENDER (WHICH REQUEST SHALL BE MADE TO THE ADMINISTRATIVE AGENT), BE
EVIDENCED (I) IN THE CASE OF REVOLVING LOANS, BY A REVOLVING NOTE, AND (II) IN
THE CASE OF THE SWINGLINE LOANS, BY A SWINGLINE NOTE, IN EACH CASE APPROPRIATELY
COMPLETED AND EXECUTED BY THE BORROWER AND PAYABLE TO THE ORDER OF SUCH LENDER. 
EACH NOTE SHALL BE ENTITLED TO ALL OF THE BENEFITS OF THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS AND SHALL BE SUBJECT TO THE PROVISIONS HEREOF AND THEREOF.


2.13          TELEPHONIC NOTICES

.  The Borrower hereby authorizes the Lenders and the Administrative Agent to
extend, convert or continue Advances, effect selections of Types of Advances and
to transfer funds based on telephonic notices made by any person or persons the
Administrative Agent or any Lender in good faith believes to be acting on behalf
of the Borrower, it being understood that the foregoing authorization is
specifically intended to allow Borrowing Notices, Swingline Borrowing Notices
and Conversion/Continuation Notices to be given telephonically.  The Borrower
agrees to deliver promptly to the Administrative Agent a written confirmation,
if such confirmation is requested by the Administrative Agent or any Lender, of
each telephonic notice signed by an Authorized Officer.  If the written
confirmation differs in any material respect from the action taken by the
Administrative Agent and the Lenders, the records of the Administrative Agent
and the Lenders shall govern absent manifest error.


2.14          INTEREST PAYMENT DATES; INTEREST AND FEE BASIS

. 

22


 

--------------------------------------------------------------------------------

 


 

 

 

 

(A)                INTEREST ACCRUED ON EACH FLOATING RATE ADVANCE SHALL BE
PAYABLE ON EACH PAYMENT DATE, COMMENCING WITH THE FIRST SUCH DATE TO OCCUR AFTER
THE DATE HEREOF, ON ANY DATE ON WHICH SUCH FLOATING RATE ADVANCE IS PREPAID,
WHETHER DUE TO ACCELERATION OR OTHERWISE, AND AT THE FACILITY TERMINATION DATE. 
INTEREST ACCRUED ON THAT PORTION OF THE OUTSTANDING PRINCIPAL AMOUNT OF ANY
FLOATING RATE ADVANCE CONVERTED INTO A EURODOLLAR ADVANCE ON A DAY OTHER THAN A
PAYMENT DATE SHALL BE PAYABLE ON THE DATE OF CONVERSION. 

(B)               INTEREST ACCRUED ON EACH EURODOLLAR ADVANCE SHALL BE PAYABLE
ON THE LAST DAY OF ITS APPLICABLE INTEREST PERIOD, ON ANY DATE ON WHICH THE
EURODOLLAR ADVANCE IS PREPAID, WHETHER BY ACCELERATION OR OTHERWISE, AND AT THE
FACILITY TERMINATION DATE.  INTEREST ACCRUED ON EACH EURODOLLAR ADVANCE HAVING
AN INTEREST PERIOD LONGER THAN THREE MONTHS SHALL ALSO BE PAYABLE ON THE LAST
DAY OF EACH THREE-MONTH INTERVAL DURING SUCH INTEREST PERIOD. 

(C)                INTEREST ACCRUED ON EACH LIBOR MARKET RATE ADVANCE SHALL BE
PAYABLE ON ANY DATE ON WHICH SUCH LIBOR MARKET RATE ADVANCE IS PAID IN FULL,
WHETHER DUE TO ACCELERATION OR OTHERWISE, AND ON THE DATE SUCH LIBOR MARKET
INDEX RATE ADVANCE SHALL BECOME DUE AND PAYABLE PURSUANT TO SECTION 2.2(B). 

(D)               INTEREST ON FLOATING RATE ADVANCES BEARING INTEREST AT THE
PRIME RATE SHALL BE CALCULATED FOR ACTUAL DAYS ELAPSED ON THE BASIS OF A 365, OR
WHEN APPROPRIATE, 366 DAY YEAR.  ALL OTHER INTEREST AND ALL FEES SHALL BE
CALCULATED FOR ACTUAL DAYS ELAPSED ON THE BASIS OF A 360-DAY YEAR.  INTEREST
SHALL BE PAYABLE FOR THE DAY AN ADVANCE IS MADE BUT NOT FOR THE DAY OF ANY
PAYMENT ON THE AMOUNT PAID IF PAYMENT IS RECEIVED PRIOR TO 12:00 NOON (LOCAL
TIME) AT THE PLACE OF PAYMENT.  IF ANY PAYMENT OF PRINCIPAL OF OR INTEREST ON AN
ADVANCE SHALL BECOME DUE ON A DAY WHICH IS NOT A BUSINESS DAY, SUCH PAYMENT
SHALL BE MADE ON THE NEXT SUCCEEDING BUSINESS DAY (EXCEPT FOR INTEREST PAYMENTS
IN RESPECT OF EURODOLLAR ADVANCES WHOSE INTEREST PERIOD ENDS ON A DAY WHICH IS
NOT A BUSINESS DAY, AND THE NEXT SUCCEEDING BUSINESS DAY FALLS IN A NEW CALENDAR
MONTH, IN WHICH CASE INTEREST ACCRUED ON SUCH EURODOLLAR ADVANCE SHALL BE
PAYABLE ON THE IMMEDIATELY PRECEDING BUSINESS DAY) AND, IN THE CASE OF A
PRINCIPAL PAYMENT, SUCH EXTENSION OF TIME SHALL BE INCLUDED IN COMPUTING
INTEREST IN CONNECTION WITH SUCH PAYMENT.


2.15          NOTIFICATION OF ADVANCES, INTEREST RATES, PREPAYMENTS AND
COMMITMENT REDUCTIONS

.  Promptly after receipt thereof, the Administrative Agent will notify each
Lender of the contents of each Aggregate Commitment reduction notice, Borrowing
Notice (including Borrowing Notices received from the Swingline Lender in
accordance with Section 0), Swingline Borrowing Notice, Conversion/Continuation
Notice, and repayment notice received by it hereunder.  Promptly after notice
from any LC Issuer, the Administrative Agent will notify each Lender of the
contents of each request for issuance of a Facility LC hereunder.  The
Administrative Agent will notify each Lender of the interest rate applicable to
each Eurodollar Advance and each LIBOR Market Index Rate Advance promptly upon
determination of such interest rate and will give each Lender prompt notice of
each change in the Alternate Base Rate.


2.16          LENDING INSTALLATIONS

23


 

--------------------------------------------------------------------------------

 


 

 

 

 

.  Each Lender may book its Loans, its participations in any outstanding
Swingline Loans, and its participation in any LC Obligations and any LC Issuer
may book the Facility LCs at any Lending Installation selected by such Lender or
such LC Issuer, as the case may be, and may change its Lending Installation from
time to time.  All terms of this Agreement shall apply to any such Lending
Installation and the Loans, Facility LCs, participations in outstanding
Swingline Loans, participations in LC Obligations and any Notes issued hereunder
shall be deemed held by each Lender or each LC Issuer, as the case may be, for
the benefit of any such Lending Installation.  Each Lender and each LC Issuer
may, by written notice to the Administrative Agent and the Borrower in
accordance with Article 0, designate replacement or additional Lending
Installations through which Loans will be made by it or Facility LCs will be
issued by it and for whose account Loan payments or payments with respect to
Facility LCs are to be made.


2.17          NON-RECEIPT OF FUNDS BY THE ADMINISTRATIVE AGENT

.  Unless the Borrower or a Lender, as the case may be, notifies the
Administrative Agent prior to the date on which it is scheduled to make payment
to the Administrative Agent of (i) in the case of a Lender, the proceeds of a
Loan or (ii) in the case of the Borrower, a payment of principal, interest or
fees to the Administrative Agent for the account of the Lenders, that it does
not intend to make such payment, the Administrative Agent may assume that such
payment has been made.  The Administrative Agent may, but shall not be obligated
to, make the amount of such payment available to the intended recipient in
reliance upon such assumption.  If such Lender or the Borrower, as the case may
be, has not in fact made such payment to the Administrative Agent, the recipient
of such payment shall, on demand by the Administrative Agent, repay to the
Administrative Agent the amount so made available together with interest thereon
in respect of each day during the period commencing on the date such amount was
so made available by the Administrative Agent until the date the Administrative
Agent recovers such amount at a rate per annum equal to (x) in the case of
payment by a Lender, the Federal Funds Effective Rate for such day for the first
three (3) days and, thereafter, the interest rate applicable to the relevant
Loan or (y) in the case of payment by the Borrower, the interest rate applicable
to the relevant Loan.


2.18          FACILITY LCS.

(A)                ISSUANCE.  EACH LC ISSUER HEREBY AGREES, ON THE TERMS AND
CONDITIONS SET FORTH IN THIS AGREEMENT, TO ISSUE STANDBY LETTERS OF CREDIT
(EACH, A “FACILITY LC”) AND TO RENEW, EXTEND, INCREASE, DECREASE OR OTHERWISE
MODIFY EACH FACILITY LC (“MODIFY,” AND EACH SUCH ACTION A “MODIFICATION”), FROM
TIME TO TIME FROM THE CLOSING DATE AND PRIOR TO THE FACILITY TERMINATION DATE
UPON THE REQUEST OF THE BORROWER; PROVIDED THAT IMMEDIATELY AFTER EACH SUCH
FACILITY LC IS ISSUED OR MODIFIED, THE AGGREGATE OUTSTANDING CREDIT EXPOSURE
SHALL NOT EXCEED THE AGGREGATE COMMITMENT.  NO FACILITY LC SHALL HAVE AN EXPIRY
DATE LATER THAN THE EARLIER OF (X) THE FIFTH BUSINESS DAY PRIOR TO THE FACILITY
TERMINATION DATE AND (Y) ONE YEAR AFTER ITS ISSUANCE (THE “FACILITY LC MATURITY
DATE”), PROVIDED THAT ANY FACILITY LC WITH A ONE-YEAR TENOR MAY PROVIDE FOR THE
RENEWAL THEREOF FOR ADDITIONAL ONE-YEAR PERIODS (BUT IN NO EVENT BEYOND THE DATE
REFERRED TO IN CLAUSE (X) ABOVE). 

24


 

--------------------------------------------------------------------------------

 


 

 

 

 

(B)               PARTICIPATIONS.  UPON THE ISSUANCE OR MODIFICATION BY ANY LC
ISSUER OF A FACILITY LC IN ACCORDANCE WITH THIS SECTION 2.18, SUCH LC ISSUER
SHALL BE DEEMED, WITHOUT FURTHER ACTION BY ANY PARTY HERETO, TO HAVE
UNCONDITIONALLY AND IRREVOCABLY SOLD TO EACH LENDER, AND EACH LENDER SHALL BE
DEEMED, WITHOUT FURTHER ACTION BY ANY PARTY HERETO, TO HAVE UNCONDITIONALLY AND
IRREVOCABLY PURCHASED FROM SUCH LC ISSUER WITHOUT RECOURSE OR WARRANTY, A
PARTICIPATION IN SUCH FACILITY LC (AND EACH MODIFICATION THEREOF) AND THE
RELATED LC OBLIGATIONS IN PROPORTION TO ITS PRO RATA SHARE.  NOTWITHSTANDING
ANYTHING HEREIN TO THE CONTRARY, EFFECTIVE UPON ANY COMMITMENT INCREASE PURSUANT
TO SECTION 2.20, EACH LENDER’S PARTICIPATION IN ANY FACILITY LC OUTSTANDING ON
SUCH DATE SHALL BE ADJUSTED TO REFLECT ITS PRO RATA SHARE AFTER GIVING EFFECT TO
SUCH INCREASE.

(C)                NOTICE.  SUBJECT TO SECTION 2.18(A), THE BORROWER SHALL GIVE
THE APPLICABLE LC ISSUER NOTICE PRIOR TO 11:00 A.M. AT LEAST THREE (3) BUSINESS
DAYS (OR SUCH SHORTER PERIOD AS IS ACCEPTABLE TO THE LC ISSUER IN ANY GIVEN
CASE) PRIOR TO THE PROPOSED DATE OF ISSUANCE OR MODIFICATION OF EACH FACILITY
LC, SPECIFYING THE BENEFICIARY, THE PROPOSED DATE OF ISSUANCE (OR MODIFICATION)
AND THE EXPIRY DATE OF SUCH FACILITY LC, AND DESCRIBING THE PROPOSED TERMS OF
SUCH FACILITY LC AND THE NATURE OF THE TRANSACTIONS PROPOSED TO BE SUPPORTED
THEREBY.  UPON RECEIPT OF SUCH NOTICE, THE APPLICABLE LC ISSUER SHALL PROMPTLY
NOTIFY THE ADMINISTRATIVE AGENT, AND THE ADMINISTRATIVE AGENT SHALL PROMPTLY
NOTIFY EACH LENDER, OF THE CONTENTS THEREOF AND OF THE AMOUNT OF SUCH LENDER’S
PARTICIPATION IN SUCH PROPOSED FACILITY LC.  THE ISSUANCE OR MODIFICATION BY ANY
LC ISSUER OF ANY FACILITY LC SHALL, IN ADDITION TO THE CONDITIONS PRECEDENT SET
FORTH IN ARTICLE 4 (THE SATISFACTION OF WHICH THE LC ISSUER SHALL HAVE NO DUTY
TO ASCERTAIN), BE SUBJECT TO THE CONDITIONS PRECEDENT THAT SUCH FACILITY LC
SHALL BE SATISFACTORY TO SUCH LC ISSUER, ACTING REASONABLY, AND THAT THE
BORROWER SHALL HAVE EXECUTED AND DELIVERED SUCH APPLICATION AGREEMENT AND/OR
SUCH OTHER INSTRUMENTS AND AGREEMENTS RELATING TO SUCH FACILITY LC AS SUCH LC
ISSUER SHALL HAVE REASONABLY REQUESTED (EACH, A “FACILITY LC APPLICATION”).  IN
THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THIS AGREEMENT AND THE TERMS OF
ANY FACILITY LC APPLICATION, THE TERMS OF THIS AGREEMENT SHALL CONTROL.

(D)               LC FEES.  THE BORROWER SHALL PAY TO THE ADMINISTRATIVE AGENT,
FOR THE ACCOUNT OF THE LENDERS RATABLY IN ACCORDANCE WITH THEIR RESPECTIVE PRO
RATA SHARES, WITH RESPECT TO EACH FACILITY LC ISSUED HEREUNDER, A LETTER OF
CREDIT FEE AT A PER ANNUM RATE EQUAL TO THE APPLICABLE MARGIN FOR EURODOLLAR
ADVANCES IN EFFECT FROM TIME TO TIME ON THE AVERAGE DAILY UNDRAWN STATED AMOUNT
UNDER SUCH STANDBY FACILITY LC, SUCH FEE TO BE PAYABLE IN ARREARS ON EACH
PAYMENT DATE (EACH SUCH FEE DESCRIBED IN THIS SENTENCE AN “LC FEE”).  THE
BORROWER SHALL ALSO PAY TO THE APPLICABLE LC ISSUER FOR ITS OWN ACCOUNT (X) A
FRONTING FEE AT A PER ANNUM RATE OF 0.125% ON THE AVERAGE DAILY UNDRAWN STATED
AMOUNT UNDER EACH FACILITY LC ISSUED HEREUNDER, SUCH FEE TO BE PAYABLE IN
ARREARS ON EACH PAYMENT DATE, AND (Y) DOCUMENTARY AND PROCESSING CHARGES IN
CONNECTION WITH THE ISSUANCE OR MODIFICATION OF AND DRAWS UNDER FACILITY LCS IN
ACCORDANCE WITH THE APPLICABLE LC ISSUER’S STANDARD SCHEDULE FOR SUCH CHARGES AS
IN EFFECT FROM TIME TO TIME.

25


 

--------------------------------------------------------------------------------

 


 

 

 

 

(E)                ADMINISTRATION; REIMBURSEMENT BY LENDERS.  UPON RECEIPT FROM
THE BENEFICIARY OF ANY FACILITY LC OF ANY DEMAND FOR PAYMENT UNDER SUCH FACILITY
LC, THE APPLICABLE LC ISSUER SHALL NOTIFY THE ADMINISTRATIVE AGENT AND THE
ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY THE BORROWER AND EACH OTHER LENDER AS
TO THE AMOUNT TO BE PAID BY SUCH LC ISSUER AS A RESULT OF SUCH DEMAND AND THE
PROPOSED PAYMENT DATE (THE “LC PAYMENT DATE”).  THE RESPONSIBILITY OF SUCH LC
ISSUER TO THE BORROWER AND EACH LENDER SHALL BE ONLY TO DETERMINE THAT THE
DOCUMENTS (INCLUDING EACH DEMAND FOR PAYMENT) DELIVERED UNDER EACH FACILITY LC
IN CONNECTION WITH SUCH PRESENTMENT SHALL BE IN CONFORMITY IN ALL MATERIAL
RESPECTS WITH SUCH FACILITY LC.  EACH LC ISSUER SHALL ENDEAVOR TO EXERCISE THE
SAME CARE IN THE ISSUANCE AND ADMINISTRATION OF THE FACILITY LCS AS IT DOES WITH
RESPECT TO LETTERS OF CREDIT IN WHICH NO PARTICIPATIONS ARE GRANTED, IT BEING
UNDERSTOOD THAT IN THE ABSENCE OF ANY GROSS NEGLIGENCE OR WILLFUL MISCONDUCT BY
SUCH LC ISSUER, EACH LENDER SHALL BE UNCONDITIONALLY AND IRREVOCABLY LIABLE
WITHOUT REGARD TO THE OCCURRENCE OF ANY DEFAULT OR UNMATURED DEFAULT OR ANY
CONDITION PRECEDENT WHATSOEVER, TO REIMBURSE SUCH LC ISSUER ON DEMAND FOR (I)
SUCH LENDER’S PRO RATA SHARE OF THE AMOUNT OF EACH PAYMENT MADE BY SUCH LC
ISSUER UNDER EACH FACILITY LC TO THE EXTENT SUCH AMOUNT IS NOT REIMBURSED BY THE
BORROWER PURSUANT TO SECTION 2.18(F) BELOW, PLUS (II) INTEREST ON THE FOREGOING
AMOUNT TO BE REIMBURSED BY SUCH LENDER, FOR EACH DAY FROM THE DATE OF SUCH LC
ISSUER’S DEMAND FOR SUCH REIMBURSEMENT (OR, IF SUCH DEMAND IS MADE AFTER 12:00
NOON ON SUCH DATE, FROM THE NEXT SUCCEEDING BUSINESS DAY) TO THE DATE ON WHICH
SUCH LENDER PAYS THE AMOUNT TO BE REIMBURSED BY IT, AT A RATE OF INTEREST PER
ANNUM EQUAL TO THE FEDERAL FUNDS EFFECTIVE RATE FOR THE FIRST THREE (3) DAYS
AND, THEREAFTER, AT A RATE OF INTEREST EQUAL TO THE RATE APPLICABLE TO FLOATING
RATE ADVANCES.

(F)                REIMBURSEMENT BY BORROWER.  THE BORROWER SHALL BE IRREVOCABLY
AND UNCONDITIONALLY OBLIGATED TO REIMBURSE ANY LC ISSUER ON THE APPLICABLE LC
PAYMENT DATE FOR ANY AMOUNTS TO BE PAID BY SUCH LC ISSUER UPON ANY DRAWING UNDER
ANY FACILITY LC, WITHOUT PRESENTMENT, DEMAND, PROTEST OR OTHER FORMALITIES OF
ANY KIND; PROVIDED THAT NEITHER THE BORROWER NOR ANY LENDER SHALL HEREBY BE
PRECLUDED FROM ASSERTING ANY CLAIM FOR DIRECT (BUT NOT CONSEQUENTIAL) DAMAGES
SUFFERED BY THE BORROWER OR SUCH LENDER TO THE EXTENT, BUT ONLY TO THE EXTENT,
CAUSED BY (I) THE WILLFUL MISCONDUCT OR GROSS NEGLIGENCE OF SUCH LC ISSUER IN
DETERMINING WHETHER A REQUEST PRESENTED UNDER ANY FACILITY LC ISSUED BY IT
COMPLIED WITH THE TERMS OF SUCH FACILITY LC OR (II) SUCH LC ISSUER’S FAILURE TO
PAY UNDER ANY FACILITY LC ISSUED BY IT AFTER THE PRESENTATION TO IT OF A REQUEST
STRICTLY COMPLYING WITH THE TERMS AND CONDITIONS OF SUCH FACILITY LC.  ALL SUCH
AMOUNTS PAID BY SUCH LC ISSUER AND REMAINING UNPAID BY THE BORROWER SHALL BEAR
INTEREST, PAYABLE ON DEMAND, FOR EACH DAY UNTIL PAID AT A RATE PER ANNUM EQUAL
TO (X) THE RATE APPLICABLE TO FLOATING RATE ADVANCES FOR SUCH DAY IF SUCH DAY
FALLS ON OR BEFORE THE APPLICABLE LC PAYMENT DATE AND (Y) THE SUM OF 2% PLUS THE
RATE APPLICABLE TO FLOATING RATE ADVANCES FOR SUCH DAY IF SUCH DAY FALLS AFTER
SUCH LC PAYMENT DATE.  THE APPLICABLE LC ISSUER WILL PAY TO EACH LENDER RATABLY
IN ACCORDANCE WITH ITS PRO RATA SHARE ALL AMOUNTS RECEIVED BY IT FROM THE
BORROWER FOR APPLICATION IN PAYMENT, IN WHOLE OR IN PART, OF THE REIMBURSEMENT
OBLIGATION IN RESPECT OF ANY FACILITY LC ISSUED BY SUCH LC ISSUER, BUT ONLY TO
THE EXTENT SUCH LENDER HAS MADE PAYMENT TO SUCH LC ISSUER IN RESPECT OF SUCH
FACILITY LC PURSUANT TO SECTION 0.  SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT (INCLUDING THE SUBMISSION OF A BORROWING NOTICE IN COMPLIANCE WITH
SECTION 2.7 AND THE SATISFACTION OF THE APPLICABLE CONDITIONS PRECEDENT SET
FORTH IN ARTICLE 4), THE BORROWER MAY REQUEST AN ADVANCE HEREUNDER FOR THE
PURPOSE OF SATISFYING ANY REIMBURSEMENT OBLIGATION.

26


 

--------------------------------------------------------------------------------

 


 

 

 

 

(G)               OBLIGATIONS ABSOLUTE.  THE BORROWER’S OBLIGATIONS UNDER THIS
SECTION 2.18 SHALL BE ABSOLUTE AND UNCONDITIONAL UNDER ANY AND ALL CIRCUMSTANCES
AND IRRESPECTIVE OF ANY SETOFF, COUNTERCLAIM OR DEFENSE TO PAYMENT WHICH THE
BORROWER MAY HAVE OR HAVE HAD AGAINST ANY LC ISSUER, ANY LENDER OR ANY
BENEFICIARY OF A FACILITY LC.  THE BORROWER FURTHER AGREES WITH THE LC ISSUERS
AND THE LENDERS THAT THE LC ISSUERS AND THE LENDERS SHALL NOT BE RESPONSIBLE
FOR, AND THE BORROWER’S REIMBURSEMENT OBLIGATION IN RESPECT OF ANY FACILITY LC
SHALL NOT BE AFFECTED BY, AMONG OTHER THINGS, (I) THE VALIDITY OR GENUINENESS OF
DOCUMENTS OR OF ANY ENDORSEMENTS THEREON, EVEN IF SUCH DOCUMENTS SHOULD IN FACT
PROVE TO BE IN ANY OR ALL RESPECTS INVALID, FRAUDULENT OR FORGED, (II) ANY
DISPUTE BETWEEN OR AMONG THE BORROWER, ANY OF ITS AFFILIATES, THE BENEFICIARY OF
ANY FACILITY LC OR ANY FINANCING INSTITUTION OR OTHER PARTY TO WHOM ANY FACILITY
LC MAY BE TRANSFERRED OR (III) ANY CLAIMS OR DEFENSES WHATSOEVER OF THE BORROWER
OR OF ANY OF ITS AFFILIATES AGAINST THE BENEFICIARY OF ANY FACILITY LC OR ANY
SUCH TRANSFEREE.  NO LC ISSUER SHALL BE LIABLE FOR ANY ERROR, OMISSION,
INTERRUPTION OR DELAY IN TRANSMISSION, DISPATCH OR DELIVERY OF ANY MESSAGE OR
ADVICE, HOWEVER TRANSMITTED, IN CONNECTION WITH ANY FACILITY LC.  THE BORROWER
AGREES THAT ANY ACTION TAKEN OR OMITTED BY ANY LC ISSUER OR ANY LENDER UNDER OR
IN CONNECTION WITH EACH FACILITY LC AND THE RELATED DRAFTS AND DOCUMENTS, IF
DONE WITHOUT GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, SHALL BE BINDING UPON THE
BORROWER AND SHALL NOT PUT ANY LC ISSUER OR ANY LENDER UNDER ANY LIABILITY TO
THE BORROWER.  NOTHING IN THIS SECTION 0 IS INTENDED TO LIMIT THE RIGHT OF THE
BORROWER TO MAKE A CLAIM AGAINST ANY LC ISSUER FOR DAMAGES AS CONTEMPLATED BY
THE PROVISO TO THE FIRST SENTENCE OF SECTION 2.18(F).

(H)               ACTIONS OF LC ISSUER.  EACH LC ISSUER SHALL BE ENTITLED TO
RELY, AND SHALL BE FULLY PROTECTED IN RELYING, UPON ANY FACILITY LC, DRAFT,
WRITING, RESOLUTION, NOTICE, CONSENT, CERTIFICATE, AFFIDAVIT, LETTER, CABLEGRAM,
TELEGRAM, TELECOPY, TELEX OR TELETYPE MESSAGE, STATEMENT, ORDER OR OTHER
DOCUMENT BELIEVED BY IT TO BE GENUINE AND CORRECT AND TO HAVE BEEN SIGNED, SENT
OR MADE BY THE PROPER PERSON OR PERSONS, AND UPON ADVICE AND STATEMENTS OF LEGAL
COUNSEL, INDEPENDENT ACCOUNTANTS AND OTHER EXPERTS SELECTED BY SUCH LC ISSUER. 
EACH LC ISSUER SHALL BE FULLY JUSTIFIED IN FAILING OR REFUSING TO TAKE ANY
ACTION UNDER THIS AGREEMENT UNLESS IT SHALL FIRST HAVE RECEIVED SUCH ADVICE OR
CONCURRENCE OF THE REQUIRED LENDERS AS IT REASONABLY DEEMS APPROPRIATE OR IT
SHALL FIRST BE INDEMNIFIED TO ITS REASONABLE SATISFACTION BY THE LENDERS AGAINST
ANY AND ALL LIABILITY AND EXPENSE WHICH MAY BE INCURRED BY IT BY REASON OF
TAKING OR CONTINUING TO TAKE ANY SUCH ACTION.  NOTWITHSTANDING ANY OTHER
PROVISION OF THIS SECTION 2.18, EACH LC ISSUER SHALL IN ALL CASES BE FULLY
PROTECTED IN ACTING, OR IN REFRAINING FROM ACTING, UNDER THIS AGREEMENT IN
ACCORDANCE WITH A REQUEST OF THE REQUIRED LENDERS, AND SUCH REQUEST AND ANY
ACTION TAKEN OR FAILURE TO ACT PURSUANT THERETO SHALL BE BINDING UPON THE
LENDERS AND ANY FUTURE HOLDERS OF A PARTICIPATION IN ANY FACILITY LC.

27


 

--------------------------------------------------------------------------------

 


 

 

 

 

(I)                 INDEMNIFICATION.  THE BORROWER HEREBY AGREES TO INDEMNIFY
AND HOLD HARMLESS EACH LENDER, EACH LC ISSUER AND THE ADMINISTRATIVE AGENT, AND
THEIR RESPECTIVE DIRECTORS, OFFICERS, AGENTS AND EMPLOYEES FROM AND AGAINST ANY
AND ALL CLAIMS AND DAMAGES, LOSSES, LIABILITIES, COSTS OR EXPENSES WHICH SUCH
LENDER, SUCH LC ISSUER OR THE ADMINISTRATIVE AGENT MAY INCUR (OR WHICH MAY BE
CLAIMED AGAINST SUCH LENDER, SUCH LC ISSUER OR THE ADMINISTRATIVE AGENT BY ANY
PERSON WHATSOEVER) BY REASON OF OR IN CONNECTION WITH THE ISSUANCE, EXECUTION
AND DELIVERY OR TRANSFER OF OR PAYMENT OR FAILURE TO PAY UNDER ANY FACILITY LC
OR ANY ACTUAL OR PROPOSED USE OF ANY FACILITY LC, INCLUDING ANY CLAIMS, DAMAGES,
LOSSES, LIABILITIES, COSTS OR EXPENSES WHICH SUCH LC ISSUER MAY INCUR BY REASON
OF OR IN CONNECTION WITH (I) THE FAILURE OF ANY OTHER LENDER TO FULFILL OR
COMPLY WITH ITS OBLIGATIONS TO SUCH LC ISSUER HEREUNDER (BUT NOTHING HEREIN
CONTAINED SHALL AFFECT ANY RIGHTS THE BORROWER MAY HAVE AGAINST ANY DEFAULTING
LENDER) OR (II) BY REASON OF OR ON ACCOUNT OF SUCH LC ISSUER ISSUING ANY
FACILITY LC WHICH SPECIFIES THAT THE TERM “BENEFICIARY” INCLUDED THEREIN
INCLUDES ANY SUCCESSOR BY OPERATION OF LAW OF THE NAMED BENEFICIARY, BUT WHICH
FACILITY LC DOES NOT REQUIRE THAT ANY DRAWING BY ANY SUCH SUCCESSOR BENEFICIARY
BE ACCOMPANIED BY A COPY OF A LEGAL DOCUMENT, SATISFACTORY TO SUCH LC ISSUER,
EVIDENCING THE APPOINTMENT OF SUCH SUCCESSOR BENEFICIARY; PROVIDED THAT THE
BORROWER SHALL NOT BE REQUIRED TO INDEMNIFY ANY LENDER, ANY LC ISSUER OR THE
ADMINISTRATIVE AGENT FOR ANY CLAIMS, DAMAGES, LOSSES, LIABILITIES, COSTS OR
EXPENSES TO THE EXTENT, BUT ONLY TO THE EXTENT, CAUSED BY (X) THE WILLFUL
MISCONDUCT OR GROSS NEGLIGENCE OF SUCH LC ISSUER IN DETERMINING WHETHER A
REQUEST PRESENTED UNDER ANY FACILITY LC COMPLIED WITH THE TERMS OF SUCH FACILITY
LC OR (Y) SUCH LC ISSUER’S FAILURE TO PAY UNDER ANY FACILITY LC AFTER THE
PRESENTATION TO IT OF A REQUEST STRICTLY COMPLYING WITH THE TERMS AND CONDITIONS
OF SUCH FACILITY LC.  NOTHING IN THIS SECTION 0 IS INTENDED TO LIMIT THE
OBLIGATIONS OF THE BORROWER UNDER ANY OTHER PROVISION OF THIS AGREEMENT.

(J)                 LENDERS’ INDEMNIFICATION.  EACH LENDER SHALL, RATABLY IN
ACCORDANCE WITH ITS PRO RATA SHARE, INDEMNIFY EACH LC ISSUER, ITS AFFILIATES AND
THEIR RESPECTIVE DIRECTORS, OFFICERS, AGENTS AND EMPLOYEES (TO THE EXTENT NOT
REIMBURSED BY THE BORROWER) AGAINST ANY COST, EXPENSE (INCLUDING REASONABLE
COUNSEL FEES AND DISBURSEMENTS), CLAIM, DEMAND, ACTION, LOSS OR LIABILITY
(EXCEPT SUCH AS RESULT FROM SUCH INDEMNITEES’ GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OR SUCH LC ISSUER’S FAILURE TO PAY UNDER ANY FACILITY LC AFTER THE
PRESENTATION TO IT OF A REQUEST STRICTLY COMPLYING WITH THE TERMS AND CONDITIONS
OF THE FACILITY LC) THAT SUCH INDEMNITEES MAY SUFFER OR INCUR IN CONNECTION WITH
THIS SECTION 2.18 OR ANY ACTION TAKEN OR OMITTED BY SUCH INDEMNITEES HEREUNDER.

(K)               FACILITY LC COLLATERAL ACCOUNT.  THE BORROWER AGREES THAT IT
WILL, UPON THE REQUEST OF THE ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS WHEN
A DEFAULT EXISTS AND UNTIL THE FINAL EXPIRATION DATE OF ANY FACILITY LC AND
THEREAFTER AS LONG AS ANY AMOUNT IS PAYABLE TO ANY LC ISSUER OR THE LENDERS IN
RESPECT OF ANY FACILITY LC, MAINTAIN A SPECIAL COLLATERAL ACCOUNT PURSUANT TO
ARRANGEMENTS SATISFACTORY TO THE ADMINISTRATIVE AGENT (THE “FACILITY LC
COLLATERAL ACCOUNT”) AT THE ADMINISTRATIVE AGENT’S OFFICE AT THE ADDRESS
SPECIFIED PURSUANT TO ARTICLE 0, IN THE NAME OF SUCH BORROWER BUT UNDER THE SOLE
DOMINION AND CONTROL OF THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE LENDERS
AND IN WHICH SUCH BORROWER SHALL HAVE NO INTEREST OTHER THAN AS SET FORTH IN
SECTION 8.1.  THE BORROWER HEREBY PLEDGES, ASSIGNS AND GRANTS TO THE
ADMINISTRATIVE AGENT, ON BEHALF OF AND FOR THE RATABLE BENEFIT OF THE LENDERS
AND THE LC ISSUERS, A SECURITY INTEREST IN ALL OF THE BORROWER’S RIGHT, TITLE
AND INTEREST IN AND TO ALL FUNDS WHICH MAY FROM TIME TO TIME BE ON DEPOSIT IN
THE FACILITY LC COLLATERAL ACCOUNT TO SECURE THE PROMPT AND COMPLETE PAYMENT AND
PERFORMANCE OF THE OBLIGATIONS (IT BEING UNDERSTOOD THAT THE BORROWER SHALL HAVE
NO OBLIGATION, AND THE ADMINISTRATIVE AGENT SHALL HAVE NO RIGHT, TO DEPOSIT ANY
FUNDS INTO THE FACILITY LC COLLATERAL ACCOUNT EXCEPT DURING THE EXISTENCE OF A
DEFAULT).  THE ADMINISTRATIVE AGENT WILL INVEST ANY FUNDS ON DEPOSIT FROM TIME
TO TIME IN THE FACILITY LC COLLATERAL ACCOUNT IN CERTIFICATES OF DEPOSIT OF
WACHOVIA HAVING A MATURITY NOT EXCEEDING THIRTY (30) DAYS.  NOTHING IN THIS
SECTION 2.18(K) SHALL EITHER REQUIRE THE BORROWER TO DEPOSIT ANY FUNDS IN THE
FACILITY LC COLLATERAL ACCOUNT OR OBLIGATE THE ADMINISTRATIVE AGENT TO REQUIRE
THE BORROWER TO DEPOSIT ANY FUNDS IN THE FACILITY LC COLLATERAL ACCOUNT OR LIMIT
THE RIGHT OF THE ADMINISTRATIVE AGENT TO RELEASE ANY FUNDS HELD IN THE FACILITY
LC COLLATERAL ACCOUNT, IN EACH CASE OTHER THAN AS REQUIRED BY SECTION 8.1.

(L)                 RIGHTS AS A LENDER.  IN ITS CAPACITY AS A LENDER, EACH LC
ISSUER SHALL HAVE THE SAME RIGHTS AND OBLIGATIONS AS ANY OTHER LENDER.


2.19          REPLACEMENT OF LENDER

28


 

--------------------------------------------------------------------------------

 


 

 

 

 

.  If the Borrower is required pursuant to Sections 3.1, 3.2 or 3.5 to make any
additional payment to any Lender or if any Lender’s obligation to make or
continue, or to convert Floating Rate Advances into, Eurodollar Advances shall
be suspended pursuant to Section 3.3 (any Lender so affected an “Affected
Lender”), the Borrower may elect, if such amounts continue to be charged or such
suspension is still effective, to replace such Affected Lender as a Lender party
to this Agreement, provided that no Default or Unmatured Default shall have
occurred and be continuing at the time of such replacement, and provided further
that, concurrently with such replacement, (i) another bank or other entity which
is reasonably satisfactory to the Borrower and the Administrative Agent shall
agree, as of such date, to purchase for cash the Advances and other Obligations
(excluding the amounts payable by the Borrower pursuant to clause (ii) of this
proviso) due to the Affected Lender pursuant to an assignment substantially in
the form of Exhibit C and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Affected Lender to be terminated
as of such date and to comply with the requirements of Section 12.3 applicable
to assignments, and (ii) the Borrower shall pay to such Affected Lender in same
day funds on the day of such replacement (A) all interest, fees and other
amounts then accrued but unpaid to such Affected Lender by the Borrower
hereunder to and including the date of termination, including payments due to
such Affected Lender under Sections 3.1, 3.2 or 3.5, and (B) an amount, if any,
equal to the payment which would have been due to such Lender on the day of such
replacement under Section 3.4 had the Loans of such Affected Lender been prepaid
on such date rather than sold to the replacement Lender.


2.20          INCREASE IN COMMITMENTS

. 

(A)                THE BORROWER SHALL HAVE THE RIGHT AT ANY TIME AND FROM TIME
TO TIME AFTER THE CLOSING DATE AND PRIOR TO THE DATE THAT IS THIRTY (30) DAYS
PRIOR TO THE FACILITY TERMINATION DATE TO INCREASE THE AGGREGATE COMMITMENT
(EACH SUCH PROPOSED INCREASED BEING A “COMMITMENT INCREASE”), EITHER BY HAVING A
LENDER INCREASE ITS COMMITMENT THEN IN EFFECT (EACH AN “INCREASING LENDER”) OR
BY ADDING AS A LENDER WITH A NEW COMMITMENT HEREUNDER A PERSON WHICH IS NOT THEN
A LENDER (EACH AN “ASSUMING LENDER”), IN EACH CASE WITH THE APPROVAL OF THE
ADMINISTRATIVE AGENT (SUCH APPROVAL NOT TO BE UNREASONABLY WITHHELD), WHICH
NOTICE SHALL SPECIFY THE NAME OF EACH INCREASING LENDER AND/OR ASSUMING LENDER,
AS APPLICABLE, THE AMOUNT OF THE COMMITMENT INCREASE AND THE PORTION THEREOF
BEING ASSUMED BY EACH SUCH INCREASING LENDER OR ASSUMING LENDER, AND THE DATE ON
WHICH SUCH INCREASE IS TO BE EFFECTIVE (THE “COMMITMENT INCREASE DATE”), WHICH
SHALL BE A BUSINESS DAY AT LEAST THREE (3) BUSINESS DAYS AFTER DELIVERY OF SUCH
NOTICE; PROVIDED THAT NO LENDER SHALL HAVE ANY OBLIGATION HEREUNDER TO BECOME AN
INCREASING LENDER AND ANY ELECTION TO DO SO SHALL BE IN THE SOLE DISCRETION OF
EACH LENDER; PROVIDED FURTHER THAT: (I) ANY SUCH REQUEST FOR A COMMITMENT
INCREASE SHALL BE IN A MINIMUM AMOUNT OF $25,000,000 OR A HIGHER INTEGRAL
MULTIPLE OF $1,000,000; (II) IMMEDIATELY AFTER GIVING EFFECT TO ANY COMMITMENT
INCREASE, THE AGGREGATE COMMITMENT SHALL NOT EXCEED $450,000,000; (III) NO
DEFAULT OR UNMATURED DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING ON THE
APPLICABLE COMMITMENT INCREASE DATE OR SHALL RESULT FROM ANY COMMITMENT
INCREASE; AND (IV) THE REPRESENTATIONS AND WARRANTIES CONTAINED IN ARTICLE 5
(OTHER THAN IN SECTION 5.5) SHALL BE TRUE ON AND AS OF THE COMMITMENT INCREASE
DATE AS IF MADE ON AND AS OF SUCH DATE (OR, IF ANY SUCH REPRESENTATION AND
WARRANTY IS EXPRESSLY STATED TO HAVE BEEN MADE AS OF A SPECIFIED DATE, AS OF
SUCH SPECIFIC DATE).

29


 

--------------------------------------------------------------------------------

 


 

 

 

 

(B)               EACH COMMITMENT INCREASE (AND THE INCREASE OF THE COMMITMENT
OF EACH INCREASING LENDER AND/OR THE NEW COMMITMENT OF EACH ASSUMING LENDER, AS
APPLICABLE, RESULTING THEREFROM) SHALL BECOME EFFECTIVE AS OF THE COMMITMENT
INCREASE DATE; PROVIDED THAT: (I) THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
ON OR PRIOR TO 10:00 A.M. ON SUCH COMMITMENT INCREASE DATE A CERTIFICATE OF AN
AUTHORIZED OFFICER STATING THAT EACH OF THE APPLICABLE CONDITIONS TO SUCH
COMMITMENT INCREASE SET FORTH IN SECTION 2.20(A) HAS BEEN SATISFIED AND
ATTACHING THE RESOLUTIONS ADOPTED BY THE BORROWER APPROVING OR CONSENTING TO
SUCH COMMITMENT INCREASE; (II) WITH RESPECT TO EACH ASSUMING LENDER, THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED, ON OR PRIOR TO 10:00 A.M. ON SUCH
COMMITMENT INCREASE DATE, A JOINDER AGREEMENT AMONG THE ASSUMING LENDER, THE
BORROWER AND THE ADMINISTRATIVE AGENT; AND (III) EACH INCREASING LENDER SHALL
HAVE DELIVERED TO THE ADMINISTRATIVE AGENT, ON OR PRIOR TO 10:00 A.M. ON SUCH
COMMITMENT INCREASE DATE, CONFIRMATION IN WRITING SATISFACTORY TO THE
ADMINISTRATIVE AGENT AS TO ITS INCREASED COMMITMENT, WITH A COPY OF SUCH
CONFIRMATION TO THE BORROWER.

(C)                ON EACH COMMITMENT INCREASE DATE UPON SUCH TIME AS THE
APPLICABLE CONDITIONS SET FORTH IN SECTION 2.20(A) AND 0 HAVE BEEN SATISFIED,
THE BORROWER SHALL (I) PREPAY THE THEN OUTSTANDING ADVANCES (IF ANY) IN FULL
PRIOR TO GIVING EFFECT TO SUCH COMMITMENT INCREASE, (II) IF THE BORROWER SHALL
SO REQUEST, REQUEST NEW ADVANCES FROM THE LENDERS (INCLUDING ANY ASSUMING
LENDER) IN AN AGGREGATE AMOUNT AT LEAST EQUAL TO SUCH PREPAYMENT, SO THAT, AFTER
GIVING EFFECT THERETO, THE ADVANCES ARE HELD RATABLY BY THE LENDERS IN
ACCORDANCE WITH THEIR RESPECTIVE COMMITMENTS (AFTER GIVING EFFECT TO SUCH
COMMITMENT INCREASE) AND (III) PAY TO THE LENDERS ANY FUNDING INDEMNIFICATION
AMOUNTS REQUIRED BY SECTION 3.4.


2.21          EXTENSION OF FACILITY TERMINATION DATE

. 

(A)                SO LONG AS NO UNMATURED DEFAULT OR DEFAULT HAS OCCURRED AND
IS CONTINUING AND SUBJECT TO THE CONDITIONS SET FORTH IN SECTION 2.21(C), THE
BORROWER MAY, NO EARLIER THAN SIXTY (60) DAYS AND NO LATER THAN THIRTY (30) DAYS
PRIOR TO EACH ANNIVERSARY OF THE CLOSING DATE (SUCH ANNIVERSARY, AN “EXTENSION
DATE”) REQUEST THROUGH WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT (THE
“EXTENSION NOTICE”), THAT THE LENDERS EXTEND THE THEN EXISTING FACILITY
TERMINATION DATE FOR AN ADDITIONAL ONE-YEAR PERIOD.  EACH LENDER, ACTING IN ITS
SOLE DISCRETION, SHALL, BY NOTICE TO THE ADMINISTRATIVE AGENT NO LATER THAN THE
APPLICABLE EXTENSION DATE (EXCEPT IN THE YEAR IN WHICH THE THEN EXISTING
FACILITY TERMINATION DATE SHALL OCCUR, IN WHICH CASE SUCH WRITTEN NOTICE SHALL
BE DELIVERED BY THE LENDERS NO LATER THAN FIFTEEN (15) DAYS PRIOR TO THE THEN
EXISTING FACILITY TERMINATION DATE) (SUCH DATE, THE “CONSENT DATE”), ADVISE THE
ADMINISTRATIVE AGENT IN WRITING OF ITS DESIRE TO EXTEND (ANY SUCH LENDER, A
“CONSENTING LENDER”) OR NOT TO SO EXTEND (ANY SUCH LENDER, A “NON-CONSENTING
LENDER”) SUCH DATE.  ANY LENDER THAT DOES NOT ADVISE THE ADMINISTRATIVE AGENT BY
THE CONSENT DATE SHALL BE DEEMED TO BE A NON-CONSENTING LENDER.  NO LENDER SHALL
BE UNDER ANY OBLIGATION OR COMMITMENT TO EXTEND THE THEN EXISTING FACILITY
TERMINATION DATE.  THE ELECTION OF ANY LENDER TO AGREE TO SUCH EXTENSION SHALL
NOT OBLIGATE ANY OTHER LENDER TO AGREE TO SUCH EXTENSION.

30


 

--------------------------------------------------------------------------------

 


 

 

 

 

(B)               IF LENDERS HOLDING COMMITMENTS THAT AGGREGATE MORE THAN 50% OF
THE AGGREGATE COMMITMENTS ON THE CONSENT DATE SHALL HAVE AGREED TO SUCH
EXTENSION, THEN THE THEN EXISTING FACILITY TERMINATION DATE APPLICABLE TO THE
CONSENTING LENDERS SHALL BE EXTENDED TO THE DATE THAT IS ONE (1) YEAR AFTER THE
THEN EXISTING FACILITY TERMINATION DATE.  ALL ADVANCES OF EACH NON-CONSENTING
LENDER SHALL BE SUBJECT TO THE THEN EXISTING FACILITY TERMINATION DATE, WITHOUT
GIVING EFFECT TO SUCH EXTENSION (SUCH DATE, THE “PRIOR TERMINATION DATE”).  IN
THE EVENT OF AN EXTENSION OF THE THEN EXISTING FACILITY TERMINATION DATE
PURSUANT TO THIS SECTION 2.21, THE BORROWER SHALL HAVE THE RIGHT, AT ITS OWN
EXPENSE, TO SOLICIT COMMITMENTS FROM EXISTING LENDERS AND/OR OTHER BANKS OR
FINANCIAL INSTITUTIONS REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT AND THE
LC ISSUING BANK (EACH, AN “ELIGIBLE REPLACEMENT LENDER”) TO REPLACE THE
COMMITMENT OF ANY NON-CONSENTING LENDERS FOR THE REMAINING DURATION OF THIS
AGREEMENT.  ANY ELIGIBLE REPLACEMENT LENDER (IF NOT ALREADY A LENDER HEREUNDER)
SHALL BECOME A PARTY TO THIS AGREEMENT AS A LENDER BY DELIVERING AN EXECUTED
JOINDER AGREEMENT TO THE ADMINISTRATIVE AGENT AND THE BORROWER.  THE COMMITMENT
OF EACH NON-CONSENTING LENDER SHALL TERMINATE ON THE PRIOR TERMINATION DATE, ALL
ADVANCES AND OTHER AMOUNTS PAYABLE HEREUNDER TO SUCH NON-CONSENTING LENDERS
SHALL BE SUBJECT TO THE PRIOR TERMINATION DATE AND, TO THE EXTENT SUCH
NON-CONSENTING LENDER’S COMMITMENT IS NOT REPLACED AS PROVIDED ABOVE, THE
COMMITMENTS HEREUNDER SHALL BE REDUCED BY THE AMOUNT OF THE COMMITMENT OF EACH
SUCH NON-CONSENTING LENDER SO TERMINATED ON THE PRIOR TERMINATION DATE. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS SECTION 2.21, THE FACILITY
TERMINATION DATE SHALL NOT BE EXTENDED UNLESS THE AGGREGATE COMMITMENTS OF THE
CONSENTING LENDERS AND ANY ELIGIBLE REPLACEMENT LENDERS JOINING THIS AGREEMENT
PURSUANT TO THIS SECTION 0 ARE GREATER THAN OR EQUAL TO THE AGGREGATE
OUTSTANDING CREDIT EXPOSURE AS OF EACH PRIOR TERMINATION DATE.

(C)                AN EXTENSION OF THE FACILITY TERMINATION DATE PURSUANT TO
THIS SECTION 2.21 SHALL ONLY BECOME EFFECTIVE UPON THE RECEIPT BY THE
ADMINISTRATIVE AGENT OF A CERTIFICATE (THE STATEMENTS CONTAINED IN WHICH SHALL
BE TRUE) OF A DULY AUTHORIZED OFFICER OF THE BORROWER STATING THAT BOTH BEFORE
AND AFTER GIVING EFFECT TO SUCH EXTENSION OF THE FACILITY TERMINATION DATE (I)
NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AND (II) ALL REPRESENTATIONS
AND WARRANTIES CONTAINED IN ARTICLE 5 ARE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS ON AND AS OF THE DATE SUCH EXTENSION IS MADE, EXCEPT FOR SUCH
REPRESENTATIONS OR WARRANTIES WHICH BY THEIR TERMS ARE MADE AS OF A SPECIFIED
DATE, WHICH SHALL BE TRUE AND CORRECT AS OF SUCH SPECIFIED DATE.

(D)               EFFECTIVE ON AND AFTER THE PRIOR TERMINATION DATE, (I) EACH OF
THE NON-CONSENTING LENDERS SHALL BE AUTOMATICALLY RELEASED FROM THEIR RESPECTIVE
LC OBLIGATIONS AND (II) THE LC OBLIGATIONS OF EACH LENDER (OTHER THAN THE
NON-CONSENTING LENDERS) SHALL BE AUTOMATICALLY ADJUSTED TO EQUAL SUCH LENDER’S
PRO RATA SHARE OF SUCH LC OBLIGATIONS.


ARTICLE 3 


YIELD PROTECTION; TAXES


3.1              YIELD PROTECTION

31


 

--------------------------------------------------------------------------------

 


 

 

 

 

.  If, on or after the Closing Date, the adoption of any law or any governmental
or quasi governmental rule, regulation, policy, guideline or directive (whether
or not having the force of law), or any change in the interpretation or
administration thereof by any governmental or quasi-governmental authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender or applicable Lending
Installation or any LC Issuer with any request or directive (whether or not
having the force of law) of any such authority, central bank or comparable
agency:

(I)                 SUBJECTS ANY LENDER OR ANY APPLICABLE LENDING INSTALLATION
OR ANY LC ISSUER TO ANY TAXES, OR CHANGES THE BASIS OF TAXATION OF PAYMENTS
(OTHER THAN WITH RESPECT TO EXCLUDED TAXES OR TO ANY INCREASED COSTS FROM TAXES
WHICH WILL BE GOVERNED EXCLUSIVELY BY SECTION 3.5) TO ANY LENDER OR ANY LC
ISSUER IN RESPECT OF ITS EURODOLLAR ADVANCES, LIBOR MARKET INDEX RATE ADVANCES,
FACILITY LCS OR PARTICIPATIONS THEREIN, OR

(II)               IMPOSES OR INCREASES OR DEEMS APPLICABLE ANY RESERVE,
ASSESSMENT, INSURANCE CHARGE, SPECIAL DEPOSIT OR SIMILAR REQUIREMENT AGAINST
ASSETS OF, DEPOSITS WITH OR FOR THE ACCOUNT OF, OR CREDIT EXTENDED BY, ANY
LENDER OR ANY APPLICABLE LENDING INSTALLATION OR ANY LC ISSUER (OTHER THAN
RESERVES AND ASSESSMENTS TAKEN INTO ACCOUNT IN DETERMINING THE INTEREST RATE
APPLICABLE TO EURODOLLAR ADVANCES), OR

(III)             IMPOSES ANY OTHER CONDITION THE RESULT OF WHICH IS TO INCREASE
THE COST TO ANY LENDER (OR ANY APPLICABLE LENDING INSTALLATION), THE SWINGLINE
LENDER OR ANY LC ISSUER OF MAKING, FUNDING OR MAINTAINING ITS EURODOLLAR
ADVANCES OR LIBOR MARKET INDEX RATE ADVANCES, OR OF ISSUING AND PARTICIPATING IN
ANY SWINGLINE LOAN OR FACILITY LC, OR REDUCES ANY AMOUNT RECEIVABLE BY ANY
LENDER (OR ANY APPLICABLE LENDING INSTALLATION), THE SWINGLINE LENDER OR ANY LC
ISSUER IN CONNECTION WITH ITS EURODOLLAR ADVANCES, LIBOR MARKET INDEX RATE
ADVANCES, FACILITY LCS OR PARTICIPATIONS THEREIN, OR REQUIRES ANY LENDER (OR ANY
APPLICABLE LENDING INSTALLATION), SWINGLINE LENDER OR ANY LC ISSUER TO MAKE ANY
PAYMENT CALCULATED BY REFERENCE TO THE AMOUNT OF EURODOLLAR ADVANCES, LIBOR
MARKET INDEX RATE ADVANCES, FACILITY LCS OR PARTICIPATIONS THEREIN, HELD OR
INTEREST RECEIVED BY IT, BY AN AMOUNT DEEMED MATERIAL BY SUCH LENDER, SWINGLINE
LENDER OR LC ISSUER, AS THE CASE MAY BE,

and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation, Swingline Lender or such LC Issuer, as the case
may be, of making or maintaining its Eurodollar Advances or LIBOR Market Index
Rate Advances, or of issuing or participating in Swingline Loans or Facility
LCs, or to reduce the return received by such Lender or applicable Lending
Installation, Swingline Lender or such LC Issuer, as the case may be, in
connection with such Eurodollar Advances, LIBOR Market Index Rate Advances,
Facility LCs or participations therein, then, within fifteen (15) days of demand
by such Lender, Swingline Lender or LC Issuer, as the case may be, the Borrower
shall pay such Lender, Swingline Lender or LC Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender, Swingline Lender or
LC Issuer for such increased cost or reduction in amount received.


3.2              CHANGES IN CAPITAL ADEQUACY REGULATIONS

32


 

--------------------------------------------------------------------------------

 


 

 

 

 

.  If a Lender, Swingline Lender or any LC Issuer determines the amount of
capital required or expected to be maintained by such Lender, Swingline Lender
or such LC Issuer, any Lending Installation of such Lender, Swingline Lender or
such LC Issuer, or any corporation controlling such Lender, Swingline Lender or
such LC Issuer is increased as a result of a Change, then, within fifteen (15)
days of demand by such Lender, Swingline Lender or such LC Issuer, the Borrower
shall pay such Lender, Swingline Lender or such LC Issuer the amount necessary
to compensate for any shortfall in the rate of return on the portion of such
increased capital which such Lender, Swingline Lender or such LC Issuer
determines is attributable to this Agreement, its Outstanding Credit Exposure or
its Commitment to make Loans and issue or participate in Swingline Loans and
Facility LCs, as the case may be, hereunder (after taking into account such
Lender’s, Swingline Lender’s or LC Issuer’s policies as to capital adequacy). 
“Change” means (i) any change after the Closing Date in the Risk-Based Capital
Guidelines, or (ii) any adoption of or change in any other law, governmental or
quasi governmental rule, regulation, policy, guideline, interpretation, or
directive (whether or not having the force of law) after the Closing Date which
affects the amount of capital required or expected to be maintained by any
Lender, Swingline Lender or any LC Issuer or any Lending Installation or any
corporation controlling any Lender, Swingline Lender or any LC Issuer. 
“Risk-Based Capital Guidelines” means (i) the risk based capital guidelines in
effect in the United States on the Closing Date, including transition rules, and
(ii) the corresponding capital regulations promulgated by regulatory authorities
outside the United States implementing the July 1988 report of the Basle
Committee on Banking Regulation and Supervisory Practices Entitled
“International Convergence of Capital Measurements and Capital Standards,”
including transition rules, and any amendments to such regulations adopted prior
to the Closing Date.


3.3              AVAILABILITY OF TYPES OF ADVANCES

.  If any Lender determines that maintenance of its Eurodollar Advances at a
suitable Lending Installation would violate any applicable law, rule,
regulation, or directive, whether or not having the force of law, or if the
Required Lenders determine that (i) deposits of a type and maturity appropriate
to match fund Eurodollar Advances are not available or (ii) the interest rate
applicable to Eurodollar Advances does not accurately reflect the cost of making
or maintaining Eurodollar Advances, then the Administrative Agent shall suspend
the availability of Eurodollar Advances and require any affected Eurodollar
Advances to be repaid or converted to Floating Rate Advances, subject to the
payment of any funding indemnification amounts required by Section 3.4.


3.4              FUNDING INDEMNIFICATION

.  If any payment of a Eurodollar Advance occurs on a date which is not the last
day of the applicable Interest Period, whether because of acceleration,
prepayment or otherwise, or a Eurodollar Advance is not made on the date
specified by the Borrower for any reason other than default by the Lenders, the
Borrower will indemnify each Lender for any loss or cost incurred by it
resulting therefrom, including any loss or cost in liquidating or employing
deposits acquired to fund or maintain such Eurodollar Advance.


3.5              TAXES.

33


 

--------------------------------------------------------------------------------

 


 

 

 

 

(A)                ALL PAYMENTS BY THE BORROWER TO OR FOR THE ACCOUNT OF ANY
LENDER, ANY LC ISSUER OR THE ADMINISTRATIVE AGENT HEREUNDER OR UNDER ANY NOTE
SHALL BE MADE FREE AND CLEAR OF AND WITHOUT DEDUCTION FOR ANY AND ALL TAXES.  IF
THE BORROWER SHALL BE REQUIRED BY LAW TO DEDUCT ANY TAXES FROM OR IN RESPECT OF
ANY SUM PAYABLE HEREUNDER TO ANY LENDER, ANY LC ISSUER OR THE ADMINISTRATIVE
AGENT, (A) THE SUM PAYABLE SHALL BE INCREASED AS NECESSARY SO THAT AFTER MAKING
ALL REQUIRED DEDUCTIONS (INCLUDING DEDUCTIONS APPLICABLE TO ADDITIONAL SUMS
PAYABLE UNDER THIS SECTION 3.5) SUCH LENDER, SUCH LC ISSUER OR THE
ADMINISTRATIVE AGENT (AS THE CASE MAY BE) RECEIVES AN AMOUNT EQUAL TO THE SUM IT
WOULD HAVE RECEIVED HAD NO SUCH DEDUCTIONS BEEN MADE, (B) THE BORROWER SHALL
MAKE SUCH DEDUCTIONS, (C) THE BORROWER SHALL PAY THE FULL AMOUNT DEDUCTED TO THE
RELEVANT AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW AND (D) THE BORROWER SHALL
FURNISH TO THE ADMINISTRATIVE AGENT THE ORIGINAL COPY OF A RECEIPT EVIDENCING
PAYMENT THEREOF WITHIN THIRTY (30) DAYS AFTER SUCH PAYMENT IS MADE.

(B)               IN ADDITION, THE BORROWER HEREBY AGREES TO PAY ANY PRESENT OR
FUTURE STAMP OR DOCUMENTARY TAXES AND ANY OTHER EXCISE OR PROPERTY TAXES,
CHARGES OR SIMILAR LEVIES WHICH ARISE FROM ANY PAYMENT MADE HEREUNDER OR UNDER
ANY NOTE OR FROM THE EXECUTION, DELIVERY OR ENFORCEMENT OF, OR OTHERWISE WITH
RESPECT TO, THIS AGREEMENT OR ANY NOTE (“OTHER TAXES”).

(C)                THE BORROWER HEREBY AGREES TO INDEMNIFY THE ADMINISTRATIVE
AGENT AND EACH LENDER FOR THE FULL AMOUNT OF TAXES OR OTHER TAXES (INCLUDING ANY
TAXES OR OTHER TAXES IMPOSED ON AMOUNTS PAYABLE UNDER THIS SECTION 3.5) PAID BY
THE ADMINISTRATIVE AGENT OR SUCH LENDER AND ANY LIABILITY (INCLUDING PENALTIES,
INTEREST AND EXPENSES, PROVIDED THAT THE ADMINISTRATIVE AGENT AND THE LENDERS
SHALL USE BEST EFFORTS TO AVOID INCURRENCE OF THE SAME) ARISING THEREFROM OR
WITH RESPECT THERETO.  PAYMENTS DUE UNDER THIS INDEMNIFICATION SHALL BE MADE
WITHIN THIRTY (30) DAYS OF THE DATE THE ADMINISTRATIVE AGENT OR SUCH LENDER
MAKES DEMAND THEREFOR PURSUANT TO SECTION 3.6.

(D)               EACH LENDER (OR TRANSFEREE) THAT IS ORGANIZED UNDER THE LAWS
OF A JURISDICTION OTHER THAN THE UNITED STATES, ANY STATE THEREOF OR THE
DISTRICT OF COLUMBIA (A “NON−U.S. LENDER”) THAT IS ENTITLED TO AN EXEMPTION FROM
OR REDUCTION OF WITHHOLDING TAX UNDER THE LAW OF THE JURISDICTION IN WHICH THE
BORROWER IS RESIDENT FOR TAX PURPOSES, OR ANY TREATY TO WHICH SUCH JURISDICTION
IS A PARTY, WITH RESPECT TO PAYMENTS HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT
SHALL DELIVER TO THE BORROWER (WITH A COPY TO THE ADMINISTRATIVE AGENT), AT THE
TIME OR TIMES PRESCRIBED BY APPLICABLE LAW OR REASONABLY REQUESTED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT, SUCH PROPERLY COMPLETED AND EXECUTED
DOCUMENTATION PRESCRIBED BY APPLICABLE LAW AS WILL PERMIT SUCH PAYMENTS TO BE
MADE WITHOUT WITHHOLDING OR AT A REDUCED RATE OF WITHHOLDING. IN ADDITION, ANY
LENDER, IF REQUESTED BY THE BORROWER OR THE ADMINISTRATIVE AGENT, SHALL DELIVER
SUCH OTHER DOCUMENTATION PRESCRIBED BY APPLICABLE LAW OR REASONABLY REQUESTED BY
THE BORROWER OR THE ADMINISTRATIVE AGENT AS WILL ENABLE THE BORROWER OR THE
ADMINISTRATIVE AGENT TO DETERMINE WHETHER OR NOT SUCH LENDER IS SUBJECT TO
BACKUP WITHHOLDING OR INFORMATION REPORTING REQUIREMENTS.

WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, IN THE EVENT THAT THE BORROWER
IS RESIDENT FOR TAX PURPOSES IN THE UNITED STATES OF AMERICA, ANY NON-U.S.
LENDER SHALL DELIVER TO THE BORROWER AND THE ADMINISTRATIVE AGENT (IN SUCH
NUMBER OF COPIES AS SHALL BE REQUESTED BY THE RECIPIENT) ON OR PRIOR TO THE DATE
ON WHICH SUCH NON−U.S. LENDER BECOMES A LENDER UNDER THIS AGREEMENT (AND FROM
TIME TO TIME THEREAFTER UPON THE REQUEST OF THE BORROWER OR THE ADMINISTRATIVE
AGENT, BUT ONLY IF SUCH NON−U.S. LENDER IS LEGALLY ENTITLED TO DO SO), WHICHEVER
OF THE FOLLOWING IS APPLICABLE:

34


 

--------------------------------------------------------------------------------

 


 

 

 

 

(I)                 DULY COMPLETED COPIES OF INTERNAL REVENUE SERVICE FORM
W-8BEN CLAIMING ELIGIBILITY FOR BENEFITS OF AN INCOME TAX TREATY TO WHICH THE
UNITED STATES OF AMERICA IS A PARTY,

(II)               DULY COMPLETED COPIES OF INTERNAL REVENUE SERVICE FORM
W-8ECI,

(III)             DULY COMPLETED COPIES OF INTERNAL REVENUE SERVICE FORM W-8IMY,

(IV)             WITH RESPECT TO CLAUSES 0 - (III), ANY SUBSEQUENT VERSIONS
THEREOF OR SUCCESSORS THERETO, IN EACH CASE CLAIMING COMPLETE EXEMPTION FROM, OR
REDUCED RATE OF, U.S. FEDERAL WITHHOLDING TAX AND PAYMENTS OF INTEREST
HEREUNDER,

(V)               IN THE CASE OF A NON−U.S. LENDER CLAIMING THE BENEFITS OF THE
EXEMPTION FOR PORTFOLIO INTEREST UNDER SECTION 871(H) OR 881(C) OF THE CODE, (X)
A CERTIFICATE TO THE EFFECT THAT SUCH NON−U.S. LENDER IS NOT (A) A “BANK” FOR
PURPOSES OF SECTION 881(C) OF THE CODE, (B) A “10-PERCENT SHAREHOLDER” (WITHIN
THE MEANING OF SECTION 871(H)(3)(B) OF THE CODE) OF THE BORROWER (OR ANY
AFFILIATE THEREOF) AND (C) A “CONTROLLED FOREIGN CORPORATION” RELATED TO THE
BORROWER OR ANY AFFILIATE THEREOF (WITHIN THE MEANING OF SECTION 864(D)(4) OF
THE CODE), AND SUCH NON-U.S. LENDER AGREES THAT IT SHALL PROMPTLY NOTIFY THE
BORROWER IN THE EVENT ANY OF THE ABOVE REPRESENTATIONS ARE NO LONGER ACCURATE
AND (Y) DULY COMPLETED COPIES OF INTERNAL REVENUE SERVICE FORM W-8BEN, OR

(VI)             ANY OTHER FORM PRESCRIBED BY APPLICABLE LAW AS A BASIS FOR
CLAIMING EXEMPTION FROM OR A REDUCTION IN UNITED STATES FEDERAL WITHHOLDING TAX
DULY COMPLETED TOGETHER WITH SUCH SUPPLEMENTARY DOCUMENTATION AS MAY BE
PRESCRIBED BY APPLICABLE LAW TO PERMIT THE BORROWER TO DETERMINE THE WITHHOLDING
OR DEDUCTION REQUIRED TO BE MADE.

(E)                FOR ANY PERIOD DURING WHICH A NON-U.S. LENDER HAS FAILED TO
PROVIDE THE BORROWER WITH AN APPROPRIATE FORM PURSUANT TO SECTION 3.5(D) (UNLESS
SUCH FAILURE IS DUE TO A CHANGE IN TREATY, LAW OR REGULATION, OR ANY CHANGE IN
THE INTERPRETATION OR ADMINISTRATION THEREOF BY ANY GOVERNMENTAL AUTHORITY,
OCCURRING SUBSEQUENT TO THE DATE ON WHICH A FORM ORIGINALLY WAS REQUIRED TO BE
PROVIDED) OR SECTION 3.5(F), SUCH LENDER SHALL NOT BE ENTITLED TO
INDEMNIFICATION UNDER THIS SECTION 3.5 WITH RESPECT TO TAXES; PROVIDED THAT,
SHOULD A NON-U.S. LENDER WHICH IS OTHERWISE EXEMPT FROM OR SUBJECT TO A REDUCED
RATE OF WITHHOLDING TAX BECOME SUBJECT TO TAXES BECAUSE OF ITS FAILURE TO
DELIVER A FORM REQUIRED UNDER SECTION 3.5(D), THE BORROWER SHALL TAKE SUCH
COMMERCIALLY-REASONABLE STEPS (AT THE COST OF THE NON-U.S. LENDER) AS SUCH
NON-U.S. LENDER SHALL REASONABLY REQUEST TO ASSIST SUCH NON-U.S. LENDER TO
RECOVER SUCH TAXES.

(F)                ANY LENDER THAT IS ENTITLED TO AN EXEMPTION FROM OR REDUCTION
OF WITHHOLDING TAX WITH RESPECT TO PAYMENTS UNDER THIS AGREEMENT OR ANY NOTE
PURSUANT TO THE LAW OF ANY RELEVANT JURISDICTION OR ANY TREATY SHALL DELIVER TO
THE BORROWER (WITH A COPY TO THE ADMINISTRATIVE AGENT), AT THE TIME OR TIMES
PRESCRIBED BY APPLICABLE LAW, SUCH PROPERLY COMPLETED AND EXECUTED DOCUMENTATION
PRESCRIBED BY APPLICABLE LAW AS WILL PERMIT SUCH PAYMENTS TO BE MADE WITHOUT
WITHHOLDING OR AT A REDUCED RATE.

35


 

--------------------------------------------------------------------------------

 


 

 

 

 

(G)               IF THE U.S. INTERNAL REVENUE SERVICE OR ANY OTHER GOVERNMENTAL
AUTHORITY OF THE UNITED STATES OR ANY OTHER COUNTRY OR ANY POLITICAL SUBDIVISION
THEREOF ASSERTS A CLAIM THAT THE ADMINISTRATIVE AGENT DID NOT PROPERLY WITHHOLD
TAX FROM AMOUNTS PAID TO OR FOR THE ACCOUNT OF ANY LENDER (BECAUSE THE
APPROPRIATE FORM WAS NOT DELIVERED OR PROPERLY COMPLETED, BECAUSE SUCH LENDER
FAILED TO NOTIFY THE ADMINISTRATIVE AGENT OF A CHANGE IN CIRCUMSTANCES WHICH
RENDERED ITS EXEMPTION FROM WITHHOLDING INEFFECTIVE, OR FOR ANY OTHER REASON),
SUCH LENDER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT FULLY FOR ALL AMOUNTS PAID,
DIRECTLY OR INDIRECTLY, BY THE ADMINISTRATIVE AGENT AS TAX, WITHHOLDING
THEREFOR, OR OTHERWISE, INCLUDING PENALTIES AND INTEREST, AND INCLUDING TAXES
IMPOSED BY ANY JURISDICTION ON AMOUNTS PAYABLE TO THE ADMINISTRATIVE AGENT UNDER
THIS SUBSECTION, TOGETHER WITH ALL COSTS AND EXPENSES RELATED THERETO (INCLUDING
ATTORNEYS FEES AND TIME CHARGES OF ATTORNEYS FOR THE ADMINISTRATIVE AGENT, WHICH
ATTORNEYS MAY BE EMPLOYEES OF THE ADMINISTRATIVE AGENT) AND THE BORROWER SHALL
HAVE NO LIABILITY PURSUANT TO THIS AGREEMENT TO THE ADMINISTRATIVE AGENT WITH
RESPECT TO SUCH AMOUNTS.  THE OBLIGATIONS OF THE LENDERS UNDER THIS SECTION 0
SHALL SURVIVE THE PAYMENT OF THE OBLIGATIONS AND TERMINATION OF THIS AGREEMENT.

(H)               ANY LENDER OR ADMINISTRATIVE AGENT CLAIMING ANY INDEMNITY
PAYMENT OR ADDITIONAL PAYMENT AMOUNTS PAYABLE PURSUANT TO THIS SECTION 3.5 SHALL
USE REASONABLE EFFORTS (CONSISTENT WITH LEGAL AND REGULATORY RESTRICTIONS AND AT
THE COST OF THE BORROWER) TO FILE ANY CERTIFICATE OR DOCUMENT REASONABLY
REQUESTED IN WRITING BY THE BORROWER OR TO CHANGE THE JURISDICTION OF ITS
APPLICABLE LENDING OFFICE IF THE MAKING OF SUCH A FILING OR CHANGE (1) WOULD
AVOID THE NEED FOR OR REDUCE THE AMOUNT OF ANY SUCH INDEMNITY PAYMENT OR
ADDITIONAL AMOUNT THAT MAY THEREAFTER ACCRUE, (2) WOULD NOT REQUIRE SUCH LENDER
OR THE AGENT TO DISCLOSE ANY INFORMATION SUCH LENDER OR THE ADMINISTRATIVE AGENT
DEEMS CONFIDENTIAL AND (3) WOULD NOT SUBJECT SUCH LENDER OR THE ADMINISTRATIVE
AGENT TO ANY UNREIMBURSED COST OR EXPENSE AND WOULD NOT OTHERWISE BE
DISADVANTAGEOUS TO SUCH LENDER OR THE ADMINISTRATIVE AGENT.

(I)                 EACH LENDER WILL PROMPTLY NOTIFY THE BORROWER AND THE
ADMINISTRATIVE AGENT OF ANY EVENT OF WHICH IT HAS KNOWLEDGE, OCCURRING AFTER THE
DATE OF THIS AGREEMENT, WHICH WILL ENTITLE SUCH LENDER TO COMPENSATION PURSUANT
TO THIS SECTION 3.5; PROVIDED THAT (I) IF ANY LENDER FAILS TO GIVE SUCH NOTICE
WITHIN 180 DAYS AFTER IT OBTAINS ACTUAL KNOWLEDGE OF SUCH EVENT (OR, IN THE
EXERCISE OF ORDINARY DUE DILIGENCE, SHOULD  HAVE OBTAINED ACTUAL KNOWLEDGE
THEREOF), SUCH LENDER SHALL ONLY BE ENTITLED TO PAYMENTS UNDER THIS SECTION 3.5
FOR COSTS INCURRED FROM AND AFTER THE DATE 180 DAYS PRIOR TO THE DATE THAT SUCH
LENDER DOES GIVE SUCH NOTICE.


3.6              ALTERNATE LENDING INSTALLATION; LENDER STATEMENTS; SURVIVAL OF
INDEMNITY

36


 

--------------------------------------------------------------------------------

 


 

 

 

 

.  To the extent reasonably possible, each Lender shall designate an alternate
Lending Installation with respect to its Eurodollar Advances to reduce any
liability of the Borrower to such Lender under Sections 3.1, 3.2 and 3.5 or to
avoid the unavailability of Eurodollar Advances under Section 3.3, so long as
such designation is not, in the judgment of such Lender, disadvantageous to such
Lender.  Each Lender shall deliver a written statement of such Lender to the
Borrower (with a copy to the Administrative Agent) as to the amount due, if any,
under Sections 3.1, 3.2, 3.4 or 3.5.  Such written statement shall set forth in
reasonable detail the calculations upon which such Lender determined such amount
and shall be final, conclusive and binding on the Borrower in the absence of
manifest error.  Determination of amounts payable under such Sections in
connection with a Eurodollar Advance shall be calculated as though each Lender
funded its Eurodollar Advance through the purchase of a deposit of the type and
maturity corresponding to the deposit used as a reference in determining the
Eurodollar Rate applicable to such Revolving Loan, whether in fact that is the
case or not.  Unless otherwise provided herein, the amount specified in the
written statement of any Lender shall be payable on demand after receipt by the
Borrower of such written statement.  The obligations of the Borrower under
Sections 3.1, 3.2, 3.4 and 3.5 shall survive payment of the Obligations and
termination of this Agreement.


ARTICLE 4 


CONDITIONS PRECEDENT


4.1              INITIAL CREDIT EXTENSION

.  The Lenders and the LC Issuers shall not be required to make an initial
Credit Extension hereunder unless the Borrower has furnished to the
Administrative Agent sufficient copies for the Lenders of:

(I)                 COPIES OF THE ARTICLES OR CERTIFICATE OF INCORPORATION OF
THE BORROWER, TOGETHER WITH ALL AMENDMENTS, AND A CERTIFICATE OF GOOD STANDING,
EACH CERTIFIED BY THE APPROPRIATE GOVERNMENTAL OFFICER IN ITS JURISDICTION OF
INCORPORATION.

(II)               COPIES, CERTIFIED BY THE SECRETARY OR ASSISTANT SECRETARY OF
THE BORROWER, OF ITS BYLAWS AND OF ITS BOARD OF DIRECTORS’ RESOLUTIONS AND OF
RESOLUTIONS OR ACTIONS OF ANY OTHER BODY AUTHORIZING THE EXECUTION OF THE LOAN
DOCUMENTS.

(III)             AN INCUMBENCY CERTIFICATE, EXECUTED BY THE SECRETARY OR
ASSISTANT SECRETARY OF THE BORROWER, WHICH SHALL IDENTIFY BY NAME AND TITLE AND
BEAR THE SIGNATURES OF THE AUTHORIZED OFFICERS AND ANY OTHER OFFICERS OF THE
BORROWER AUTHORIZED TO SIGN THE LOAN DOCUMENTS, UPON WHICH CERTIFICATE THE
ADMINISTRATIVE AGENT AND THE LENDERS SHALL BE ENTITLED TO RELY UNTIL INFORMED OF
ANY CHANGE IN WRITING BY THE BORROWER.

(IV)             A CERTIFICATE, SIGNED BY AN AUTHORIZED OFFICER, STATING THAT ON
THE INITIAL CREDIT EXTENSION DATE NO DEFAULT OR UNMATURED DEFAULT HAS OCCURRED
AND IS CONTINUING.

(V)               A WRITTEN OPINION OF THE BORROWER’S COUNSEL, ADDRESSED TO THE
ADMINISTRATIVE AGENT, THE LENDERS, AND THE LC ISSUERS, DATED AS OF THE CLOSING
DATE, IN SUBSTANTIALLY THE FORM OF EXHIBIT A.

(VI)             ANY NOTES REQUESTED BY A LENDER PURSUANT TO SECTION 0 PAYABLE
TO THE ORDER OF EACH SUCH REQUESTING LENDER.

(VII)           WRITTEN MONEY TRANSFER INSTRUCTIONS, IN SUBSTANTIALLY THE FORM
OF EXHIBIT D, ADDRESSED TO THE ADMINISTRATIVE AGENT AND SIGNED BY AN AUTHORIZED
OFFICER, TOGETHER WITH SUCH OTHER RELATED MONEY TRANSFER AUTHORIZATIONS AS THE
ADMINISTRATIVE AGENT MAY HAVE REASONABLY REQUESTED.

(VIII)         SUCH OTHER DOCUMENTS AS ANY LENDER OR ITS COUNSEL MAY HAVE
REASONABLY REQUESTED.


4.2              EACH CREDIT EXTENSION

37


 

--------------------------------------------------------------------------------

 


 

 

 

 

.  The obligation of each Lender to make any Credit Extension hereunder,
including the initial Credit Extension (but excluding Revolving Loans made for
the purpose of repaying Refunded Swingline Loans pursuant to Section 0 or for
the purpose of paying unpaid reimbursement obligations of the Borrower pursuant
to Section 0), is subject to the satisfaction of the following conditions
precedent on the applicable Credit Extension Date:

(I)                 NO DEFAULT OR UNMATURED DEFAULT EXISTS.

(II)               THE REPRESENTATIONS AND WARRANTIES CONTAINED IN ARTICLE 5
(OTHER THAN, AFTER THE CLOSING DATE, IN SECTION 5.5) ARE TRUE AND CORRECT AS OF
SUCH CREDIT EXTENSION DATE EXCEPT TO THE EXTENT ANY SUCH REPRESENTATION OR
WARRANTY IS STATED TO RELATE SOLELY TO AN EARLIER DATE, IN WHICH CASE SUCH
REPRESENTATION OR WARRANTY SHALL HAVE BEEN TRUE AND CORRECT ON AND AS OF SUCH
EARLIER DATE.

(III)             ALL LEGAL MATTERS INCIDENT TO THE MAKING OF SUCH CREDIT
EXTENSION SHALL BE SATISFACTORY TO THE LENDERS AND THEIR COUNSEL.

Each Borrowing Notice, Swingline Borrowing Notice or request for issuance of a
Facility LC with respect to each such Credit Extension shall constitute a
representation and warranty by the Borrower that the conditions contained in
Sections 4.2(i) and (ii) have been satisfied.  Any Lender may require a duly
completed compliance certificate in substantially the form of Exhibit B as a
condition to making a Credit Extension.


ARTICLE 5 


REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that:


5.1              EXISTENCE AND STANDING

.  Each of the Borrower and its Subsidiaries is a corporation, partnership (in
the case of Subsidiaries only) or limited liability company duly and properly
incorporated or organized, as the case may be, validly existing and (to the
extent such concept applies to such entity) in good standing under the laws of
its jurisdiction of incorporation or organization and has all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.


5.2              AUTHORIZATION AND VALIDITY

.  The Borrower has the power and authority and legal right to execute and
deliver the Loan Documents and to perform its obligations thereunder.  The
execution and delivery by the Borrower of the Loan Documents and the performance
of its obligations thereunder have been duly authorized by proper corporate
proceedings, and the Loan Documents constitute legal, valid and binding
obligations of the Borrower enforceable against the Borrower in accordance with
their terms, except as enforceability may be limited by bankruptcy, insolvency
or similar laws affecting the enforcement of creditors’ rights generally.


5.3              NO CONFLICT; GOVERNMENT CONSENT

38


 

--------------------------------------------------------------------------------

 


 

 

 

 

.  Neither the execution and delivery by the Borrower of the Loan Documents, nor
the consummation of the transactions therein contemplated, nor compliance with
the provisions thereof will violate, except to the extent that such violation,
alone or in the aggregate, could not reasonably be expected to have a Material
Adverse Effect, (i) any law, rule, regulation, order, writ, judgment,
injunction, decree or award binding on the Borrower or any of its Subsidiaries
or (ii) the Borrower’s or any Subsidiary’s articles or certificate of
incorporation, partnership agreement, certificate of partnership, articles or
certificate of organization, bylaws, or operating or other management agreement,
as the case may be, or (iii) the provisions of any indenture, instrument or
agreement to which the Borrower or any of its Subsidiaries is a party or is
subject, or by which it, or its Property, is bound, or conflict with or
constitute a default thereunder, or result in, or require, the creation or
imposition of any Lien in, of or on the Property of the Borrower or a Subsidiary
pursuant to the terms of any such indenture, instrument or agreement.  No order,
consent, adjudication, approval, license, authorization, or validation of, or
filing, recording or registration with, or exemption by, or other action in
respect of any governmental or public body or authority, or any subdivision
thereof, which has not been obtained by the Borrower or any of its Subsidiaries,
is required to be obtained by the Borrower or any of its Subsidiaries in
connection with the execution and delivery of the Loan Documents, the borrowings
under this Agreement, the payment and performance by the Borrower of the
Obligations or the legality, validity, binding effect or enforceability of any
of the Loan Documents.


5.4              FINANCIAL STATEMENTS

.  The December 31, 2006 consolidated financial statements of the Borrower and
its Subsidiaries heretofore delivered to the Lenders were prepared in accordance
with the Agreement Accounting Principles in effect on the date such statements
were prepared and fairly present the consolidated financial condition and
operations of the Borrower and its Subsidiaries at such date and the
consolidated results of their operations for the period then ended.


5.5              MATERIAL ADVERSE CHANGE

.  Since December 31, 2006, there has been no change in the business, Property,
condition (financial or otherwise) or results of operations of the Borrower and
its Subsidiaries which could reasonably be expected to have a Material Adverse
Effect.


5.6              TAXES

39


 

--------------------------------------------------------------------------------

 


 

 

 

 

.  The Borrower and its Subsidiaries have filed all material United States
federal tax returns and all other tax returns which are required to be filed and
have paid all taxes due pursuant to said returns or pursuant to any assessment
received by the Borrower or any of its Subsidiaries, except such taxes, if any,
as are being contested in good faith and as to which adequate reserves have been
provided in accordance with Agreement Accounting Principles.  No tax liens have
been filed and no claims are being asserted with respect to any such taxes
claimed to be due and payable that would, if adversely determined, have a
Material Adverse Effect.  The charges, accruals and reserves for taxes on the
books of the Borrower and its Subsidiaries (to the extent in excess of
$5,000,000) are adequate under Agreement Accounting Principles.  Notwithstanding
any provision in this Agreement to the contrary, the only representations and
warranties made by the Borrower with respect to matters relating to taxes shall
be the representations and warranties set forth in this Section Error! Reference
source not found., and this Agreement shall not be interpreted in any manner
that is contrary hereto.


5.7              LITIGATION AND CONTINGENT OBLIGATIONS

.  Except as set forth in the most recent consolidated financial statements
provided to the Administrative Agent pursuant to Section 5.4 or Section 6.1,
respectively, there is no litigation, arbitration, governmental investigation,
proceeding or inquiry pending or, to the knowledge of any of their officers,
threatened against or affecting the Borrower or any of its Subsidiaries which
could reasonably be expected to have a Material Adverse Effect or which seeks to
prevent, enjoin or delay the making of any Credit Extensions.  Other than any
liability incident to any litigation, arbitration or proceeding, which, if
decided adversely, would not reasonably be expected to have a Material Adverse
Effect, the Borrower has no material contingent liabilities or obligations not
provided for or disclosed in the most recent consolidated financial statements
provided to the Administrative Agent pursuant to Section 5.4 or Section 6.1,
respectively.


5.8              SUBSIDIARIES

.  Schedule 5.8 contains an accurate list of all Subsidiaries of the Borrower as
of the Closing Date, setting forth their respective jurisdictions of
organization and the percentage of their respective capital stock or other
ownership interests owned by the Borrower or other Subsidiaries.  All of the
issued and outstanding shares of capital stock or other ownership interests of
such Subsidiaries have been (to the extent such concepts are relevant with
respect to such ownership interests) duly authorized and issued and are fully
paid and nonassessable.


5.9              ERISA

.  The Unfunded Liabilities of all Single Employer Plans do not in the aggregate
exceed $75,000,000.  Neither the Borrower nor any other member of the Controlled
Group has incurred, or is reasonably expected to incur, any withdrawal liability
to Multiemployer Plans in excess of $25,000,000 in the aggregate.  Each Plan
complies in all material respects with all applicable requirements of law and
regulations, no Reportable Event has occurred with respect to any Plan, neither
the Borrower nor any other member of the Controlled Group has withdrawn from any
Plan or initiated steps to do so, and no steps have been taken to reorganize or
terminate any Plan.


5.10          ACCURACY OF INFORMATION

.  No information, exhibit or report furnished by the Borrower or any of its
Subsidiaries to the Administrative Agent, the Joint Lead Arrangers or to any
Lender in connection with the negotiation of, or compliance with, the Loan
Documents contained any material misstatement of fact or omitted to state a
material fact or any fact necessary to make the statements contained therein not
misleading.


5.11          REGULATION U

.  Margin stock (as defined in Regulation U) constitutes less than 25% of the
value of those assets of the Borrower and its Subsidiaries which are subject to
any limitation on sale, pledge, or other restriction hereunder.


5.12          MATERIAL AGREEMENTS

40


 

--------------------------------------------------------------------------------

 


 

 

 

 

.  Except as set forth in Schedule 5.12, neither the Borrower nor any Subsidiary
is a party to any agreement or instrument or subject to any charter or other
corporate restriction (a) which either prohibits or restricts the ability of any
Subsidiary of Borrower to declare or pay dividends to the Borrower, or (b) which
could reasonably be expected to have a Material Adverse Effect.  Neither the
Borrower nor any Subsidiary is in default in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in (i)
any agreement to which it is a party, which default could reasonably be expected
to have a Material Adverse Effect or (ii) any agreement or instrument evidencing
or governing Material Indebtedness, which default could reasonably be expected
to have a Material Adverse Effect.


5.13          COMPLIANCE WITH LAWS

.  The Borrower and its Subsidiaries have complied with all applicable statutes,
rules, regulations, orders and restrictions of any domestic or foreign
government or any instrumentality or agency thereof having jurisdiction over the
conduct of their respective businesses or the ownership of their respective
Property except for any failure to comply with any of the foregoing which could
not reasonably be expected to have a Material Adverse Effect.


5.14          OWNERSHIP OF PROPERTIES

.  Except as set forth on Schedule 5.14, as of the Closing Date, the Borrower
and its Subsidiaries will have good title, free of all Liens other than those
permitted by Section 6.11, to all of the Property and assets reflected in the
Borrower’s most recent consolidated financial statements provided to the
Administrative Agent as owned by the Borrower and its Subsidiaries.


5.15          PLAN ASSETS; PROHIBITED TRANSACTIONS

.  The Borrower is not an entity deemed to hold “plan assets” within the meaning
of 29 C.F.R. § 2510.3-101 of an employee benefit plan (as defined in Section
3(3) of ERISA) which is subject to Title I of ERISA or any plan (within the
meaning of Section 4975 of the Code), and neither the execution of this
Agreement nor the making of Credit Extensions hereunder gives rise to a
prohibited transaction within the meaning of Section 406 of ERISA or Section
4975 of the Code.


5.16          ENVIRONMENTAL MATTERS

.  In the ordinary course of its business, the Borrower considers the effect of
Environmental Laws on the business of the Borrower and its Subsidiaries, in the
course of which it identifies and evaluates potential risks and liabilities
accruing to the Borrower due to Environmental Laws.  On the basis of this
consideration, the Borrower has concluded that the potential risks and
liabilities accruing to the Borrower due to Environmental Laws could not
reasonably be expected to have a Material Adverse Effect.  Neither the Borrower
nor any Subsidiary has received any notice to the effect that its operations are
not in material compliance with any of the requirements of applicable
Environmental Laws or are the subject of any federal or state investigation
evaluating whether any remedial action is needed to respond to a release of any
toxic or hazardous waste or substance into the environment, which noncompliance
or remedial action could reasonably be expected to have a Material Adverse
Effect.

41


 

--------------------------------------------------------------------------------

 


 

 

 

 


5.17          INVESTMENT COMPANY ACT

.  The Borrower is not an “investment company” or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940.


5.18          OFAC; PATRIOT ACT

. 

(A)                NEITHER THE BORROWER OR ANY OF ITS SUBSIDIARIES IS A
SANCTIONED PERSON OR DOES BUSINESS IN A SANCTIONED COUNTRY OR WITH A SANCTIONED
PERSON IN VIOLATION OF THE ECONOMIC SANCTIONS OF THE UNITED STATES ADMINISTERED
BY OFAC.

(B)               EACH OF THE BORROWER AND ITS SUBSIDIARIES IS IN COMPLIANCE IN
ALL MATERIAL RESPECTS WITH THE PATRIOT ACT.  NO PART OF THE PROCEEDS OF THE
LOANS HEREUNDER WILL BE USED, DIRECTLY OR INDIRECTLY, FOR ANY PAYMENTS TO ANY
GOVERNMENTAL OFFICIAL OR EMPLOYEE, POLITICAL PARTY, OFFICIAL OF A POLITICAL
PARTY, CANDIDATE FOR POLITICAL OFFICE, OR ANYONE ELSE ACTING IN AN OFFICIAL
CAPACITY, IN ORDER TO OBTAIN, RETAIN OR DIRECT BUSINESS OR OBTAIN ANY IMPROPER
ADVANTAGE, IN VIOLATION OF THE UNITED STATES FOREIGN CORRUPT PRACTICES ACT OF
1977, AS AMENDED.


ARTICLE 6 


COVENANTS

During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:


6.1              FINANCIAL REPORTING

.  The Borrower will maintain, for itself and each Subsidiary, a system of
accounting established and administered in accordance with the Agreement
Accounting Principles, and furnish to the Administrative Agent in sufficient
copies for each of the Lenders:

42


 

--------------------------------------------------------------------------------

 


 

 

 

 

(I)                 WITHIN ONE HUNDRED TWENTY (120) DAYS AFTER THE CLOSE OF EACH
OF ITS FISCAL YEARS (OR, IF EARLIER, WITHIN THIRTY (30) DAYS AFTER THE BORROWER
IS REQUIRED TO FILE ITS ANNUAL REPORT ON FORM 10-K WITH THE SECURITIES AND
EXCHANGE COMMISSION FOR SUCH FISCAL YEAR), AN UNQUALIFIED (EXCEPT FOR
QUALIFICATIONS RELATING TO CHANGES IN AGREEMENT ACCOUNTING PRINCIPLES OR
PRACTICES REFLECTING CHANGES IN AGREEMENT ACCOUNTING PRINCIPLES AND REQUIRED OR
APPROVED BY THE BORROWER’S INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS) AUDIT
REPORT CERTIFIED BY INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS REASONABLY
ACCEPTABLE TO THE LENDERS, PREPARED IN ACCORDANCE WITH THE AGREEMENT ACCOUNTING
PRINCIPLES ON A CONSOLIDATED AND CONSOLIDATING BASIS (CONSOLIDATING STATEMENTS
NEED NOT BE CERTIFIED BY SUCH ACCOUNTANTS) FOR ITSELF AND ITS SUBSIDIARIES,
INCLUDING BALANCE SHEETS AS OF THE END OF SUCH PERIOD, RELATED PROFIT AND LOSS
AND RECONCILIATION OF SURPLUS STATEMENTS, AND A STATEMENT OF CASH FLOWS. 
DELIVERY BY THE BORROWER TO THE ADMINISTRATIVE AGENT OF COPIES OF THE PARENT’S
ANNUAL REPORT ON FORM 10-K FILED WITH THE SECURITIES AND EXCHANGE COMMISSION FOR
ANY YEAR SHALL SATISFY THE BORROWER’S OBLIGATION UNDER THIS CLAUSE (I) WITH
RESPECT TO SUCH YEAR.

(II)               WITHIN SIXTY (60) DAYS AFTER THE CLOSE OF THE FIRST THREE
QUARTERLY PERIOD OF EACH OF ITS FISCAL YEARS (OR, IF EARLIER, WITHIN FIFTEEN
(15) DAYS AFTER THE BORROWER IS REQUIRED TO FILE ITS QUARTERLY REPORT ON FORM
10-Q FOR WITH THE SECURITIES AND EXCHANGE COMMISSION FOR SUCH PERIOD),
CONSOLIDATED AND CONSOLIDATING UNAUDITED BALANCE SHEETS AS AT THE CLOSE OF EACH
THE FIRST THREE QUARTERLY PERIODS OF EACH OF ITS FISCAL YEARS, FOR ITSELF AND
ITS SUBSIDIARIES AND CONSOLIDATED AND CONSOLIDATING PROFIT AND LOSS AND
RECONCILIATION OF SURPLUS STATEMENTS AND A STATEMENT OF CASH FLOWS FOR THE
PERIOD FROM THE BEGINNING OF SUCH FISCAL YEAR TO THE END OF SUCH QUARTER, ALL
CERTIFIED BY AN AUTHORIZED OFFICER.  DELIVERY BY THE BORROWER TO THE
ADMINISTRATIVE AGENT OF COPIES OF THE BORROWER’S QUARTERLY REPORT ON FORM 10-Q
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION FOR ANY QUARTER SHALL SATISFY
THE BORROWER’S OBLIGATION UNDER THE CLAUSE (II) WITH RESPECT TO SUCH QUARTER.

(III)             TOGETHER WITH THE FINANCIAL STATEMENTS REQUIRED UNDER
SECTIONS 0 AND (II), (A) A COMPLIANCE CERTIFICATE IN SUBSTANTIALLY THE FORM OF
EXHIBIT B SIGNED BY AN AUTHORIZED OFFICER SHOWING THE CALCULATIONS NECESSARY TO
DETERMINE COMPLIANCE WITH THIS AGREEMENT AND STATING THAT NO DEFAULT OR
UNMATURED DEFAULT EXISTS, OR IF ANY DEFAULT OR UNMATURED DEFAULT EXISTS, STATING
THE NATURE AND STATUS THEREOF AND (B) A CALCULATION OF THE INDEBTEDNESS SECURED
BY LIENS PERMITTED UNDER SECTION 0 IN SUCH FORM AS IS REASONABLY SATISFACTORY TO
THE ADMINISTRATIVE AGENT.

(IV)             AS SOON AS POSSIBLE AND IN ANY EVENT WITHIN TEN (10) DAYS AFTER
THE BORROWER KNOWS THAT ANY REPORTABLE EVENT HAS OCCURRED WITH RESPECT TO ANY
PLAN, A STATEMENT, SIGNED BY AN AUTHORIZED OFFICER, DESCRIBING SAID REPORTABLE
EVENT AND THE ACTION WHICH THE BORROWER PROPOSES TO TAKE WITH RESPECT THERETO.

(V)               AS SOON AS POSSIBLE AND IN ANY EVENT WITHIN TEN (10) DAYS
AFTER RECEIPT BY THE BORROWER, A COPY OF (A) ANY NOTICE OR CLAIM TO THE EFFECT
THAT THE BORROWER OR ANY OF ITS SUBSIDIARIES IS OR MAY BE LIABLE TO ANY PERSON
AS A RESULT OF THE RELEASE BY THE BORROWER, ANY OF ITS SUBSIDIARIES, OR ANY
OTHER PERSON OF ANY TOXIC OR HAZARDOUS WASTE OR SUBSTANCE INTO THE ENVIRONMENT,
AND (B) ANY NOTICE ALLEGING ANY VIOLATION OF ANY FEDERAL, STATE OR LOCAL
ENVIRONMENTAL, HEALTH OR SAFETY LAW OR REGULATION BY THE BORROWER OR ANY OF ITS
SUBSIDIARIES, WHICH, IN EITHER CASE, COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.

(VI)             PROMPTLY UPON THE FURNISHING THEREOF TO THE SHAREHOLDERS OF THE
BORROWER, COPIES OF ALL FINANCIAL STATEMENTS AND REPORTS SO FURNISHED.

(VII)           PROMPTLY UPON THE FILING THEREOF, COPIES OF ALL REGISTRATION
STATEMENTS AND ANNUAL, QUARTERLY, MONTHLY OR OTHER REGULAR REPORTS WHICH THE
BORROWER OR ANY OF ITS SUBSIDIARIES FILES WITH THE SECURITIES AND EXCHANGE
COMMISSION.

(VIII)         SUCH OTHER INFORMATION (INCLUDING NONFINANCIAL INFORMATION) AS
THE ADMINISTRATIVE AGENT OR ANY LENDER MAY FROM TIME TO TIME REASONABLY REQUEST.

43


 

--------------------------------------------------------------------------------

 


 

 

 

 


6.2              USE OF PROCEEDS

.  The Borrower will, and will cause each Subsidiary to, use the proceeds of the
Credit Extensions for general corporate purposes and commercial paper back-up. 


6.3              NOTICE OF DEFAULT, ETC.

  The Borrower will, and will cause each Subsidiary to, give prompt notice in
writing to the Lenders of the occurrence of (i) any Default or Unmatured Default
and (ii) the commencement of or any ruling in any litigation, or any other
development, financial or otherwise, which could reasonably be expected to have
a Material Adverse Effect.


6.4              CONDUCT OF BUSINESS

.  The Borrower will, and will cause each Material Subsidiary to, carry on and
conduct its business in substantially the same manner and in substantially the
same fields of enterprise as it is presently conducted and do all things
necessary to remain duly incorporated or organized, validly existing and (to the
extent such concept applies to such entity) in good standing as a domestic
corporation, partnership or limited liability company in its jurisdiction of
incorporation or organization, as the case may be, and maintain all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted, except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect.


6.5              TAXES

.  The Borrower will, and will cause each Subsidiary to, timely file complete
and correct United States federal and applicable foreign, state and local tax
returns required by law and pay when due all taxes, assessments and governmental
charges and levies upon it or its income, profits or Property, except those
which are being contested in good faith by appropriate proceedings and with
respect to which adequate reserves have been set aside in accordance with
Agreement Accounting Principles.


6.6              INSURANCE

.  The Borrower will, and will cause each Subsidiary to, maintain with
financially sound and reputable insurance companies insurance on all their
Property in such amounts and covering such risks as is consistent with sound
business practice, and the Borrower will furnish to any Lender upon request full
information as to the insurance carried.


6.7              COMPLIANCE WITH LAWS

.  The Borrower will, and will cause each Subsidiary to, comply in all material
respects with all laws, rules, regulations, orders, writs, judgments,
injunctions, decrees or awards to which it may be subject including all
Environmental Laws.


6.8              MAINTENANCE OF PROPERTIES

44


 

--------------------------------------------------------------------------------

 


 

 

 

 

.  The Borrower will, and will cause each Subsidiary to, do all things necessary
to maintain, preserve, protect and keep its Property in good repair, working
order and condition, and make all necessary and proper repairs, renewals and
replacements so that its business carried on in connection therewith may be
properly conducted at all times.


6.9              INSPECTION

.  The Borrower will, and will cause each Subsidiary to, permit the
Administrative Agent and the Lenders, by their respective representatives and
agents, to inspect any of the Property, books and financial records of the
Borrower and each Subsidiary, to examine and make copies of the books of
accounts and other financial records of the Borrower and each Subsidiary, and to
discuss the affairs, finances and accounts of the Borrower and each Subsidiary
with, and to be advised as to the same by, their respective officers at such
reasonable times and intervals as the Administrative Agent or any Lender may
designate.


6.10          MERGER AND SALE OF ASSETS

.  Without the prior written consent of the Required Lenders (such consent not
to be unreasonably withheld), the Borrower will not, nor will it permit any
Material Subsidiary to, merge or consolidate with or into any other Person, or
sell or otherwise dispose of all or substantially all of its Property to another
Person except that (i) a Material Subsidiary may merge into the Borrower or a
Wholly-Owned Subsidiary, (ii) a Material Subsidiary may dispose of all or
substantially all of its Property to the Borrower or a Wholly-Owned Subsidiary,
or (iii) the Borrower or any Subsidiary may sell, transfer, contribute, convey
or dispose of accounts, general intangibles and/or chattel paper (each as
defined in Article 9 of the Uniform Commercial Code) and associated collateral,
lockbox and other collection accounts, records and/or proceeds in connection
with a Permitted Receivables Securitization.


6.11          LIENS

.  The Borrower will not, nor will it permit any Material Subsidiary to, create,
incur, or suffer to exist any Lien in, of or on the Property of the Borrower or
any Material Subsidiary, except:

(I)                 LIENS FOR TAXES, ASSESSMENTS OR GOVERNMENTAL CHARGES OR
LEVIES ON ITS PROPERTY IF THE SAME SHALL NOT AT THE TIME BE DELINQUENT OR
THEREAFTER CAN BE PAID WITHOUT PENALTY, OR ARE BEING CONTESTED IN GOOD FAITH AND
BY APPROPRIATE PROCEEDINGS AND FOR WHICH ADEQUATE RESERVES IN ACCORDANCE WITH
AGREEMENT ACCOUNTING PRINCIPLES SHALL HAVE BEEN SET ASIDE ON ITS BOOKS;

(II)               LIENS IMPOSED BY LAW, SUCH AS CARRIERS’, WAREHOUSEMEN’S AND
MECHANICS’ LIENS AND OTHER SIMILAR LIENS ARISING IN THE ORDINARY COURSE OF
BUSINESS WHICH SECURE PAYMENT OF OBLIGATIONS NOT MORE THAN SIXTY (60) DAYS PAST
DUE OR WHICH ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND
FOR WHICH ADEQUATE RESERVES SHALL HAVE BEEN SET ASIDE ON ITS BOOKS;

45


 

--------------------------------------------------------------------------------

 


 

 

 

 

(III)             LIENS ARISING OUT OF PLEDGES OR DEPOSITS UNDER WORKER’S
COMPENSATION LAWS, UNEMPLOYMENT INSURANCE, OLD AGE PENSIONS, OR OTHER SOCIAL
SECURITY OR RETIREMENT BENEFITS, OR SIMILAR LEGISLATION;

(IV)             UTILITY EASEMENTS, BUILDING RESTRICTIONS AND SUCH OTHER
ENCUMBRANCES OR CHARGES AGAINST REAL PROPERTY AS ARE OF A NATURE GENERALLY
EXISTING WITH RESPECT TO PROPERTIES OF A SIMILAR CHARACTER AND WHICH DO NOT IN
ANY MATERIAL WAY AFFECT THE MARKETABILITY OF THE SAME OR INTERFERE WITH THE USE
THEREOF IN THE BUSINESS OF THE BORROWER OR ITS SUBSIDIARIES;

(V)               LIENS EXISTING ON THE DATE HEREOF AND DESCRIBED IN
SCHEDULE 5.14;

(VI)             LIENS ON PROPERTY OF THE BORROWER OR ANY OF ITS MATERIAL
SUBSIDIARIES CREATED SOLELY FOR THE PURPOSE OF SECURING INDEBTEDNESS INCURRED TO
FUND THE PURCHASE PRICE OF PROPERTY, PROVIDED THAT NO SUCH LIEN SHALL EXTEND TO
OR COVER ANY OTHER PROPERTY OF THE BORROWER OR ITS MATERIAL SUBSIDIARIES OTHER
THAN THE PROPERTY SO ACQUIRED AND THE ORIGINAL PRINCIPAL AMOUNT OF THE
INDEBTEDNESS SO SECURED BY ANY SUCH LIEN SHALL NOT EXCEED THE ORIGINAL PURCHASE
PRICE OF THE PROPERTY SO ACQUIRED;

(VII)           THE LIEN OF THE FIRST MORTGAGE AND ANY LIEN DESCRIBED IN ANY
DEEDS OR OTHER INSTRUMENTS UNDER WHICH PROPERTY HAS BEEN CONVEYED TO THE
BORROWER AND TO WHICH THE LIEN OF THE FIRST MORTGAGE IS EXPRESSLY MADE SUBJECT;

(VIII)         ANY LIEN EXISTING ON ANY PROPERTY OR ASSET PRIOR TO THE
ACQUISITION THEREOF BY THE BORROWER OR ANY MATERIAL SUBSIDIARY PROVIDED THAT THE
ACQUISITION IS PERMITTED UNDER SECTION 6.13 AND SUCH LIEN IS NOT CREATED IN
CONTEMPLATION OF OR IN CONNECTION WITH SUCH ACQUISITION;

(IX)             LIENS ARISING UNDER A PERMITTED RECEIVABLES SECURITIZATION;

(X)               LIENS ARISING BY OPERATION OF LAW WITH RESPECT TO ANY DEPOSIT,
SECURITIES AND COMMODITY ACCOUNT; PROVIDED THAT (A) THE RIGHT OF THE BORROWER OR
THE APPLICABLE MATERIAL SUBSIDIARY TO WITHDRAW ASSETS FROM SUCH ACCOUNT SHALL
NOT BE RESTRICTED OTHER THAN BY CUSTOMARY RULES OF GENERAL APPLICATION (SUCH AS
RESTRICTIONS ON WITHDRAWALS DURING THE TIME REQUIRED FOR A CHECK TO CLEAR); AND
(B) SUCH ACCOUNT IS NOT INTENDED BY THE BORROWER OR ANY MATERIAL SUBSIDIARY TO
PROVIDE COLLATERAL TO THE APPLICABLE DEPOSITORY INSTITUTION, SECURITIES
INTERMEDIARY OR COMMODITIES INTERMEDIARY;

(XI)             LIENS IN FAVOR OF THE ADMINISTRATIVE AGENT HEREUNDER;

(XII)           ANY LIEN ARISING OUT OF THE REFINANCING, EXTENSION, OR RENEWAL
OF ANY INDEBTEDNESS SECURED BY ANY LIEN PERMITTED BY CLAUSE (V) OF THIS SECTION
6.11; PROVIDED THAT SUCH INDEBTEDNESS IS NOT INCREASED AND IS NOT SECURED BY ANY
ADDITIONAL ASSETS; AND

46


 

--------------------------------------------------------------------------------

 


 

 

 

 

(XIII)         (A) LIENS INCURRED BY THE BORROWER OR THE PARENT IN CONNECTION
WITH RATE MANAGEMENT TRANSACTIONS ENTERED INTO BY EITHER THE BORROWER OR THE
PARENT IN THE ORDINARY COURSE OF BUSINESS AND NOT FOR SPECULATION AND IN
ACCORDANCE WITH ITS ESTABLISHED RISK MANAGEMENT POLICIES, AND (B) OTHER LIENS
INCURRED BY THE BORROWER OR THE PARENT IN THE ORDINARY COURSE OF BUSINESS,
PROVIDED THAT THE AGGREGATE PRINCIPAL AMOUNT OF THE INDEBTEDNESS SECURED BY THE
LIENS PERMITTED UNDER THIS CLAUSE 0 SHALL NOT EXCEED $50,000,000 AT ANY ONE TIME
OUTSTANDING.  THE “PRINCIPAL AMOUNT” OF THE INDEBTEDNESS OF THE BORROWER OR THE
PARENT IN RESPECT OF ANY RATE MANAGEMENT OBLIGATION AT ANY TIME SHALL BE THE
MAXIMUM AGGREGATE AMOUNT (GIVING EFFECT TO ANY NETTING AGREEMENTS) THAT THE
BORROWER OR THE PARENT WOULD BE REQUIRED TO PAY IF SUCH RATE MANAGEMENT
OBLIGATION WERE TERMINATED AT SUCH TIME OF DETERMINATION.


6.12          LEVERAGE RATIO

.  The Borrower will not permit the ratio, determined as of the end of each of
its fiscal quarters, of (i) Consolidated Indebtedness to (ii) Consolidated Total
Capitalization to be greater than 0.65 to 1.0.


6.13          INVESTMENTS AND ACQUISITIONS

.  Without the prior written consent of the Required Lenders (such consent not
to be unreasonably withheld), the Borrower will not, nor will it permit any
Subsidiary to, make or suffer to exist any Investments (including loans and
advances to, and other Investments in, Subsidiaries, or commitments therefor, or
to create any Subsidiary or to become or remain a partner in any partnership or
joint venture), or to make any Acquisition of any Person, except:

(I)                 CASH EQUIVALENT INVESTMENTS AND INVESTMENTS PERMITTED BY THE
INVESTMENT POLICIES APPROVED FROM TIME TO TIME BY THE BOARD OF DIRECTORS OF THE
BORROWER OR THE RELEVANT SUBSIDIARY, AS APPLICABLE;

(II)               INVESTMENTS IN, AND LOANS AND ADVANCES TO, SUBSIDIARIES
EXISTING AS OF THE DATE HEREOF AND OTHER INVESTMENTS EXISTING AS OF THE DATE
HEREOF;

(III)             INVESTMENTS BY SUBSIDIARIES IN SECURITIES OF THE BORROWER AND
INVESTMENTS BY THE BORROWER AND ITS SUBSIDIARIES IN ANY BUSINESS TRUST
CONTROLLED, DIRECTLY OR INDIRECTLY, BY THE BORROWER TO THE EXTENT SUCH BUSINESS
TRUST PURCHASES SECURITIES OF THE BORROWER;

(IV)             IN ADDITION TO INVESTMENTS OTHERWISE PERMITTED HEREUNDER,
INVESTMENTS AND ACQUISITIONS RELATED TO THE ENERGY BUSINESS OF THE BORROWER AND
ITS SUBSIDIARIES MADE AFTER THE DATE HEREOF IN AN AGGREGATE AMOUNT NOT EXCEEDING
$750,000,000 AT ANY ONE TIME OUTSTANDING; AND

(V)               INVESTMENTS BY THE BORROWER OR A SUBSIDIARY IN CONNECTION WITH
A PERMITTED RECEIVABLES SECURITIZATION.


6.14          SUBSIDIARY DIVIDEND RESTRICTIONS

47


 

--------------------------------------------------------------------------------

 


 

 

 

 

.  The Borrower will not, nor will it permit any Material Subsidiary to, become
a party to any agreement prohibiting or restricting the ability of such Material
Subsidiary to declare or pay dividends to the Borrower, except as disclosed in
Schedule 5.12, other than prohibitions or restrictions in connection with a
Permitted Receivables Securitization.


6.15          AFFILIATES

.  The Borrower will not, and will not permit any Subsidiary to, enter into any
transaction (including the purchase or sale of any Property or service) with, or
make any payment or transfer to, any Affiliate that is not a Subsidiary except
in the ordinary course of business and pursuant to the reasonable requirements
of the Borrower’s or such Subsidiary’s business and upon fair and reasonable
terms no less favorable to the Borrower or such Subsidiary than the Borrower or
such Subsidiary would obtain in a comparable arms-length transaction.


6.16          OFAC, PATRIOT ACT COMPLIANCE

.  The Borrower will, and will cause each of its Subsidiaries to, (i) refrain
from doing business in a Sanctioned Country or with a Sanctioned Person in
violation of the economic sanctions of the United States administered by OFAC,
and (ii) provide, to the extent commercially reasonable, such information and
take such actions as are reasonably requested by the Administrative Agent or any
Lender in order to assist the Administrative Agent and the Lenders in
maintaining compliance with the PATRIOT Act.


ARTICLE 7 


DEFAULTS

The occurrence of any one or more of the following events shall constitute a
Default:

(A)                ANY REPRESENTATION OR WARRANTY MADE (OR DEEMED MADE PURSUANT
TO SECTION 4.2) BY OR ON BEHALF OF THE BORROWER OR ANY OF ITS SUBSIDIARIES TO
THE LENDERS OR THE ADMINISTRATIVE AGENT UNDER OR IN CONNECTION WITH THIS
AGREEMENT, ANY CREDIT EXTENSION, OR ANY REPORT, CERTIFICATE, FINANCIAL STATEMENT
OR OTHER INFORMATION DELIVERED IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT SHALL BE FALSE IN ANY MATERIAL RESPECT WHEN SO MADE, DEEMED MADE
OR DELIVERED.

(B)               NONPAYMENT OF PRINCIPAL OF ANY LOAN WHEN DUE; NONPAYMENT OF
ANY REIMBURSEMENT OBLIGATION WITHIN ONE BUSINESS DAY AFTER THE SAME BECOMES DUE;
OR NONPAYMENT OF INTEREST ON ANY LOAN, ANY FEE PAYABLE BY THE BORROWER HEREUNDER
OR ANY OTHER OBLIGATION UNDER ANY OF THE LOAN DOCUMENTS WITHIN FIVE (5) DAYS
AFTER THE SAME BECOMES DUE.

(C)                THE BREACH BY THE BORROWER OF ANY OF THE TERMS OR PROVISIONS
OF SECTION 0, 6.3(I) (AND (I) IN THE CASE OF FAILURE TO DELIVER NOTICE OF A
DEFAULT ARISING UNDER SECTION 0, FIVE (5) DAYS SHALL HAVE ELAPSED AFTER AN
AUTHORIZED OFFICER OBTAINED KNOWLEDGE OF SUCH DEFAULT AND (II) IN THE CASE OF
FAILURE TO DELIVER NOTICE OF A DEFAULT ARISING UNDER SECTION 7(E), TWENTY (20)
DAYS SHALL HAVE ELAPSED AFTER AN AUTHORIZED OFFICER OBTAINED KNOWLEDGE OF SUCH
DEFAULT), 6.10, 6.11, 6.12 OR 6.13.

48


 

--------------------------------------------------------------------------------

 


 

 

 

 

(D)               THE BREACH BY THE BORROWER (OTHER THAN A BREACH WHICH
CONSTITUTES A DEFAULT UNDER ANOTHER SECTION OF THIS ARTICLE 7) OF ANY OF THE
TERMS OR PROVISIONS OF SECTION 6.9 OR 6.14 WHICH IS NOT REMEDIED WITHIN FIVE (5)
DAYS AFTER WRITTEN NOTICE FROM THE ADMINISTRATIVE AGENT OR ANY LENDER.

(E)                THE BREACH BY THE BORROWER (OTHER THAN A BREACH WHICH
CONSTITUTES A DEFAULT UNDER ANOTHER SECTION OF THIS ARTICLE 7) OF ANY OF THE
TERMS OR PROVISIONS OF THIS AGREEMENT WHICH IS NOT REMEDIED WITHIN TWENTY (20)
DAYS AFTER WRITTEN NOTICE FROM THE ADMINISTRATIVE AGENT OR ANY LENDER.

(F)                FAILURE OF THE BORROWER OR ANY OF ITS SUBSIDIARIES TO PAY
WHEN DUE ANY MATERIAL INDEBTEDNESS; OR THE DEFAULT BY THE BORROWER OR ANY OF ITS
SUBSIDIARIES IN THE PERFORMANCE OF ANY TERM, PROVISION OR CONDITION CONTAINED IN
ANY AGREEMENT UNDER WHICH ANY SUCH MATERIAL INDEBTEDNESS WAS CREATED OR IS
GOVERNED, OR ANY OTHER EVENT SHALL OCCUR OR CONDITION EXIST, THE EFFECT OF WHICH
DEFAULT OR EVENT IS TO CAUSE, OR TO PERMIT THE HOLDER OR HOLDERS OF SUCH
MATERIAL INDEBTEDNESS TO CAUSE, SUCH MATERIAL INDEBTEDNESS TO BECOME DUE PRIOR
TO ITS STATED MATURITY; OR ANY MATERIAL INDEBTEDNESS OF THE BORROWER OR ANY OF
ITS SUBSIDIARIES SHALL BE DECLARED TO BE DUE AND PAYABLE OR REQUIRED TO BE
PREPAID OR REPURCHASED (OTHER THAN BY A REGULARLY SCHEDULED PAYMENT) PRIOR TO
THE STATED MATURITY THEREOF; OR THE BORROWER OR ANY OF ITS SUBSIDIARIES SHALL
NOT PAY, OR ADMIT IN WRITING ITS INABILITY TO PAY, ITS DEBTS GENERALLY AS THEY
BECOME DUE.

(G)               THE BORROWER OR ANY OF ITS MATERIAL SUBSIDIARIES SHALL (I)
HAVE AN ORDER FOR RELIEF ENTERED WITH RESPECT TO IT UNDER THE FEDERAL BANKRUPTCY
LAWS AS NOW OR HEREAFTER IN EFFECT, (II) MAKE AN ASSIGNMENT FOR THE BENEFIT OF
CREDITORS, (III) APPLY FOR, SEEK, CONSENT TO, OR ACQUIESCE IN, THE APPOINTMENT
OF A RECEIVER, CUSTODIAN, TRUSTEE, EXAMINER, LIQUIDATOR OR SIMILAR OFFICIAL FOR
IT OR ANY SUBSTANTIAL PORTION OF ITS PROPERTY, (IV) INSTITUTE ANY PROCEEDING
SEEKING AN ORDER FOR RELIEF UNDER THE FEDERAL BANKRUPTCY LAWS AS NOW OR
HEREAFTER IN EFFECT OR SEEKING TO ADJUDICATE IT A BANKRUPT OR INSOLVENT, OR
SEEKING DISSOLUTION, WINDING UP, LIQUIDATION, REORGANIZATION, ARRANGEMENT,
ADJUSTMENT OR COMPOSITION OF IT OR ITS DEBTS UNDER ANY LAW RELATING TO
BANKRUPTCY, INSOLVENCY OR REORGANIZATION OR RELIEF OF DEBTORS OR FAIL TO FILE AN
ANSWER OR OTHER PLEADING DENYING THE MATERIAL ALLEGATIONS OF ANY SUCH PROCEEDING
FILED AGAINST IT, (V) TAKE ANY CORPORATE OR PARTNERSHIP ACTION TO AUTHORIZE OR
EFFECT ANY OF THE FOREGOING ACTIONS SET FORTH IN THIS SECTION 7(G) OR (VI) FAIL
TO CONTEST IN GOOD FAITH ANY APPOINTMENT OR PROCEEDING DESCRIBED IN
SECTION 7(H).

(H)               WITHOUT THE APPLICATION, APPROVAL OR CONSENT OF THE BORROWER
OR ANY OF ITS SUBSIDIARIES, A RECEIVER, TRUSTEE, EXAMINER, LIQUIDATOR OR SIMILAR
OFFICIAL SHALL BE APPOINTED FOR THE BORROWER OR ANY OF ITS MATERIAL SUBSIDIARIES
OR ANY SUBSTANTIAL PORTION OF ITS PROPERTY, OR A PROCEEDING DESCRIBED IN
SECTION 7(G) SHALL BE INSTITUTED AGAINST THE BORROWER OR ANY OF ITS MATERIAL
SUBSIDIARIES AND SUCH APPOINTMENT CONTINUES UNDISCHARGED OR SUCH PROCEEDING
CONTINUES UNDISMISSED OR UNSTAYED FOR A PERIOD OF SIXTY (60) CONSECUTIVE DAYS.

(I)                 ANY COURT, GOVERNMENT OR GOVERNMENTAL AGENCY SHALL CONDEMN,
SEIZE OR OTHERWISE APPROPRIATE, OR TAKE CUSTODY OR CONTROL OF (EACH, A
“CONDEMNATION”), ALL OR ANY PORTION OF THE PROPERTY OF THE BORROWER AND ITS
SUBSIDIARIES WHICH, WHEN TAKEN TOGETHER WITH ALL OTHER PROPERTY OF THE BORROWER
AND ITS SUBSIDIARIES SO CONDEMNED, SEIZED, APPROPRIATED, OR TAKEN CUSTODY OR
CONTROL OF, DURING THE TWELVE-MONTH PERIOD ENDING WITH THE MONTH IN WHICH ANY
SUCH ACTION OCCURS, CONSTITUTES A SUBSTANTIAL PORTION; PROVIDED THAT THE TERM
“CONDEMNATION” SHALL NOT INCLUDE ANY VOLUNTARY TRANSFER BY THE BORROWER OR ANY
OF ITS SUBSIDIARIES OF ITS ELECTRONIC TRANSMISSION LINE FACILITIES, OR ANY
INTEREST THEREIN, TO A REGIONAL INDEPENDENT GRID OPERATOR.

49


 

--------------------------------------------------------------------------------

 


 

 

 

 

(J)                 THE BORROWER OR ANY OF ITS SUBSIDIARIES SHALL FAIL WITHIN
THIRTY (30) DAYS TO PAY, BOND OR OTHERWISE DISCHARGE ONE OR MORE (I) JUDGMENTS
OR ORDERS FOR THE PAYMENT OF MONEY IN EXCESS OF $25,000,000 (OR THE EQUIVALENT
THEREOF IN CURRENCIES OTHER THAN U.S. DOLLARS) IN THE AGGREGATE, OR (II)
NONMONETARY JUDGMENTS OR ORDERS WHICH, INDIVIDUALLY OR IN THE AGGREGATE, COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, WHICH JUDGMENT(S), IN
ANY SUCH CASE, IS/ARE NOT STAYED ON APPEAL OR OTHERWISE BEING APPROPRIATELY
CONTESTED IN GOOD FAITH.

(K)               THE UNFUNDED LIABILITIES OF ALL SINGLE EMPLOYER PLANS SHALL
EXCEED IN THE AGGREGATE $75,000,000 OR ANY REPORTABLE EVENT SHALL OCCUR IN
CONNECTION WITH ANY PLAN, OR THE BORROWER OR ANY OTHER MEMBER OF THE CONTROLLED
GROUP SHALL HAVE BEEN NOTIFIED BY THE SPONSOR OF A MULTIEMPLOYER PLAN THAT IT
HAS INCURRED WITHDRAWAL LIABILITY TO SUCH MULTIEMPLOYER PLAN IN AN AMOUNT WHICH,
WHEN AGGREGATED WITH ALL OTHER AMOUNTS REQUIRED TO BE PAID TO MULTIEMPLOYER
PLANS BY THE BORROWER OR ANY OTHER MEMBER OF THE CONTROLLED GROUP AS WITHDRAWAL
LIABILITY (DETERMINED AS OF THE DATE OF SUCH NOTIFICATION), EXCEEDS $25,000,000.

(L)                 THE BORROWER OR ANY OF ITS SUBSIDIARIES SHALL (I) BE THE
SUBJECT OF ANY PROCEEDING OR INVESTIGATION PERTAINING TO THE RELEASE BY THE
BORROWER, ANY OF ITS SUBSIDIARIES OR ANY OTHER PERSON OF ANY TOXIC OR HAZARDOUS
WASTE OR SUBSTANCE INTO THE ENVIRONMENT, OR (II) VIOLATE ANY ENVIRONMENTAL LAW,
WHICH, IN THE CASE OF AN EVENT DESCRIBED IN CLAUSE (I) OR CLAUSE (II), COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

(M)             ANY CHANGE IN CONTROL SHALL OCCUR.

(N)               THE PARENT SHALL CEASE TO OWN, FREE AND CLEAR OF ALL LIENS,
100% OF THE OUTSTANDING SHARES OF VOTING STOCK OF THE BORROWER.


ARTICLE 8 


ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES


8.1              ACCELERATION; FACILITY LC COLLATERAL ACCOUNT.

50


 

--------------------------------------------------------------------------------

 


 

 

 

 

(A)                IF ANY DEFAULT DESCRIBED IN SECTIONS 7(G) OR 7(H) OCCURS WITH
RESPECT TO THE BORROWER, THE OBLIGATIONS OF THE LENDERS TO MAKE LOANS HEREUNDER
AND THE OBLIGATION AND POWER OF THE LC ISSUERS TO ISSUE FACILITY LCS SHALL
AUTOMATICALLY TERMINATE AND THE OBLIGATIONS SHALL IMMEDIATELY BECOME DUE AND
PAYABLE WITHOUT ANY ELECTION OR ACTION ON THE PART OF THE ADMINISTRATIVE AGENT,
ANY LC ISSUER OR ANY LENDER AND THE BORROWER WILL BE AND BECOME THEREBY
UNCONDITIONALLY OBLIGATED, WITHOUT ANY FURTHER NOTICE, ACT OR DEMAND, TO PAY TO
THE ADMINISTRATIVE AGENT AN AMOUNT IN IMMEDIATELY AVAILABLE FUNDS, WHICH FUNDS
SHALL BE HELD IN THE FACILITY LC COLLATERAL ACCOUNT, EQUAL TO THE DIFFERENCE OF
(X) THE AMOUNT OF LC OBLIGATIONS AT SUCH TIME, LESS (Y) THE AMOUNT ON DEPOSIT IN
THE FACILITY LC COLLATERAL ACCOUNT AT SUCH TIME WHICH IS FREE AND CLEAR OF ALL
RIGHTS AND CLAIMS OF THIRD PARTIES AND HAS NOT BEEN APPLIED AGAINST THE
OBLIGATIONS (SUCH DIFFERENCE, THE “COLLATERAL SHORTFALL AMOUNT”).  IF ANY OTHER
DEFAULT OCCURS, THE REQUIRED LENDERS (OR THE ADMINISTRATIVE AGENT WITH THE
CONSENT OF THE REQUIRED LENDERS) MAY (A) TERMINATE OR SUSPEND THE OBLIGATIONS OF
THE LENDERS TO MAKE LOANS HEREUNDER AND THE OBLIGATION AND POWER OF THE LC
ISSUERS TO ISSUE FACILITY LCS, OR DECLARE THE OBLIGATIONS TO BE DUE AND PAYABLE,
OR BOTH, WHEREUPON THE OBLIGATIONS SHALL BECOME IMMEDIATELY DUE AND PAYABLE,
WITHOUT PRESENTMENT, DEMAND, PROTEST OR NOTICE OF ANY KIND, ALL OF WHICH THE
BORROWER HEREBY EXPRESSLY WAIVES, AND (B) UPON NOTICE TO THE BORROWER AND IN
ADDITION TO THE CONTINUING RIGHT TO DEMAND PAYMENT OF ALL AMOUNTS PAYABLE UNDER
THIS AGREEMENT, MAKE DEMAND ON THE BORROWER TO PAY, AND THE BORROWER WILL,
FORTHWITH UPON SUCH DEMAND AND WITHOUT ANY FURTHER NOTICE OR ACT, PAY TO THE
ADMINISTRATIVE AGENT THE COLLATERAL SHORTFALL AMOUNT, WHICH FUNDS SHALL BE
DEPOSITED IN THE FACILITY LC COLLATERAL ACCOUNT.

(B)               IF AT ANY TIME WHILE ANY DEFAULT IS CONTINUING, THE
ADMINISTRATIVE AGENT DETERMINES THAT THE COLLATERAL SHORTFALL AMOUNT AT SUCH
TIME IS GREATER THAN ZERO, THE ADMINISTRATIVE AGENT MAY MAKE DEMAND ON THE
BORROWER TO PAY, AND THE BORROWER WILL, FORTHWITH UPON SUCH DEMAND AND WITHOUT
ANY FURTHER NOTICE OR ACT, PAY TO THE ADMINISTRATIVE AGENT THE COLLATERAL
SHORTFALL AMOUNT, WHICH FUNDS SHALL BE DEPOSITED IN THE FACILITY LC COLLATERAL
ACCOUNT.

(C)                THE ADMINISTRATIVE AGENT MAY AT ANY TIME OR FROM TIME TO TIME
AFTER FUNDS ARE DEPOSITED IN THE FACILITY LC COLLATERAL ACCOUNT, APPLY SUCH
FUNDS TO THE PAYMENT OF THE OBLIGATIONS AND ANY OTHER AMOUNTS AS SHALL FROM TIME
TO TIME HAVE BECOME DUE AND PAYABLE BY THE BORROWER TO THE LENDERS OR ANY LC
ISSUER UNDER THE LOAN DOCUMENTS.

(D)               AT ANY TIME WHILE ANY DEFAULT IS CONTINUING, NEITHER THE
BORROWER NOR ANY PERSON CLAIMING ON BEHALF OF OR THROUGH THE BORROWER SHALL HAVE
ANY RIGHT TO WITHDRAW ANY OF THE FUNDS HELD IN THE FACILITY LC COLLATERAL
ACCOUNT.  AFTER ALL OF THE OBLIGATIONS HAVE BEEN INDEFEASIBLY PAID IN FULL AND
THE AGGREGATE COMMITMENT HAS BEEN TERMINATED, ANY FUNDS REMAINING IN THE
FACILITY LC COLLATERAL ACCOUNT SHALL BE RETURNED BY THE ADMINISTRATIVE AGENT TO
THE BORROWER OR PAID TO WHOMEVER MAY BE LEGALLY ENTITLED THERETO AT SUCH TIME AS
ORDERED BY A COURT OF COMPETENT JURISDICTION.

(E)                IF, WITHIN FOURTEEN (14) DAYS AFTER ACCELERATION OF THE
MATURITY OF THE OBLIGATIONS OR TERMINATION OF THE OBLIGATIONS OF THE LENDERS TO
MAKE LOANS AND THE OBLIGATION AND POWER OF THE LC ISSUERS TO ISSUE FACILITY LCS
HEREUNDER AS A RESULT OF ANY DEFAULT (OTHER THAN ANY DEFAULT AS DESCRIBED IN
SECTIONS 7(G) OR 7(H) WITH RESPECT TO THE BORROWER) AND BEFORE ANY JUDGMENT OR
DECREE FOR THE PAYMENT OF THE OBLIGATIONS DUE SHALL HAVE BEEN OBTAINED OR
ENTERED, THE REQUIRED LENDERS (IN THEIR SOLE DISCRETION) SHALL SO DIRECT, THE
ADMINISTRATIVE AGENT SHALL, BY NOTICE TO THE BORROWER, RESCIND AND ANNUL SUCH
ACCELERATION AND/OR TERMINATION.


8.2              AMENDMENTS

.  Neither this Agreement or any other Loan Document nor any provision hereof or
thereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrower and the Required Lenders (or
by the Administrative Agent at the direction or with the consent of the Required
Lenders); provided, however, that no such agreement shall:

51


 

--------------------------------------------------------------------------------

 


 

 

 

 

(I)                 UNLESS AGREED TO BY EACH LENDER DIRECTLY AFFECTED THEREBY,
(I) REDUCE OR FORGIVE THE PRINCIPAL AMOUNT OF ANY LOAN OR REIMBURSEMENT
OBLIGATION, REDUCE THE RATE OF OR FORGIVE ANY INTEREST THEREON (PROVIDED THAT
ONLY THE CONSENT OF THE REQUIRED LENDERS SHALL BE REQUIRED TO WAIVE THE
APPLICABILITY OF ANY POST-DEFAULT INCREASE IN INTEREST RATES), OR REDUCE OR
FORGIVE ANY FEES HEREUNDER, (II) EXTEND THE SCHEDULED DATE FOR THE PAYMENT OF
ANY PRINCIPAL OF OR INTEREST ON ANY LOAN (INCLUDING ANY SCHEDULED DATE FOR THE
MANDATORY REDUCTION OR TERMINATION OF ANY COMMITMENTS), EXTEND THE TIME OF
PAYMENT OF ANY REIMBURSEMENT OBLIGATION OR ANY INTEREST THEREON, EXTEND THE
EXPIRY DATE OF ANY FACILITY LC BEYOND THE FACILITY LC MATURITY DATE, OR EXTEND
THE TIME OF PAYMENT OF ANY FEES HEREUNDER, OR (III) INCREASE ANY COMMITMENT OF
ANY SUCH LENDER OVER THE AMOUNT THEREOF IN EFFECT OR EXTEND THE MATURITY
THEREOF;

(II)               UNLESS AGREED TO BY ALL OF THE LENDERS, (A) MODIFY THE
DEFINITION OF THE TERM “REQUIRED LENDERS”, OR (B) CHANGE OR WAIVE ANY PROVISION
OF SECTION 11.2, ANY OTHER PROVISION OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT REQUIRING PRO RATA TREATMENT OF ANY LENDERS, OR THIS SECTION 8.2; AND

(III)             UNLESS AGREED TO BY THE APPLICABLE LC ISSUER, THE SWINGLINE
LENDER OR THE ADMINISTRATIVE AGENT, NO SUCH AGREEMENT SHALL (A) AMEND, MODIFY OR
OTHERWISE AFFECT THE RIGHTS OR DUTIES OF THE ADMINISTRATIVE AGENT HEREUNDER
WITHOUT THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT, (B) AMEND, MODIFY
OR OTHERWISE AFFECT THE RIGHTS OR DUTIES OF THE SWINGLINE LENDER HEREUNDER
WITHOUT THE PRIOR WRITTEN CONSENT OF THE SWINGLINE LENDER, OR (C) AMEND, MODIFY
OR OTHERWISE AFFECT THE RIGHTS OR DUTIES OF ANY LC ISSUER HEREUNDER WITHOUT THE
PRIOR WRITTEN CONSENT OF SUCH LC ISSUER.


8.3              PRESERVATION OF RIGHTS

.  No delay or omission of the Lenders, the Swingline Lender, the LC Issuers or
the Administrative Agent to exercise any right under the Loan Documents shall
impair such right or be construed to be a waiver of any Default or an
acquiescence therein, and the making of a Credit Extension notwithstanding the
existence of a Default or the inability of the Borrower to satisfy the
conditions precedent to such Credit Extension shall not constitute any waiver or
acquiescence.  Any single or partial exercise of any such right shall not
preclude other or further exercise thereof or the exercise of any other right,
and no waiver, amendment or other variation of the terms, conditions or
provisions of the Loan Documents whatsoever shall be valid unless in writing
signed by the Lenders required pursuant to Section 8.2, and then only to the
extent specifically set forth in such writing.  All remedies contained in the
Loan Documents or by law afforded shall be cumulative and all shall be available
to the Administrative Agent, the LC Issuers, the Swingline Lender and the
Lenders until the Obligations have been paid in full.


ARTICLE 9 


GENERAL PROVISIONS


9.1              SURVIVAL OF REPRESENTATIONS

.  All representations and warranties of the Borrower contained in this
Agreement shall survive the making of the Credit Extensions herein contemplated.


9.2              GOVERNMENTAL REGULATION

52


 

--------------------------------------------------------------------------------

 


 

 

 

 

.  Anything contained in this Agreement to the contrary notwithstanding, neither
the LC Issuers, the Swingline Lender nor any Lender shall be obligated to extend
credit to the Borrower in violation of any limitation or prohibition provided by
any applicable statute or regulation.


9.3              HEADINGS

.  Section headings in the Loan Documents are for convenience of reference only,
and shall not govern the interpretation of any of the provisions of the Loan
Documents.


9.4              ENTIRE AGREEMENT

.  The Loan Documents embody the entire agreement and understanding among the
Borrower, the Administrative Agent, the LC Issuers, the Swingline Lender and the
Lenders and supersede all prior agreements and understandings among the
Borrower, the Administrative Agent, the LC Issuers, the Swingline Lender and the
Lenders relating to the subject matter thereof other than the Fee Letters.


9.5              SEVERAL OBLIGATIONS; BENEFITS OF THIS AGREEMENT

.  The respective obligations of the Lenders hereunder are several and not joint
and no Lender shall be the partner or agent of any other (except to the extent
to which the Administrative Agent is authorized to act as such).  The failure of
any Lender to perform any of its obligations hereunder shall not relieve any
other Lender from any of its obligations hereunder.  This Agreement shall not be
construed so as to confer any right or benefit upon any Person other than the
parties to this Agreement and any Person indemnified under Section 9.6 or any
other provision of this Agreement, and their respective successors and assigns,
provided that the parties hereto expressly agree that each Joint Lead Arranger
shall enjoy the benefits of the provisions of Sections 9.6, 9.10 and 10.11 to
the extent specifically set forth therein and shall have the right to enforce
such provisions on its own behalf and in its own name to the same extent as if
it were a party to this Agreement.


9.6              EXPENSES; INDEMNIFICATION.

53


 

--------------------------------------------------------------------------------

 


 

 

 

 

(A)                THE BORROWER SHALL REIMBURSE THE ADMINISTRATIVE AGENT AND
EACH JOINT LEAD ARRANGER FOR ANY REASONABLE COSTS, INTERNAL CHARGES AND
OUT-OF-POCKET EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES AND TIME CHARGES OF
ATTORNEYS FOR THE ADMINISTRATIVE AGENT, WHICH ATTORNEYS MAY BE EMPLOYEES OF THE
ADMINISTRATIVE AGENT) PAID OR INCURRED BY THE ADMINISTRATIVE AGENT OR SUCH JOINT
LEAD ARRANGER IN CONNECTION WITH THE PREPARATION, NEGOTIATION, EXECUTION,
DELIVERY, SYNDICATION, DISTRIBUTION (INCLUDING VIA THE INTERNET), REVIEW,
AMENDMENT, MODIFICATION, AND ADMINISTRATION OF THE LOAN DOCUMENTS.  THE BORROWER
ALSO AGREES TO REIMBURSE THE ADMINISTRATIVE AGENT, EACH JOINT LEAD ARRANGER,
EACH LC ISSUER, THE SWINGLINE LENDER AND THE LENDERS FOR ANY REASONABLE COSTS,
INTERNAL CHARGES AND OUT-OF-POCKET EXPENSES (INCLUDING REASONABLE ATTORNEYS’
FEES AND TIME CHARGES OF ATTORNEYS FOR THE ADMINISTRATIVE AGENT, EACH JOINT LEAD
ARRANGER, EACH LC ISSUER, THE SWINGLINE LENDER AND THE LENDERS, WHICH ATTORNEYS
MAY BE EMPLOYEES OF THE ADMINISTRATIVE AGENT, A JOINT LEAD ARRANGER, AN LC
ISSUER, THE SWINGLINE LENDER OR A LENDER) PAID OR INCURRED BY THE ADMINISTRATIVE
AGENT, EITHER JOINT LEAD ARRANGER, ANY LC ISSUER, THE SWINGLINE LENDER OR ANY
LENDER IN CONNECTION WITH THE COLLECTION AND ENFORCEMENT OF THE LOAN DOCUMENTS.
 EXPENSES BEING REIMBURSED BY THE BORROWER UNDER THIS SECTION INCLUDE REASONABLE
COSTS AND EXPENSES INCURRED IN CONNECTION WITH THE REPORTS DESCRIBED IN THE
FOLLOWING SENTENCE.  THE BORROWER ACKNOWLEDGES THAT FROM TIME TO TIME WACHOVIA
MAY PREPARE AND MAY DISTRIBUTE TO THE LENDERS (BUT SHALL HAVE NO OBLIGATION OR
DUTY TO PREPARE OR TO DISTRIBUTE TO THE LENDERS) CERTAIN AUDIT REPORTS (THE
“REPORTS”) PERTAINING TO THE BORROWER’S ASSETS FOR INTERNAL USE BY WACHOVIA FROM
INFORMATION FURNISHED TO IT BY OR ON BEHALF OF THE BORROWER, AFTER WACHOVIA HAS
EXERCISED ITS RIGHTS OF INSPECTION PURSUANT TO THIS AGREEMENT.

(B)               THE BORROWER HEREBY FURTHER AGREES TO INDEMNIFY THE
ADMINISTRATIVE AGENT, EACH JOINT LEAD ARRANGER, EACH LC ISSUER, THE SWINGLINE
LENDER, EACH LENDER, THEIR RESPECTIVE AFFILIATES, AND EACH OF THEIR PARTNERS,
DIRECTORS, OFFICERS, EMPLOYEES, AGENTS AND ADVISORS (EACH SUCH PERSON BEING
CALLED AN “INDEMNITEE”) AGAINST ALL LOSSES, CLAIMS, DAMAGES, PENALTIES,
JUDGMENTS, LIABILITIES AND EXPENSES (INCLUDING ALL EXPENSES OF LITIGATION OR
PREPARATION THEREFOR WHETHER OR NOT SUCH INDEMNITEE IS A PARTY THERETO) WHICH
ANY OF THEM MAY PAY OR INCUR ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE
OTHER LOAN DOCUMENTS, THE TRANSACTIONS CONTEMPLATED HEREBY OR THE DIRECT OR
INDIRECT APPLICATION OR PROPOSED APPLICATION OF THE PROCEEDS OF ANY CREDIT
EXTENSION HEREUNDER EXCEPT TO THE EXTENT THAT THEY ARE DETERMINED IN A FINAL
NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE PARTY SEEKING
INDEMNIFICATION.

(C)                THE OBLIGATIONS OF THE BORROWER UNDER THIS SECTION 9.6 SHALL
SURVIVE THE TERMINATION OF THIS AGREEMENT.


9.7              NUMBERS OF DOCUMENTS

.  All statements, notices, closing documents, and requests hereunder shall be
furnished to the Administrative Agent with sufficient counterparts so that the
Administrative Agent may furnish one to each of the Lenders.


9.8              ACCOUNTING

.  Except as provided to the contrary herein, all accounting terms used herein
shall be interpreted and all accounting determinations hereunder shall be made
in accordance with Agreement Accounting Principles.


9.9              SEVERABILITY OF PROVISIONS

.  Any provision in any Loan Document that is held to be inoperative,
unenforceable, or invalid in any jurisdiction shall, as to that jurisdiction, be
inoperative, unenforceable, or invalid without affecting the remaining
provisions in that jurisdiction or the operation, enforceability, or validity of
that provision in any other jurisdiction, and to this end the provisions of all
Loan Documents are declared to be severable.


9.10          NONLIABILITY OF LENDERS

54


 

--------------------------------------------------------------------------------

 


 

 

 

 

.  The relationship between the Borrower on the one hand and the Lenders, the
Swingline Lender, the LC Issuers and the Administrative Agent on the other hand
shall be solely that of borrower and lender.  None of the Administrative Agent,
either Joint Lead Arranger, any LC Issuer, the Swingline Lender or any Lender
shall have any fiduciary responsibilities to the Borrower.  None of the
Administrative Agent, either Joint Lead Arranger, any LC Issuer, the Swingline
Lender or any Lender undertakes any responsibility to the Borrower to review or
inform the Borrower of any matter in connection with any phase of the Borrower’s
business or operations.  The Borrower agrees that no Indemnitee shall have
liability to the Borrower (whether sounding in tort, contract or otherwise) for
losses suffered by the Borrower in connection with, arising out of, or in any
way related to, the transactions contemplated and the relationship established
by the Loan Documents, or any act, omission or event occurring in connection
therewith, unless it is determined in a final non-appealable judgment by a court
of competent jurisdiction that such losses resulted from the gross negligence or
willful misconduct of the party from which recovery is sought.  No Indemnitee
shall have any liability with respect to, and the Borrower hereby waives,
releases and agrees not to sue for, (i) any special, indirect, consequential or
punitive damages suffered by the Borrower in connection with, arising out of, or
in any way related to the Loan Documents or the transactions contemplated
thereby, and (ii) any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.  The provisions of this Section 9.10 shall survive the termination of
this Agreement.


9.11          CONFIDENTIALITY

.  Each Lender agrees to hold any confidential information which it may receive
from the Borrower pursuant to this Agreement in confidence, except for
disclosure (i) to its Affiliates and to other Lenders and their respective
Affiliates, (ii) to legal counsel, accountants, and other professional advisors
to such Lender or to a Transferee, (iii) to regulatory officials having
jurisdiction over such Lender or any of its Affiliates, (iv) as required by law,
regulation, or legal process, (v) as required in connection with any legal
proceeding to which such Lender is a party, (vi) to such Lender’s direct or
indirect contractual counterparties in Rate Management Transactions or to legal
counsel, accountants and other professional advisors to such counterparties,
(vii) permitted by Section 12.4 and (viii) in connection with the exercise of
rights or remedies hereunder or any action or proceeding relating to this
agreement.  In the case of any disclosure pursuant to clause (i), (ii), (vi) or
(vii) above, each Person to whom such disclosure is made will be informed of the
confidential nature of such information and instructed to keep such information
confidential.  In the case of any requested disclosure pursuant to clause (iv)
or (v) above, the applicable Lender will give prompt notice of the request to
the Borrower (unless prohibited by the terms of the applicable law, regulation,
subpoena or other legal process or proceeding) so that the Borrower may endeavor
to obtain a protective order or other assurance of confidential treatment.


9.12          NONRELIANCE

.  Each Lender hereby represents that it is not relying on or looking to any
margin stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System) for the repayment of the Credit Extensions provided for
herein.


9.13          DISCLOSURE

55


 

--------------------------------------------------------------------------------

 


 

 

 

 

.  The Borrower and each Lender hereby acknowledge and agree that Wachovia
and/or its Affiliates from time to time may hold investments in, make other
loans to or have other relationships with the Borrower and its Affiliates.


9.14          PATRIOT ACT NOTICE

.  Each Lender that is subject to the PATRIOT Act and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the PATRIOT Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrower in accordance with the PATRIOT Act. 


9.15          COUNTERPARTS

.  This Agreement may be executed in any number of counterparts, all of which
taken together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart.  This Agreement shall be
effective when it has been executed by the Borrower, the Administrative Agent,
the LC Issuers, the Swingline Lender and the Lenders as of the Closing Date and
each party has notified the Administrative Agent by facsimile transmission or
telephone that it has taken such action.


ARTICLE 10 


THE ADMINISTRATIVE AGENT


10.1          APPOINTMENT; NATURE OF RELATIONSHIP

56


 

--------------------------------------------------------------------------------

 


 

 

 

 

.  Wachovia Bank, National Association is hereby appointed by each of the
Lenders as its contractual representative (herein referred to as the
“Administrative Agent”) hereunder and under each other Loan Document, and each
of the Lenders (for purposes of this Article, references to Lenders shall also
mean each LC Issuer and the Swingline Lender) irrevocably authorizes the
Administrative Agent to act as the contractual representative of such Lender
with the rights and duties expressly set forth herein and in the other Loan
Documents.  The Administrative Agent agrees to act as such contractual
representative upon the express conditions contained in this Article 10. 
Notwithstanding the use of the defined term “Administrative Agent,” it is
expressly understood and agreed that the Administrative Agent shall not have any
fiduciary responsibilities to any Lender by reason of this Agreement or any
other Loan Document and that the Administrative Agent is merely acting as the
contractual representative of the Lenders with only those duties as are
expressly set forth in this Agreement and the other Loan Documents.  In its
capacity as the Lenders’ contractual representative, the Administrative Agent
(i) does not hereby assume any fiduciary duties to any of the Lenders, (ii) is a
“representative” of the Lenders within the meaning of Section 9-105 of the
Uniform Commercial Code and (iii) is acting as an independent contractor, the
rights and duties of which are limited to those expressly set forth in this
Agreement and the other Loan Documents.  Each of the Lenders hereby agrees to
assert no claim against the Administrative Agent on any agency theory or any
other theory of liability for breach of fiduciary duty, all of which claims each
Lender hereby waives.


10.2          POWERS

.  The Administrative Agent shall have and may exercise such powers under the
Loan Documents as are specifically delegated to the Administrative Agent by the
terms of each thereof, together with such powers as are reasonably incidental
thereto.  The Administrative Agent shall have no implied duties to the Lenders,
or any obligation to the Lenders to take any action thereunder except any action
specifically provided by the Loan Documents to be taken by the Administrative
Agent.


10.3          GENERAL IMMUNITY

.  Neither the Administrative Agent nor any of its directors, officers, agents
or employees shall be liable to the Borrower, the Lenders or any Lender for any
action taken or omitted to be taken by it or them hereunder or under any other
Loan Document or in connection herewith or therewith except to the extent such
action or inaction is determined in a final non-appealable judgment by a court
of competent jurisdiction to have arisen from the gross negligence or willful
misconduct of such Person.


10.4          NO RESPONSIBILITY FOR LOANS, RECITALS, ETC.

  Neither the Administrative Agent nor any of its directors, officers, agents or
employees shall be responsible for or have any duty to ascertain, inquire into,
or verify (a) any statement, warranty or representation made in connection with
any Loan Document or any borrowing hereunder; (b) the performance or observance
of any of the covenants or agreements of any obligor under any Loan Document,
including any agreement by an obligor to furnish information directly to each
Lender; (c) the satisfaction of any condition specified in Article 4, except
receipt of items required to be delivered solely to the Administrative Agent;
(d) the existence or possible existence of any Default or Unmatured Default; (e)
the validity, enforceability, effectiveness, sufficiency or genuineness of any
Loan Document or any other instrument or writing furnished in connection
therewith; (f) the value, sufficiency, creation, perfection or priority of any
Lien in any collateral security; or (g) the financial condition of the Borrower
or any guarantor of any of the Obligations or of any of the Borrower’s or any
such guarantor’s respective Subsidiaries.  The Administrative Agent shall have
no duty to disclose to the Lenders information that is not required to be
furnished by the Borrower to the Administrative Agent at such time, but is
voluntarily furnished by the Borrower to the Administrative Agent (either in its
capacity as Administrative Agent or in its individual capacity).


10.5          ACTION ON INSTRUCTIONS OF LENDERS

57


 

--------------------------------------------------------------------------------

 


 

 

 

 

.  The Administrative Agent shall in all cases be fully protected in acting, or
in refraining from acting, hereunder and under any other Loan Document in
accordance with written instructions signed by the Required Lenders, and such
instructions and any action taken or failure to act pursuant thereto shall be
binding on all of the Lenders.  The Lenders hereby acknowledge that the
Administrative Agent shall be under no duty to take any discretionary action
permitted to be taken by it pursuant to the provisions of this Agreement or any
other Loan Document unless it shall be requested in writing to do so by the
Required Lenders.  The Administrative Agent shall be fully justified in failing
or refusing to take any action hereunder and under any other Loan Document
unless it shall first be indemnified to its satisfaction by the Lenders pro rata
against any and all liability, cost and expense that it may incur by reason of
taking or continuing to take any such action.


10.6          EMPLOYMENT OF ADMINISTRATIVE AGENTS AND COUNSEL

.  The Administrative Agent may execute any of its duties as Administrative
Agent hereunder and under any other Loan Document by or through employees,
agents, and attorneys-in-fact and shall not be answerable to the Lenders (except
as to money or securities received by it or its authorized agents) for the
default or misconduct of any such agents or attorneys-in-fact selected by it
with reasonable care.  The Administrative Agent shall be entitled to advice of
counsel concerning the contractual arrangement between the Administrative Agent
and the Lenders and all matters pertaining to the Administrative Agent’s duties
hereunder and under any other Loan Document.


10.7          RELIANCE ON DOCUMENTS; COUNSEL

.  The Administrative Agent shall be entitled to rely upon any Note, notice,
consent, certificate, affidavit, letter, telegram, statement, paper or document
believed by it to be genuine and correct and to have been signed or sent by the
proper person or persons, and, in respect to legal matters, upon the opinion of
counsel selected by the Administrative Agent, which counsel may be employees of
the Administrative Agent.


10.8          ADMINISTRATIVE AGENT’S REIMBURSEMENT AND INDEMNIFICATION

58


 

--------------------------------------------------------------------------------

 


 

 

 

 

.  The Lenders agree to reimburse and indemnify the Administrative Agent ratably
in proportion to their respective Commitments (or, if the Commitments have been
terminated, in proportion to their Commitments immediately prior to such
termination) (i) for any amounts not reimbursed by the Borrower for which the
Administrative Agent is entitled to reimbursement by the Borrower under the Loan
Documents, (ii) for any other expenses incurred by the Administrative Agent on
behalf of the Lenders, in connection with the preparation, execution, delivery,
administration and enforcement of the Loan Documents (including for any expenses
incurred by the Administrative Agent in connection with any dispute between the
Administrative Agent and any Lender or between two or more of the Lenders) and
(iii) for any liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind and nature
whatsoever which may be imposed on, incurred by or asserted against the
Administrative Agent in any way relating to or arising out of the Loan Documents
or any other document delivered in connection therewith or the transactions
contemplated thereby (including for any such amounts incurred by or asserted
against the Administrative Agent in connection with any dispute between the
Administrative Agent and any Lender or between two or more of the Lenders), or
the enforcement of any of the terms of the Loan Documents or of any such other
documents, provided that (x) no Lender shall be liable for any of the foregoing
to the extent any of the foregoing is found in a final non-appealable judgment
by a court of competent jurisdiction to have resulted from the gross negligence
or willful misconduct of the Administrative Agent and (y) any indemnification
required pursuant to Section 0 shall, notwithstanding the provisions of this
Section 10.8, be paid by the relevant Lender in accordance with the provisions
thereof.  The obligations of the Lenders under this Section 10.8 shall survive
payment of the Obligations and termination of this Agreement.


10.9          NOTICE OF DEFAULT

.  The Administrative Agent shall not be deemed to have knowledge or notice of
the occurrence of any Default or Unmatured Default hereunder unless the
Administrative Agent has received written notice from a Lender or the Borrower
referring to this Agreement, describing such Default or Unmatured Default and
stating that such notice is a “notice of default”.  In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
prompt notice thereof to the Lenders.


10.10      RIGHTS AS A LENDER

.  In the event the Administrative Agent is a Lender, the Administrative Agent
shall have the same rights and powers hereunder and under any other Loan
Document with respect to its Commitment and its Loans as any Lender and may
exercise the same as though it were not the Administrative Agent, and the term
“Lender” or “Lenders” shall, at any time when the Administrative Agent is a
Lender, unless the context otherwise indicates, include the Administrative Agent
in its individual capacity.  The Administrative Agent and its Affiliates may
accept deposits from, lend money to, and generally engage in any kind of trust,
debt, equity or other transaction, in addition to those contemplated by this
Agreement or any other Loan Document, with the Borrower or any of its
Subsidiaries in which the Borrower or such Subsidiary is not restricted hereby
from engaging with any other Person.  The Administrative Agent, in its
individual capacity, is not obligated to remain a Lender.


10.11      LENDER CREDIT DECISION

.  Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, either Joint Lead Arranger or any other Lender and
based on the financial statements prepared by the Borrower and such other
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement and the other Loan
Documents.  Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent, either Joint Lead Arranger or
any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement and the other Loan Documents.


10.12      SUCCESSOR ADMINISTRATIVE AGENT

59


 

--------------------------------------------------------------------------------

 


 

 

 

 

.  The Administrative Agent may resign at any time by giving written notice
thereof to the Lenders and the Borrower, such resignation to be effective upon
the appointment of a successor Administrative Agent or, if no successor
Administrative Agent has been appointed, forty-five (45) days after the retiring
Administrative Agent gives notice of its intention to resign.  The
Administrative Agent may be removed at any time with or without cause by written
notice received by the Administrative Agent from the Required Lenders, such
removal to be effective on the date specified by the Required Lenders.  Upon any
such resignation or removal, the Required Lenders shall have the right to
appoint, on behalf of the Borrower and the Lenders, a successor Administrative
Agent.  If no successor Administrative Agent shall have been so appointed by the
Required Lenders within thirty (30) days after the resigning Administrative
Agent’s giving notice of its intention to resign, then the resigning
Administrative Agent may appoint, on behalf of the Borrower and the Lenders, a
successor Administrative Agent.  Notwithstanding the previous sentence, the
Administrative Agent may at any time without the consent of the Borrower or any
Lender, appoint any of its Affiliates, which is a commercial bank as a successor
Administrative Agent hereunder.  If the Administrative Agent has resigned or
been removed and no successor Administrative Agent has been appointed, the
Lenders may perform all the duties of the Administrative Agent hereunder and the
Borrower shall make all payments in respect of the Obligations to the applicable
Lender and for all other purposes shall deal directly with the Lenders.  No
successor Administrative Agent shall be deemed to be appointed hereunder until
such successor Administrative Agent has accepted the appointment.  Any such
successor Administrative Agent shall be a commercial bank having capital and
retained earnings of at least $100,000,000.  Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the resigning or
removed Administrative Agent.  Upon the effectiveness of the resignation or
removal of the Administrative Agent, the resigning or removed Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the Loan Documents.  After the effectiveness of the resignation or removal of an
Administrative Agent, the provisions of this Article 10 shall continue in effect
for the benefit of such Administrative Agent in respect of any actions taken or
omitted to be taken by it while it was acting as the Administrative Agent
hereunder and under the other Loan Documents.  In the event that there is a
successor to the Administrative Agent by merger, or the Administrative Agent
assigns its duties and obligations to an Affiliate pursuant to this
Section 10.12, then the term “Prime Rate” as used in this Agreement shall mean
the prime rate, base rate or other analogous rate of the new Administrative
Agent.


10.13      ADMINISTRATIVE AGENT AND JOINT LEAD ARRANGER FEES

.  The Borrower agrees to pay to the Administrative Agent and each Joint Lead
Arranger, for their accounts, the fees agreed to by the Borrower, the
Administrative Agent and/or such Joint Lead Arrangers pursuant to the Fee
Letters.


10.14      DELEGATION TO AFFILIATES

.  The Borrower and the Lenders agree that the Administrative Agent may delegate
any of its duties under this Agreement to any of its Affiliates.  Any such
Affiliate (and such Affiliate’s directors, officers, agents and employees) which
performs duties in connection with this Agreement shall be entitled to the same
benefits of the indemnification, waiver and other protective provisions to which
the Administrative Agent is entitled under Article 9 and Article 10.


10.15      OTHER AGENTS

60


 

--------------------------------------------------------------------------------

 


 

 

 

 

.  No Lender identified on the cover page, the signature pages or otherwise in
this Agreement, or in any document related hereto, as being the “Syndication
Agent” or a “Documentation Agent” shall have any right, power, obligation,
liability, responsibility or duty under this Agreement in such capacity other
than those applicable to all Lenders.  Each Lender acknowledges that it has not
relied, and will not rely, on any Person so identified in deciding to enter into
this Agreement or in taking or refraining from taking any action hereunder or
pursuant hereto.


10.16      LC ISSUER AND SWINGLINE LENDER

.  The provisions of this Article 10 (other than Section 10.10) shall apply to
each LC Issuer and the Swingline Lender mutatis mutandis to the same extent as
such provisions apply to the Administrative Agent.


ARTICLE 11 


SETOFF; RATABLE PAYMENTS


11.1          SETOFF

.  In addition to, and without limitation of, any rights (including other rights
of setoff) of the Lenders under applicable law, if the Borrower becomes
insolvent, however evidenced, or any Default occurs, any and all deposits
(including all account balances, whether provisional or final and whether or not
collected or available) and any other Indebtedness at any time held or owing by
any Lender, any LC Issuer, the Swingline Lender or any of their respective
Affiliates to or for the credit or account of the Borrower may be offset and
applied toward the payment of the Obligations owing to such Lender, such LC
Issuer, the Swingline Lender or any such Affiliate whether or not the
Obligations, or any part thereof, shall then be due.  The Swingline Lender, each
Lender and each LC Issuer agrees to notify the Borrower and the Administrative
Agent in writing promptly after any such setoff and application; provided that
the failure to give such notice shall not affect the validity of such setoff and
application.


11.2          RATABLE PAYMENTS

61


 

--------------------------------------------------------------------------------

 


 

 

 

 

.  If any Lender, whether by setoff or otherwise, has payment made to it upon
its Outstanding Credit Exposure (other than payments received pursuant to
Sections 3.1, 3.2, 3.4 or 3.5) in a greater proportion than that received by any
other Lender, such Lender agrees, promptly upon demand, to purchase a portion of
the Aggregate Outstanding Credit Exposure held by the other Lenders so that
after such purchase each Lender will hold its Pro Rata Share of the Aggregate
Outstanding Credit Exposure.  If any Lender, whether in connection with setoff
or amounts which might be subject to setoff or otherwise, receives collateral or
other protection for its Obligations or such amounts which may be subject to
setoff, such Lender agrees, promptly upon demand, to take such action necessary
such that all Lenders share in the benefits of such collateral ratably in
proportion to their respective Pro Rata Share of the Aggregate Outstanding
Credit Exposure.  In case any such payment is disturbed by legal process, or
otherwise, appropriate further adjustments shall be made.  If an amount to be
setoff is to be applied to Indebtedness of the Borrower to a Lender other than
Indebtedness comprised of the Outstanding Credit Exposure of such Lender, such
amount shall be applied ratably to such other Indebtedness and to the
Indebtedness comprised of such Outstanding Credit Exposure.


ARTICLE 12 


BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS


12.1          SUCCESSORS AND ASSIGNS

.  The terms and provisions of the Loan Documents shall be binding upon and
inure to the benefit of the Borrower and the Lenders and their respective
successors and assigns, except that (i) the Borrower shall not have the right to
assign its rights or obligations under the Loan Documents and (ii) any
assignment by any Lender must be made in compliance with Section 12.3.  The
parties to this Agreement acknowledge that clause (ii) of the foregoing sentence
relates only to absolute assignments and does not prohibit assignments creating
security interests, including (x) any pledge or assignment by any Lender of all
or any portion of its rights under this Agreement and any Note to a Federal
Reserve Bank or (y) in the case of a Lender which is a fund, any pledge or
assignment of all or any portion of its rights under this Agreement and any Note
to its trustee in support of its obligations to its trustee; provided that no
such pledge or assignment creating a security interest shall release the
transferor Lender from its obligations hereunder unless and until the parties
thereto have complied with the provisions of Section 12.3.  The Administrative
Agent may treat the Person which made any Loan or which holds any Note as the
owner thereof for all purposes hereof unless and until such Person complies with
Section 12.3; provided that the Administrative Agent may in its discretion (but
shall not be required to) follow instructions from the Person which made any
Loan or which holds any Note to direct payments relating to such Loan or Note to
another Person.  Any assignee of the rights to any Loan or any Note agrees by
acceptance of such assignment to be bound by all the terms and provisions of the
Loan Documents.  Any request, authority or consent of any Person, who at the
time of making such request or giving such authority or consent is the owner of
the rights to any Loan (whether or not a Note has been issued in evidence
thereof), shall be conclusive and binding on any subsequent holder or assignee
of the rights to such Loan.


12.2          PARTICIPATIONS.

62


 

--------------------------------------------------------------------------------

 


 

 

 

 

(A)                PERMITTED PARTICIPANTS; EFFECT.  ANY LENDER MAY, IN THE
ORDINARY COURSE OF ITS BUSINESS AND IN ACCORDANCE WITH APPLICABLE LAW, AT ANY
TIME SELL TO ONE OR MORE BANKS OR OTHER ENTITIES (“PARTICIPANTS”) PARTICIPATING
INTERESTS IN ANY OUTSTANDING CREDIT EXPOSURE OF SUCH LENDER, ANY NOTE HELD BY
SUCH LENDER, ANY COMMITMENT OF SUCH LENDER OR ANY OTHER INTEREST OF SUCH LENDER
UNDER THE LOAN DOCUMENTS.  IN THE EVENT OF ANY SUCH SALE BY A LENDER OF
PARTICIPATING INTERESTS TO A PARTICIPANT, SUCH LENDER’S OBLIGATIONS UNDER THE
LOAN DOCUMENTS SHALL REMAIN UNCHANGED, SUCH LENDER SHALL REMAIN SOLELY
RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS,
SUCH LENDER SHALL REMAIN THE OWNER OF ITS OUTSTANDING CREDIT EXPOSURE AND THE
HOLDER OF ANY NOTE ISSUED TO IT IN EVIDENCE THEREOF FOR ALL PURPOSES UNDER THE
LOAN DOCUMENTS, ALL AMOUNTS PAYABLE BY THE BORROWER UNDER THIS AGREEMENT SHALL
BE DETERMINED AS IF SUCH LENDER HAD NOT SOLD SUCH PARTICIPATING INTERESTS, AND
THE BORROWER AND THE ADMINISTRATIVE AGENT SHALL CONTINUE TO DEAL SOLELY AND
DIRECTLY WITH SUCH LENDER IN CONNECTION WITH SUCH LENDER’S RIGHTS AND
OBLIGATIONS UNDER THE LOAN DOCUMENTS.

(B)               VOTING RIGHTS.  EACH LENDER SHALL RETAIN THE SOLE RIGHT TO
APPROVE, WITHOUT THE CONSENT OF ANY PARTICIPANT, ANY AMENDMENT, MODIFICATION OR
WAIVER OF ANY PROVISION OF THE LOAN DOCUMENTS OTHER THAN ANY AMENDMENT,
MODIFICATION OR WAIVER WITH RESPECT TO ANY CREDIT EXTENSION OR COMMITMENT IN
WHICH SUCH PARTICIPANT HAS AN INTEREST WHICH FORGIVES PRINCIPAL, INTEREST OR
FEES OR REDUCES THE INTEREST RATE OR FEES PAYABLE WITH RESPECT TO ANY SUCH LOAN
OR COMMITMENT, EXTENDS THE FACILITY TERMINATION DATE (EXCEPT AS OTHERWISE
PERMITTED IN ACCORDANCE WITH SECTION 2.21), POSTPONES ANY DATE FIXED FOR ANY
REGULARLY-SCHEDULED PAYMENT OF PRINCIPAL OF, OR INTEREST OR FEES ON, ANY SUCH
LOAN OR COMMITMENT, OR POSTPONES THE EXPIRY DATE OF ANY FACILITY LC BEYOND THE
FACILITY TERMINATION DATE, RELEASES ANY GUARANTOR OF ANY SUCH LOAN OR RELEASES
ALL OR SUBSTANTIALLY ALL OF THE COLLATERAL, IF ANY, SECURING ANY SUCH LOAN.

(C)                BENEFIT OF SETOFF.  THE BORROWER AGREES THAT EACH PARTICIPANT
SHALL BE DEEMED TO HAVE THE RIGHT OF SETOFF PROVIDED IN SECTION 11.1 IN RESPECT
OF ITS PARTICIPATING INTEREST IN AMOUNTS OWING UNDER THE LOAN DOCUMENTS TO THE
SAME EXTENT AS IF THE AMOUNT OF ITS PARTICIPATING INTEREST WERE OWING DIRECTLY
TO IT AS A LENDER UNDER THE LOAN DOCUMENTS, PROVIDED THAT EACH LENDER SHALL
RETAIN THE RIGHT OF SETOFF PROVIDED IN SECTION 11.1 WITH RESPECT TO THE AMOUNT
OF PARTICIPATING INTERESTS SOLD TO EACH PARTICIPANT.  THE LENDERS AGREE TO SHARE
WITH EACH PARTICIPANT, AND EACH PARTICIPANT, BY EXERCISING THE RIGHT OF SETOFF
PROVIDED IN SECTION 11.1, AGREES TO SHARE WITH EACH LENDER, ANY AMOUNT RECEIVED
PURSUANT TO THE EXERCISE OF ITS RIGHT OF SETOFF, SUCH AMOUNTS TO BE SHARED IN
ACCORDANCE WITH SECTION 11.2 AS IF EACH PARTICIPANT WERE A LENDER.


12.3          ASSIGNMENTS.

(A)                PERMITTED ASSIGNMENTS.  ANY LENDER MAY, IN THE ORDINARY
COURSE OF ITS BUSINESS AND IN ACCORDANCE WITH APPLICABLE LAW, AT ANY TIME ASSIGN
TO ONE OR MORE BANKS OR OTHER ENTITIES (“PURCHASERS”) ALL OR ANY PART OF ITS
RIGHTS AND OBLIGATIONS UNDER THE LOAN DOCUMENTS.  SUCH ASSIGNMENT SHALL BE
SUBSTANTIALLY IN THE FORM OF EXHIBIT C OR IN SUCH OTHER FORM AS MAY BE AGREED TO
BY THE PARTIES THERETO.  THE CONSENT OF THE BORROWER, THE ADMINISTRATIVE AGENT
AND EACH LC ISSUER SHALL BE REQUIRED PRIOR TO AN ASSIGNMENT BECOMING EFFECTIVE
WITH RESPECT TO A PURCHASER WHICH IS NOT A LENDER OR AN AFFILIATE THEREOF;
PROVIDED THAT IF A DEFAULT HAS OCCURRED AND IS CONTINUING, THE CONSENT OF THE
BORROWER SHALL NOT BE REQUIRED.  SUCH CONSENT SHALL NOT BE UNREASONABLY WITHHELD
OR DELAYED.  EACH SUCH ASSIGNMENT WITH RESPECT TO A PURCHASER WHICH IS NOT A
LENDER OR AN AFFILIATE THEREOF SHALL (UNLESS EACH OF THE BORROWER AND THE
ADMINISTRATIVE AGENT OTHERWISE CONSENTS) BE IN AN AMOUNT NOT LESS THAN THE
LESSER OF (I) $10,000,000 OR (II) THE REMAINING AMOUNT OF THE ASSIGNING LENDER’S
COMMITMENT (CALCULATED AS AT THE DATE OF SUCH ASSIGNMENT) OR OUTSTANDING CREDIT
EXPOSURE (IF THE APPLICABLE COMMITMENT HAS BEEN TERMINATED).

63


 

--------------------------------------------------------------------------------

 


 

 

 

 

(B)               EFFECT; EFFECTIVE DATE.  UPON (I) DELIVERY TO THE
ADMINISTRATIVE AGENT OF AN ASSIGNMENT, TOGETHER WITH ANY CONSENTS REQUIRED BY
SECTION 12.3(A), AND (II) PAYMENT OF A $3,500 FEE TO THE ADMINISTRATIVE AGENT
FOR PROCESSING SUCH ASSIGNMENT (UNLESS SUCH FEE IS WAIVED BY THE ADMINISTRATIVE
AGENT IN ITS SOLE DISCRETION), SUCH ASSIGNMENT SHALL BECOME EFFECTIVE ON THE
EFFECTIVE DATE SPECIFIED IN SUCH ASSIGNMENT.  THE ASSIGNMENT SHALL CONTAIN A
REPRESENTATION BY THE PURCHASER TO THE EFFECT THAT NONE OF THE CONSIDERATION
USED TO MAKE THE PURCHASE OF THE COMMITMENT AND OUTSTANDING CREDIT EXPOSURE
UNDER THE APPLICABLE ASSIGNMENT AGREEMENT CONSTITUTES “PLAN ASSETS” AS DEFINED
UNDER ERISA AND THAT THE RIGHTS AND INTERESTS OF THE PURCHASER IN AND UNDER THE
LOAN DOCUMENTS WILL NOT BE “PLAN ASSETS” UNDER ERISA.  ON AND AFTER THE
EFFECTIVE DATE OF SUCH ASSIGNMENT, SUCH PURCHASER SHALL FOR ALL PURPOSES BE A
LENDER PARTY TO THIS AGREEMENT AND ANY OTHER LOAN DOCUMENT EXECUTED BY OR ON
BEHALF OF THE LENDERS AND SHALL HAVE ALL THE RIGHTS AND OBLIGATIONS OF A LENDER
UNDER THE LOAN DOCUMENTS, TO THE SAME EXTENT AS IF IT WERE AN ORIGINAL PARTY
HERETO, AND NO FURTHER CONSENT OR ACTION BY THE BORROWER, THE LENDERS OR THE
ADMINISTRATIVE AGENT SHALL BE REQUIRED TO RELEASE THE TRANSFEROR LENDER WITH
RESPECT TO THE PERCENTAGE OF THE AGGREGATE COMMITMENT AND OUTSTANDING CREDIT
EXPOSURE ASSIGNED TO SUCH PURCHASER.  UPON THE CONSUMMATION OF ANY ASSIGNMENT TO
A PURCHASER PURSUANT TO THIS SECTION 12.3(A), THE TRANSFEROR LENDER, THE
ADMINISTRATIVE AGENT AND THE BORROWER SHALL, IF THE TRANSFEROR LENDER OR THE
PURCHASER DESIRES THAT ITS LOANS BE EVIDENCED BY NOTES, MAKE APPROPRIATE
ARRANGEMENTS SO THAT NEW NOTES OR, AS APPROPRIATE, REPLACEMENT NOTES ARE ISSUED
TO SUCH TRANSFEROR LENDER AND NEW NOTES OR, AS APPROPRIATE, REPLACEMENT NOTES,
ARE ISSUED TO SUCH PURCHASER, IN EACH CASE IN PRINCIPAL AMOUNTS REFLECTING THEIR
RESPECTIVE COMMITMENTS, AS ADJUSTED PURSUANT TO SUCH ASSIGNMENT.

(C)                REGISTER.  THE ADMINISTRATIVE AGENT, ACTING SOLELY FOR THIS
PURPOSE AS AN AGENT OF THE BORROWER, SHALL MAINTAIN AT ITS OFFICE IN REFERRED TO
IN SCHEDULE 12.1 A COPY OF EACH ASSIGNMENT AGREEMENT DELIVERED TO IT AND A
REGISTER FOR THE RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDERS, AND THE
COMMITMENTS OF, AND OUTSTANDING CREDIT EXPOSURE OWING TO, EACH LENDER PURSUANT
TO THE TERMS HEREOF FROM TIME TO TIME (THE “REGISTER”). THE ENTRIES IN THE
REGISTER SHALL BE CONCLUSIVE, AND THE BORROWER, THE ADMINISTRATIVE AGENT, THE LC
ISSUERS, THE SWINGLINE LENDER AND THE LENDERS MAY TREAT EACH PERSON WHOSE NAME
IS RECORDED IN THE REGISTER PURSUANT TO THE TERMS HEREOF AS A LENDER HEREUNDER
FOR ALL PURPOSES OF THIS AGREEMENT, NOTWITHSTANDING NOTICE TO THE CONTRARY. THE
REGISTER SHALL BE AVAILABLE FOR INSPECTION BY THE BORROWER, ANY LC ISSUER, ANY
LENDER AND THE SWINGLINE LENDER AT ANY REASONABLE TIME AND FROM TIME TO TIME
UPON REASONABLE PRIOR NOTICE.


12.4          DISSEMINATION OF INFORMATION

.  The Borrower authorizes each Lender to disclose to any Participant or
Purchaser or any other Person acquiring an interest in the Loan Documents by
operation of law (each a “Transferee”) and any prospective Transferee any and
all information in such Lender’s possession concerning the creditworthiness of
the Borrower and its Subsidiaries, including any information contained in any
Reports; provided that each Transferee and prospective Transferee agrees to be
bound by Section 9.11 of this Agreement.


12.5          TAX TREATMENT

.  If any interest in any Loan Document is transferred to any Transferee, which
is organized under the laws of any jurisdiction other than the United States or
any State thereof, the transferor Lender shall cause such Transferee,
concurrently with the effectiveness of such transfer, to comply with the
provisions of Section 3.5(d) and such Transferee shall not be entitled to any
additional payments under Section 3.5, (i) unless, and only to the extent, that
the transferor Lender was entitled to amounts under Section 3.5, or (ii) in the
event that payments to the Transferee were not subject to any withholding at the
time of transfer and became subject to withholding as a result of a Change In
Law.

64


 

--------------------------------------------------------------------------------

 


 

 

 

 


12.6           


NOTICES


12.1          NOTICES.

(A)                EXCEPT AS OTHERWISE PERMITTED BY SECTION 2.13 WITH RESPECT TO
BORROWING NOTICES, ALL NOTICES, REQUESTS AND OTHER COMMUNICATIONS TO ANY PARTY
HEREUNDER SHALL BE IN WRITING (INCLUDING ELECTRONIC TRANSMISSION, FACSIMILE
TRANSMISSION OR SIMILAR WRITING) AND SHALL BE GIVEN TO SUCH PARTY: (X) IN THE
CASE OF THE BORROWER OR THE ADMINISTRATIVE AGENT, AT ITS ADDRESS OR FACSIMILE
NUMBER SET FORTH ON SCHEDULE 12.1, (Y) IN THE CASE OF ANY LENDER, AT ITS ADDRESS
OR FACSIMILE NUMBER SET FORTH IN ITS ADMINISTRATIVE QUESTIONNAIRE OR (Z) IN THE
CASE OF ANY PARTY, AT SUCH OTHER ADDRESS OR FACSIMILE NUMBER AS SUCH PARTY MAY
HEREAFTER SPECIFY FOR THE PURPOSE BY NOTICE TO THE ADMINISTRATIVE AGENT AND THE
BORROWER IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 12.1.  EACH SUCH
NOTICE, REQUEST OR OTHER COMMUNICATION SHALL BE EFFECTIVE (I) IF GIVEN BY
FACSIMILE TRANSMISSION, WHEN TRANSMITTED TO THE FACSIMILE NUMBER SPECIFIED IN
THIS SECTION AND CONFIRMATION OF RECEIPT IS RECEIVED, (II) IF GIVEN BY MAIL, 72
HOURS AFTER SUCH COMMUNICATION IS DEPOSITED IN THE MAILS WITH FIRST CLASS
POSTAGE PREPAID, ADDRESSED AS AFORESAID, OR (III) IF GIVEN BY ANY OTHER MEANS,
WHEN DELIVERED AT THE ADDRESS SPECIFIED IN THIS SECTION; PROVIDED THAT NOTICES
TO THE ADMINISTRATIVE AGENT UNDER ARTICLE 2 SHALL NOT BE EFFECTIVE UNTIL
RECEIVED.  NOTICES DELIVERED THROUGH ELECTRONIC COMMUNICATIONS TO THE EXTENT
PROVIDED IN SUBSECTION (B) BELOW, SHALL BE EFFECTIVE AS PROVIDED IN SUCH
SUBSECTION (B).

(B)               NOTICES AND OTHER COMMUNICATIONS TO THE LENDERS HEREUNDER MAY
BE DELIVERED OR FURNISHED BY ELECTRONIC COMMUNICATION (INCLUDING E-MAIL AND
INTERNET OR INTRANET WEBSITES) PURSUANT TO PROCEDURES APPROVED BY THE
ADMINISTRATIVE AGENT OR AS OTHERWISE DETERMINED BY THE ADMINISTRATIVE AGENT,
PROVIDED THAT THE FOREGOING SHALL NOT APPLY TO NOTICES TO ANY LENDER PURSUANT TO
ARTICLE 2 IF SUCH LENDER HAS NOTIFIED THE ADMINISTRATIVE AGENT THAT IT IS
INCAPABLE OF RECEIVING NOTICES UNDER SUCH SECTION BY ELECTRONIC COMMUNICATION. 
THE ADMINISTRATIVE AGENT OR THE BORROWER MAY, IN ITS RESPECTIVE DISCRETION,
AGREE TO ACCEPT NOTICES AND OTHER COMMUNICATIONS TO IT HEREUNDER BY ELECTRONIC
COMMUNICATIONS PURSUANT TO PROCEDURES APPROVED BY IT OR AS IT OTHERWISE
DETERMINES, PROVIDED THAT SUCH DETERMINATION OR APPROVAL MAY BE LIMITED TO
PARTICULAR NOTICES OR COMMUNICATIONS.  UNLESS THE ADMINISTRATIVE AGENT OTHERWISE
PRESCRIBES, (I) NOTICES AND OTHER COMMUNICATIONS SENT TO AN E-MAIL ADDRESS SHALL
BE DEEMED RECEIVED UPON THE SENDER’S RECEIPT OF AN ACKNOWLEDGEMENT FROM THE
INTENDED RECIPIENT (SUCH AS BY THE “RETURN RECEIPT REQUESTED” FUNCTION, AS
AVAILABLE, RETURN E-MAIL OR OTHER WRITTEN ACKNOWLEDGEMENT), PROVIDED THAT IF
SUCH NOTICE OR OTHER COMMUNICATION IS NOT GIVEN DURING THE NORMAL BUSINESS HOURS
OF THE RECIPIENT, SUCH NOTICE OR COMMUNICATION SHALL BE DEEMED TO HAVE BEEN
GIVEN AT THE OPENING OF BUSINESS ON THE NEXT BUSINESS DAY FOR THE RECIPIENT, AND
(II) NOTICES OR COMMUNICATIONS POSTED TO AN INTERNET OR INTRANET WEBSITE SHALL
BE DEEMED RECEIVED UPON THE DEEMED RECEIPT BY THE INTENDED RECIPIENT AT ITS
E-MAIL ADDRESS AS DESCRIBED IN THE FOREGOING CLAUSE (I) OF NOTIFICATION THAT
SUCH NOTICE OR COMMUNICATION IS AVAILABLE AND IDENTIFYING THE WEBSITE ADDRESS
THEREFOR.


12.2          CHANGE OF ADDRESS

.  The Borrower, the Administrative Agent and any Lender may each change the
address for service of notice upon it by a notice in writing to the other
parties hereto.

65


 

--------------------------------------------------------------------------------

 


 

 

 

 


12.3           


CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL


12.1          CHOICE OF LAW

.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL (EXCEPT AS MAY BE EXPRESSLY
OTHERWISE PROVIDED IN ANY LOAN DOCUMENT) BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, BUT EXCLUDING ALL OTHER CHOICE
OF LAW AND CONFLICTS OF LAW RULES); PROVIDED THAT EACH LETTER OF CREDIT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED IN
SUCH LETTER OF CREDIT OR APPLICATION THEREFOR OR, IF NO SUCH LAWS OR RULES ARE
DESIGNATED, THE INTERNATIONAL STANDBY PRACTICES OF THE INTERNATIONAL CHAMBER OF
COMMERCE, AS IN EFFECT FROM TIME TO TIME (THE “ISP”), AND, AS TO MATTERS NOT
GOVERNED BY THE ISP, THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS
5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, BUT EXCLUDING ALL
OTHER CHOICE OF LAW AND CONFLICTS OF LAW RULES).


12.2          CONSENT TO JURISDICTION

.  THE BORROWER HEREBY IRREVOCABLY SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF
THE COURTS OF THE STATE OF NORTH CAROLINA SITTING IN MECKLENBURG COUNTY AND OF
THE UNITED STATES DISTRICT COURT OF THE WESTERN DISTRICT OF NORTH CAROLINA, AND
ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO ANY LOAN DOCUMENTS AND THE BORROWER HEREBY IRREVOCABLY AGREES
THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.  NOTHING HEREIN SHALL
LIMIT THE RIGHT OF THE ADMINISTRATIVE AGENT, ANY LC ISSUER OR ANY LENDER TO
BRING PROCEEDINGS AGAINST THE BORROWER IN THE COURTS OF ANY OTHER JURISDICTION. 
ANY JUDICIAL PROCEEDING BY THE BORROWER AGAINST THE ADMINISTRATIVE AGENT, ANY LC
ISSUER OR ANY LENDER OR ANY AFFILIATE OF THE ADMINISTRATIVE AGENT, ANY LC ISSUER
OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING
OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN
A COURT IN CHARLOTTE, NORTH CAROLINA.


12.3          WAIVER OF JURY TRIAL

66


 

--------------------------------------------------------------------------------

 


 

 

 

 

.  THE BORROWER, THE ADMINISTRATIVE AGENT, EACH LC ISSUER AND EACH LENDER HEREBY
WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY
WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT OR THE
RELATIONSHIP ESTABLISHED THEREUNDER.

 

[Signatures Follow]

67


 

--------------------------------------------------------------------------------

 


 

 

 

 

IN WITNESS WHEREOF, the Borrower, the Lenders, the Swingline Lender, the LC
Issuers and the Administrative Agent have executed this Agreement as of the date
first above written.

IDAHO POWER COMPANY

 

 

By:      /s/ Steven R. Keen                 

Name:  Steven R. Keen    

Title:    Vice President and Treasurer

 

 

S-1


 

--------------------------------------------------------------------------------

 


 

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION, as a Lender, Swingline Lender, LC Issuer
and as Administrative Agent

 

 

By:      /s/ Hank Biedrzycki               

Name:  Hank Biedrzycki

Title:    Director                                                          

 

S-2


 

--------------------------------------------------------------------------------

 


 

 

 

 

JPMORGAN CHASE BANK, N.A., as Syndication Agent and as a Lender

 

 

By:      /s/ Helen D. Davis                  

Name:  Helen D. Davis                                              

Title:    Vice President

 

S-3


 

--------------------------------------------------------------------------------

 


 

 

 

 

KEYBANK NATIONAL ASSOCIATION, as a Documentation Agent and as a Lender

 

 

By:      /s/ Keven D. Smith                 

Name:  Keven D. Smith

Title:    Senior Vice President

S-4


 

--------------------------------------------------------------------------------

 


 

 

 

 

BANK OF AMERICA, N.A. , as a Documentation Agent and as a Lender

 

 

By:      /s/ James J. Teichman             

Name:  James J. Teichman

Title:    Vice President

 

 

S-5


 

--------------------------------------------------------------------------------

 


 

 

 

 

US BANK NATIONAL ASSOCIATION, as a Documentation Agent and as a Lender

 

 

By:      /s/ James W. Henken              

Name:  James W. Henken

Title:    Vice President

 

 

S-6


 

--------------------------------------------------------------------------------

 


 

 

 

 

WELLS FARGO BANK, N.A.

 

 

By:      /s/ Mark W. Lliteras               

Name:  Mark W. Lliteras

Title:    Executive Vice President

 

 

 

S-7


 

--------------------------------------------------------------------------------

 


 

 

 

 

SUNTRUST BANK

 

 

By:      /s/ Yann Pirio                         

Name:  Yann Pirio

Title:    Vice President

 

 

S-8


 

--------------------------------------------------------------------------------

 


 

 

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., SEATTLE BRANCH

 

 

By:      /s/ Tsuguyuki Umene             

Name:  Tsuguyuki Umene

Title:    General Manager

 

S-9


 

--------------------------------------------------------------------------------

 


 

 

 

 

UNION BANK OF CALIFORNIA, N.A.

 

 

By:      /s/ Efrain Soto                        

Name:  Efrain Soto

Title:    Vice President

 

S-10


 

--------------------------------------------------------------------------------

 


 

 

 

 

THE BANK OF NEW YORK

 

 

By:      /s/ Peter Keller                        

Name:  Peter Keller

Title:    Managing Director Energy Division

 

S-11


 

--------------------------------------------------------------------------------

 


 

 

 

 

ROYAL BANK OF CANADA

 

 

By:      /s/ David A. McCluskey        

Name:  David A. McCluskey

Title:    Authorized Signatory

 

 

S-12


 

--------------------------------------------------------------------------------

 


 

 

 

 

SCHEDULE I

 

PRICING SCHEDULE

 

 

A/A2 or above

A-/A3

BBB+/Baa1

BBB/Baa2

BBB-/Baa3

<BBB-/Baa3

Applicable Margin

LEVEL I STATUS

LEVEL II STATUS

LEVEL III STATUS

LEVEL IV STATUS

LEVEL V STATUS

LEVEL VI STATUS

Eurodollar Rate

0.150%

0.190%

0.280%

0.360%

0.400%

0.575%

Floating Rate

0%

0%

0%

0%

0%

0.50%

 

Applicable Fee Rates

LEVEL I STATUS

LEVEL II STATUS

LEVEL III STATUS

LEVEL IV STATUS

LEVEL V STATUS

LEVEL VI STATUS

Facility Fee

0.050%

0.060%

0.070%

0.090%

0.125%

0.175%

Utilization Fee

0.050%

0.050%

0.050%

0.050%

0.100%

0.100%

 

For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:

“Level I Status” exists at any date if, on such date, the Borrower’s Moody’s
Rating is A2 or better or the Borrower’s S&P Rating is A or better.

“Level II Status” exists at any date if, on such date, (i) the Borrower has not
qualified for Level I Status and (ii) the Borrower’s Moody’s Rating is A3 or
better or the Borrower’s S&P Rating is A- or better.

“Level III Status” exists at any date if, on such date, (i) the Borrower has not
qualified for Level I Status or Level II Status and (ii) the Borrower’s Moody’s
Rating is Baa1 or better or the Borrower’s S&P Rating is BBB+ or better.

“Level IV Status” exists at any date if, on such date, (i) the Borrower has not
qualified for Level I Status, Level II Status or Level III Status and (ii) the
Borrower’s Moody’s Rating is Baa2 or better or the Borrower’s S&P Rating is BBB
or better.

“Level V Status” exists at any date if, on such date, (ii) the Borrower has not
qualified for Level I Status, Level II Status, Level III Status or Level IV
Status and (ii) the Borrower’s Moody’s Rating is Baa3 or better or the
Borrower’s S&P Rating is BBB- or better.

“Level VI Status” exists at any date if, on such date, the Borrower has not
qualified for Level I Status, Level II Status, Level III Status, Level IV Status
or Level V Status.

I-1


C-1023995v4 18445.00012

--------------------------------------------------------------------------------

 


 

 

 

 

“Moody’s Rating” means, at any time, the rating issued by Moody’s Investors
Service, Inc. and then in effect with respect to the Borrower’s senior unsecured
long-term debt securities without third-party credit enhancement.

“S&P Rating” means, at any time, the rating issued by Standard and Poor’s Rating
Services, a division of The McGraw Hill Companies, Inc., and then in effect with
respect to the Borrower’s senior unsecured long-term debt securities without
third-party credit enhancement.

“Status” means either Level I Status, Level II Status, Level III Status, Level
IV Status, Level V Status or Level VI Status.

The Applicable Margin and applicable fee rates shall be determined in accordance
with the foregoing table based on the Borrower’s Status as determined from its
then-current Moody’s and S&P Ratings.  The credit rating in effect on any date
for the purposes of this Schedule is that in effect at the close of business on
such date.  If at any time the Borrower has no Moody’s Rating or no S&P Rating,
Level VI Status shall exist.

If the Borrower is split-rated and the ratings differential is one level, the
higher rating will apply.  If the Borrower is split-rated and the ratings
differential is two levels or more, the intermediate rating at the midpoint will
apply.  If there is no midpoint, the higher of the two intermediate ratings will
apply.

I-2


C-1023995v4 18445.00012

--------------------------------------------------------------------------------

 


 

 

 

 

SCHEDULE II

 

COMMITMENTS

 

Lender

Commitment

Wachovia Bank, National Association

$39,375,000

JPMorgan Chase Bank, N.A.

$39,375,000

Bank of America, N.A.

$35,250,000

Key Bank National Association

$35,250,000

US Bank, National Association

$35,250,000

Wells Fargo Bank, N.A.

$35,250,000

Union Bank of California, N.A.

$19,875,000

The Bank of Tokyo-Mitsubishi UFJ, Ltd., Seattle Branch

$19,875,000

SunTrust Bank

$13,500,000

Royal Bank of Canada

$13,500,000

The Bank of New York

$13,500,000

TOTAL

$300,000,000

 

II-1


C-1023995v4 18445.00012

--------------------------------------------------------------------------------

 


 

 

 

 

SCHEDULE 5.8

 

SUBSIDIARIES AND OTHER INVESTMENTS

 

(As of December 31, 2006)

 

 

 

 

Investment In

Jurisdiction of

Organization

 

Owned By

Amount of

Investment

Percent

Ownership

 

Idaho Energy Resources Co.

Wyoming

Idaho Power Company

$51,914,196

100%

 

 

 

Schedule 5.8

--------------------------------------------------------------------------------

 


 

 

 

 

SCHEDULE 5.12

 

MATERIAL AGREEMENTS

 

 

None.

 

 

 

Schedule 5.12

--------------------------------------------------------------------------------

 


 

 

 

 

SCHEDULE 5.14

 

INDEBTEDNESS AND LIENS

 

 

Following is a list of existing liens of the Borrower and Subsidiaries:

 

Borrower:

 

Indebtedness Owed To: Bondholders pursuant to that certain Mortgage and Deed of
Trust, dated as of October 1, 1937 between Borrower and Deutsche Bank Trust
Company Americas (formerly Bankers Trust Company) and R.G. Page (Stanley Burg,
successor individual trustee), as Trustee, as supplemented and amended.

 

Property Encumbered: All existing and after-acquired real and personal property
of Borrower.

 

Amount of Indebtedness: The aggregate principal amount of Idaho Power Company
First Mortgage Bonds outstanding as of December 31, 2006 was $951.1 million. The
amount of First Mortgage Bonds issuable by Borrower, giving effect to the
Forty-second Supplemental Indenture, is limited to a maximum of $1.5 billion,
but subject to increase at any time and may be further limited by property,
earnings and other provisions of the Mortgage.

 

 

Schedule 5.14

--------------------------------------------------------------------------------

 


 

 

 

 

SCHEDULE 13.1

 

NOTICE ADDRESSES

 

 

 

Address for notices for Borrower:

Idaho Power Company

1221 West Idaho Street

P.O. Box 70

Boise, Idaho 83707

Attention:  Steven R. Keen, Vice President and Treasurer

Telephone: 208-388-2600

Fax: 208-388-2879

Email: skeen@idahopower.com

 

Address for notices as Administrative Agent:

Wachovia Bank, National Association

201 S. College St., CP−8

Charlotte, NC 28288−0680

Attention: Syndication Agency Services

Telephone: 704-383-3721

Fax: 704-383-0288

 

Address for notices as LC Issuer, Swingline Lender and Credit Contact:

Wachovia Bank, National Association

301 South College St., 6th Floor

Charlotte, NC 28288

Attention: Hank Biedrzycki, Director

Telephone: 704-374-4914

Fax: 704-383-6647

Email: hank.biedrzycki@wachovia.com

 

Schedule 13.1

--------------------------------------------------------------------------------

 


 

 

 

 

EXHIBIT A
FORM OF OPINION

April 25, 2007

The Administrative Agent, the LC Issuers
and the Lenders that are
are parties to the Credit
Agreement described below.

Gentlemen/Ladies:

I am counsel for Idaho Power Company, an Idaho corporation (the “Borrower”), and
have represented the Borrower in connection with its execution and delivery of
an Amended and Restated Credit Agreement dated as of Apri1 25, 2007 (the “Credit
Agreement”) among the Borrower, the Lenders named therein, and Wachovia Bank,
National Association, as Administrative Agent and as LC Issuer, and providing
for Credit Extensions in an aggregate principal amount not exceeding
$300,000,000 at any one time outstanding. All capitalized terms used in this
opinion and not otherwise defined herein shall have the meanings attributed to
them in the Credit Agreement.

I have examined the Borrower’s Articles of Incorporation and By-Laws, the Loan
Documents and such other matters of fact and law which I deem necessary in order
to render this opinion. Based upon the foregoing, it is our opinion that:

1.                  Each of the Borrower and its Subsidiaries is a corporation,
partnership or limited liability company duly and properly incorporated or
organized, as the case may be, validly existing and (to the extent such concept
applies to such entity) in good standing under the laws of its jurisdiction of
incorporation or organization and has all requisite authority to conduct its
business in each jurisdiction in which its business is conducted.

2.                  The execution and delivery by the Borrower of the Loan
Documents and the performance by the Borrower of its obligations thereunder have
been duly authorized by proper corporate proceedings on the part of the Borrower
and will not:

a.                  require any consent of the Borrower’s shareholders or
members (other than any
such consent as has already been given and remains in full force and effect);

b.                  violate (i) any law, rule, regulation, order, writ,
judgment, injunction, decree or award binding on the Borrower or any of its
Subsidiaries or (ii) the Borrower’s or any Subsidiary’s articles or certificate
of incorporation, partnership agreement, certificate of partnership, articles or
certificate of organization, bylaws, or operating or other management agreement,
as the case may be, or (iii) to the best of my knowledge, the provisions of any
indenture, instrument or agreement to which the Borrower or any of its
Subsidiaries is a party or is subject, or by which it, or its Property, is
bound, or conflict with or constitute a default thereunder; or

 

 

--------------------------------------------------------------------------------

 


 

 

 

 

c.                  result in, or require, the creation or imposition of any
Lien in, of or on the Property of the Borrower or a Subsidiary pursuant to the
terms of any indenture, instrument or agreement binding upon the Borrower or any
of its Subsidiaries.

3.                  The Loan Documents have been duly executed and delivered by
the Borrower.

4.                  Except as set forth in the financial statements referred to
in Section 5.4 of the Credit Agreement, there is no litigation, arbitration,
governmental investigation, proceeding or inquiry pending or, to the best of our
knowledge after due inquiry, threatened against the Borrower or any of its
Subsidiaries which, if adversely determined, could reasonably be expected to
have a Material Adverse Effect.

5.                  No order, consent, adjudication, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, or other action in respect of any governmental or public body or
authority, or any subdivision thereof, which has not been obtained by the
Borrower or any of its Subsidiaries, is required to be obtained by the Borrower
or any of its Subsidiaries in connection with the execution and delivery of the
Loan Documents, the borrowings under the Credit Agreement, the payment and
performance by the Borrower of the Obligations, or the legality, validity,
binding effect or enforceability of any of the Loan Documents or the Obligations
incurred thereunder; provided, however, that with respect to the payment and
performance by the Borrower on or after tile Borrower's senior-secured bond
ratings drops below investment grade (BBB- or higher by Standard & Poor's Rating
Service and Baa3 by Moody's Investors' Service, lnc., a "Downgrade"), and the
legality, validity, binding effect or enforceability of any of the Loan
Documents or the Obligations incurred thereunder on or after a Downgrade, this
opinion is subject to the qualifications that (i) Order No. 30294 ("Idaho
Order") of the Idaho Public Utilities Commission ("Idaho PUC") issued April 11,
2007 and Order No. 07-151 of the Public Utility Commission of Oregon ("Oregon
PUC") issued April 16, 2007 each provide that the authority of the Borrower
under such order exists, unless renewed or extended, only until the occurrence
of a Downgrade; (ii) the Oregon statutes permit the issuance or renewal of
indebtedness maturing not more than one year after the date of such issue or
renewal without the approval of the Oregon PUC; and (iii) the Idaho Order
provides that Borrower's authority will not terminate but will continue for a
period of 364 days from any Downgrade, during which time Borrower is authorized
to file a supplemental application with the Idaho PUC requesting continuation of
its original authority to borrow under the Idaho Order notwithstanding the
Downgrade. Notwithstanding the foregoing, any loss of regulatory authority in
the States of Idaho and Oregon resulting from a Downgrade, would not affect the
legality, validity, binding effect or enforceability of any of the Loan
Documents or the Obligations incurred thereunder prior to the Downgrade.

6.                  Assuming the Borrower will comply with the provisions of the
Credit Agreement relating to the use of proceeds and the percentage of its
assets consisting of margin stock and assuming that none of the Lenders is a
broker or dealer within the meaning of Regulation T of the Board of Governors of
the Federal Reserve System, the execution and delivery of the Loan Documents by
the Borrower and the making of Loans under the Credit Agreement will not violate
Regulation T, U or X of the Board of Governors of the Federal Reserve System.

 

 

--------------------------------------------------------------------------------

 


 

 

 

 

With the exception of paragraph 5, the opinions expressed above are limited to
the corporate and other laws of the State of Idaho and the federal laws of the
United States of America. This opinion may be relied upon by the Administrative
Agent, the LC Issuer, the Lenders and their participants, assignees and other
transferees.

Very truly yours,

 

 

--------------------------------------------------------------------------------

 


 

 

 

 

EXHIBIT B
FORM OF COMPLIANCE CERTIFICATE

To:       The Lenders parties to the
Credit Agreement Described Below

This Compliance Certificate is furnished pursuant to that certain Amended and
Restated Credit Agreement dated as of April 25, 2007 (as amended or otherwise
modified from time to time, the “Credit Agreement”) among Idaho Power Company
(the “Borrower”), the lenders party thereto and Wachovia Bank, National
Association, as Administrative Agent and as LC Issuer. Unless otherwise defined
herein, capitalized terms used in this Compliance Certificate (and the attached
schedule) have the meanings ascribed thereto in the Credit Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1.                  I am the duly elected ___________________of the Borrower;

2.                  I have reviewed the terms of the Credit Agreement and I have
made, or have caused to be made under my supervision, a reasonable review of the
transactions and conditions of the Borrower and its Subsidiaries during the
accounting period covered by the attached financial statements;

3.                  The examinations described in paragraph 2 did not disclose,
and I have no knowledge of, the existence of any condition or event which
constitutes a Default or Unmatured Default during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Certificate, except as set forth below; and

4.                  Schedule I attached hereto sets forth financial data and
computations evidencing the Borrower’s compliance with Section 6.12 of the
Credit Agreement, all of which data and computations are true, complete and
correct.

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:

 

 

--------------------------------------------------------------------------------

 


 

 

 

 

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this _____ day of____________, ____.

IDAHO POWER COMPANY

By:      ______________________________
Name: ______________________________
Title:    ______________________________

 

 

--------------------------------------------------------------------------------

 


 

 

 

 

SCHEDULE I
TO COMPLIANCE CERTIFICATE

LEVERAGE RATIO
as of ________, _____
(Section 6.12 of the Credit Agreement)

 

 

--------------------------------------------------------------------------------

 


 

 

 

 

 

(1)               Consolidated Indebtedness[1]:

 

(a)                Obligations for borrowed money

$____________

(b)               Obligations representing the deferred purchase price of
Property or services (other than accounts payable arising in the ordinary course
of such Person's business payable on terms customary in the trade)

$____________

(c)                Obligations, whether or not assumed, secured by Liens or
payable out of the proceeds or production from Property now or hereafter owned
or acquired by such Person

$____________

(d)               Obligations which are evidenced by notes, acceptances, or
other instruments

$____________

(e)                Obligations of such Person to purchase securities or other
Property arising out of or in connection with the sale of the same or
substantially similar securities or Property

$____________

(f)                Capitalized Lease Obligations

$____________

(g)               Contingent Obligations

$____________

(h)               Obligations in respect of Letters of Credit

$____________

(i)                 Rate Management Obligations

$____________

(j)                 Preferred stock which is required by the terms thereof to be
redeemed, or for which mandatory sinking fund payments are due, by a fixed date

$____________

(k)               Off-Balance Sheet Liabilities

$____________

(l)                 Any other obligation for borrowed money or other financial
accommodation which in accordance with Agreement Accounting Principles would be
shown as a liability on the consolidated balance sheet of such Person

$____________

(m)             Amounts Outstanding under a Permitted Receivables Securitization

$____________

(n)               Total Consolidated indebtedness

 

Add Lines 1(a) through 1(m)

                            $_________

(2)               Consolidated Total Capitalization:

 

(a)                Consolidated indebtedness (from Line 1(n) above)

$____________

(b)               Consolidated Net Worth

$____________

(c)                Aggregate outstanding amount of Hybrid Securities

$____________

(d)               Total Capitalization

 

Add Lines 2(a) through 2(c)

                            $_________

 

 

(3)               Leverage Ratio:

Divide Line 1(n) by Line 2(d)

                            __________

(4)               Maximum Leverage Ratio permitted by Section 6.12 of the Credit
Agreement

                 0.65 : 1.0 

 

 

 

--------------------------------------------------------------------------------

 


 

 

 

 

EXHIBIT C

FORM OF ASSIGNMENT AGREEMENT

This Assignment Agreement (this “Assignment Agreement”) between ____________
_____________ (the “Assignor”) and ________________________ (the “Assignee”) is
dated as of ___________, ____. The parties hereto agree as follows:

1.                  PRELIMINARY STATEMENT. The Assignor is a party to a Credit
Agreement (as amended or otherwise modified from time to time, the “Credit
Agreement”) described in Item 1 of Schedule 1 attached hereto (“Schedule 1”).
Capitalized terms used herein and not otherwise defined herein shall have the
meanings attributed to them in the Credit Agreement.

2.                  ASSIGNMENT AND ASSUMPTION.  The Assignor hereby sells and
assigns to the Assignee, and the Assignee hereby purchases and assumes from the
Assignor, an interest in and to the Assignor’s rights and obligations under the
Credit Agreement and the other Loan Documents, such that after giving effect to
such assignment the Assignee shall have purchased pursuant to this Assignment
Agreement the percentage interest specified in Item 3 of Schedule 1 of all
outstanding rights and obligations under the Credit Agreement and the other Loan
Documents relating to the facilities listed in Item 3 of Schedule 1. The
aggregate Commitment (or Outstanding Credit Exposure, if the applicable
Commitment has been terminated) purchased by the Assignee hereunder is set forth
in Item 4 of Schedule 1.

3.                  EFFECTIVE DATE. The effective date of this Assignment
Agreement (the “Effective Date”) shall be the later of the date specified in
Item 5 of Schedule 1 or two Business Days (or such shorter period agreed to by
the Agent) after this Assignment Agreement, together with any consents required
under the Credit Agreement, are delivered to the Agent. In no event will the
Effective Date occur if the payments required to be made by the Assignee to the
Assignor on the Effective Date are not made on the proposed Effective Date.

4.                  PAYMENT OBLIGATIONS. In consideration for the sale and
assignment of Outstanding Credit Exposure hereunder, the Assignee shall pay the
Assignor, on the Effective Date, the amount agreed to by the Assignor and the
Assignee. On and after the Effective Date, the Assignee shall be entitled to
receive from the Agent all payments of principal, Reimbursement Obligations,
interest and fees with respect to the interest assigned hereby. The Assignee
will promptly remit to the Assignor any interest on Outstanding Credit Exposure
and fees received from the Agent which relate to the portion of the Commitment
or Outstanding Credit Exposure assigned to the Assignee hereunder for periods
prior to the Effective Date and not previously paid by the Assignee to the
Assignor. In the event that either party hereto receives any payment to which
the other party hereto is entitled under this Assignment Agreement, then the
party receiving such amount shall promptly remit it to the other party hereto.

5.                  RECORDATION FEE.  Assignor and Assignee each agree to pay
one-half of the recordation fee required to be paid to the Agent in connection
with this Assignment Agreement unless otherwise specified in Item 6 of Schedule
1.

 

 

 

--------------------------------------------------------------------------------

 


 

 

 

 

6.                  REPRESENTATIONS OF THE ASSIGNOR; LIMITATIONS ON THE
ASSIGNOR’S LIABILITY. The Assignor represents and warrants that (i) it is the
legal and beneficial owner of the interest being assigned by it hereunder, (ii)
such interest is free and clear of any adverse claim created by the Assignor and
(iii) the execution and delivery of this Assignment Agreement by the Assignor is
duly authorized. It is understood and agreed that the assignment and assumption
hereunder are made without recourse to the Assignor and that the Assignor makes
no other representation or warranty of any kind to the Assignee. Neither the
Assignor nor any of its officers, directors, employees, agents or attorneys
shall be responsible for (i) the due execution, legality. validity,
enforceability, genuineness, sufficiency or collectability of any Loan Document,
including documents granting the Assignor and the other Lenders a security
interest in assets of the Borrower or any guarantor, (ii) any representation,
warranty or statement made in or in connection with any of the Loan Documents,
(iii) the financial condition or creditworthiness of the Borrower or any
guarantor, (iv) the performance of or compliance with any of the terms or
provisions of any of the Loan Documents, (v) inspecting any of the property,
books or records of the Borrower, (vi) the validity, enforceability, perfection,
priority, condition, value or sufficiency of any collateral securing or
purporting to secure the Loans or (vii) any mistake, error of judgment, or
action taken or omitted to be taken in connection with the Loans or the Loan
Documents.

7.                  REPRESENTATIONS AND UNDERTAKINGS OF THE ASSIGNEE. The
Assignee (i) confirms that it has received a copy of the Credit Agreement,
together with copies of the financial statements requested by the Assignee and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into this Assignment Agreement, (ii)
agrees that it will, independently and without reliance upon the Agent, the
Assignor or any other Lender and based on such documents and information at it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, (iii) appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers under the Loan Documents as are delegated to the Agent by the terms
thereof, together with such powers as are reasonably incidental thereto, (iv)
confirms that the execution and delivery of this Assignment Agreement by the
Assignee is duly authorized, (v) agrees that it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender, (vi) agrees that its payment
instructions and notice instructions are as set forth in the attachment to
Schedule 1, (vii) confirms that none of the funds, monies, assets or other
consideration being used to make the purchase and assumption hereunder are “plan
assets” as defined under ERISA and that its rights, benefits and interests in
and under the Loan Documents will not be “plan assets” under ERISA, (viii)
agrees to indemnify and hold the Assignor harmless against all losses, costs and
expenses (including reasonable attorneys’ fees) and liabilities incurred by the
Assignor in connection with or arising in any manner from the Assignee’s
non-performance of the obligations assumed under this Assignment Agreement, and
(ix) if applicable, attaches the forms prescribed by the Internal Revenue
Service of the United States certifying that the Assignee is entitled to receive
payments under the Loan Documents without deduction or withholding of any United
States federal income taxes.

8.                  GOVERNING LAW. This Assignment Agreement shall be governed
by the internal law, and not the law of conflicts, of the State of New York.

 

 

--------------------------------------------------------------------------------

 


 

 

 

 

9.                  NOTICES. Notices shall be given under this Assignment
Agreement in the manner set forth in the Credit Agreement. For the purpose
hereof, the addresses of the parties hereto (until notice of a change is
delivered) shall be the address set forth in the attachment to Schedule 1.

10.              COUNTERPARTS; DELIVERY BY FACSIMILE. This Assignment Agreement
may be executed in counterparts.  Transmission by facsimile of an executed
counterpart of this Assignment Agreement shall be deemed to constitute due and
sufficient delivery of such counterpart and such facsimile shall be deemed to be
an original counterpart of this Assignment Agreement.

IN WITNESS WHEREOF, the duly authorized officers of the parties hereto have
executed this Assignment Agreement by executing Schedule 1 hereto as of the date
first above written.

 

 

--------------------------------------------------------------------------------

 


 

 

 

 

SCHEDULE 1
to Assignment Agreement

1.                 Description and Date of Credit Agreement: Amended and
Restated Credit Agreement dated as of April 25, 2007 among Idaho Power Company,
the Lenders party thereto and Wachovia Bank, National Association, as LC Issuer
and as Administrative Agent.

2.                   Date of Assignment Agreement: ________________,

3.                   Amounts (As of Date of Item 2 Above):

 

 

Facility
1*

Facility
2*

Facility
3*

Facility
4*

 

a.                  Assignee’s percentage of each Facility purchased under
the Assignment Agreement**

_______%

_______%

_______%

_______%

 

b.                  Amount of each Facility purchased under the Assignment
Agreement***

$_______

$_______

$_______

$_______

4.                   Assignee’s Commitment (or Outstanding Credit Exposure with
respect to terminated Commitments) purchased hereunder:

$_______________

 

 

5.                   Proposed Effective Date:

________________

 

 

6.                   Non-standard Recordation Fee Arrangement

N/A***
 [Assignor/Assignee

to pay 100% of fee]
[Fee waived by Agent]

 

Accepted and Agreed:

[NAME OF ASSIGNOR]



[NAME OF ASSIGNEE]

 

 

By:                                                                 

By:                                                          

Title:                                                               

Title:                                                       

 

 

--------------------------------------------------------------------------------

 


 

 

 

 

 

ACCEPTED AND CONSENTED TO BY
[NAME OF BORROWER]****

ACCEPTED AND CONSENTED TO BY [NAME OF AGENT]

 

 

By:                                                                 

By:                                                                 

Title:                                                               

Title:                                                              

 

*          Insert specific facility names per Credit Agreement

**        Percentage taken to 10 decimal places

***      If fee is split 50-50, pick N/A as option

****    Delete if not required by Credit Agreement

 

 

 

--------------------------------------------------------------------------------

 


 

 

 

 

Attachment to SCHEDULE 1 to ASSIGNMENT AGREEMENT

ADMINISTRATIVE INFORMATION SHEET

Attach Assignor’s Administrative Information Sheet, which must
include notice addresses for the Assignor and the Assignee
(Sample form shown below)

ASSIGNOR INFORMATION

Contact:

 

Name:                                                             

Telephone No.:                                               

Fax No.:                                                         

Telex No.:                                                       

 

Answerback:                                                   

 

 

Payment Information:

 

 

 

Name & ABA # of Destination Bank:

                                                                        

 

 

Account Name & Number for Wire Transfer:

                                                                        

 

 

Other Instructions:  
                                                                                                                       

                                                                                                                                                        

 

Address for Notices for Assignor:
                                                                                              

 

 

ASSIGNEE INFORMATION

 

 

Credit Contact:

 

Name:                                                              

Telephone No.:                                               

Fax: No.:                                                        

Telex No.:                                                       

 

Answerback:                                                   

 

 

Key Operations Contacts:

 

 

 

Booking Installation:                                      

Booking Installation:                                      

Name:                                                             

Name:                                                             

Telephone No.:                                               

Telephone No.:                                               

Fax No.:                                                          

Fax No.:                                                          

Telex No.:                                                       

Telex No.:                                                       

Answerback:                                                   

Answerback:                                                   

 

 

 

--------------------------------------------------------------------------------

 


 

 

 

 

 

Payment information:

 

Name & ABA # of Destination
Bank:                                                                                            

 

Account Name & Number for Wire
Transfer:                                                                                

 

Other Instructions:  
                                                                                                                       

                                                                                                                                                        

                                                                                                                                                        

Address for Notices for Assignee: 
                                                                                              
  

 

 

WACHOVIA INFORMATION

 

 

Assignee will be called promptly upon receipt of the signed agreement.

 

 

Initial Funding Contact:

Subsequent Operations Contact:

 

 

Name:                                                             

Name:                                                             

Telephone No.:                                               

Telephone No.:                                                

Fax No.:                                                         

Fax No.:                                                          

 

 

Initial Funding Standards:

 

 

 

Libor Fund 2 days after rates are set.

 

 

 

Wachovia Wire Instructions:

Wachovia Bank, National Association

 

Charlotte, North Carolina

 

ABA Routing No. 053000219

 

Account  Number:                                         

 

Account Name: Idaho Power Company

 

Attention:  Syndication Agency Services

 

Telephone:  (704)___-____

 

Telecopy:    (704)___-____

 

Reference:  Idaho Power Company

 

 

Address for Notices for Wachovia:

Wachovia Bank, National Association

 

One Wachovia Center, 5th Floor

 

301 South College Street

 

Charlotte, North Carolina 28288-0760

 

Attention:                                   

 

Telephone:  (704)___-____

 

Telecopy:    (704)___-____

 

 

 

 

 

 

--------------------------------------------------------------------------------

 


 

 

 

 

EXHIBIT D

FORM OF ACCOUNT DESIGNATION LETTER

April 25, 2007

Wachovia Bank, National Association, as Agent
Charlotte Plaza Building, CP-8
201 South College Street
Charlotte, North Carolina 28288-0680
Attention: Syndication Agency Services

Ladies and Gentlemen:

Reference is made to the Amended and Restated Credit Agreement, dated as of
April 25, 2007, among the undersigned, Idaho Power Company, as Borrower, the
banks and other financial institutions parties thereto from time to time, and
Wachovia Bank, National Association, as Administrative Agent (as amended,
modified or supplemented from time to time, the “Credit Agreement”). Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement.

The undersigned hereby authorizes and directs the Administrative Agent to
disburse any and all proceeds of the Loans under the Credit Agreement, as and
when made from time to time, to the following accounts:

Bank Name:                                                   
ABA Routing No.:                                        
Account No.:                                                 
Account Name:                                              

 

Very truly yours,



IDAHO POWER COMPANY

 

 

By:                                                           
Name:                                                       
Title:                                                         

 

 

--------------------------------------------------------------------------------

 


 

 

 

 

EXHIBIT E

FORM OF
REVOLVING NOTE

$                     
                                                                                   
_______________, 2007

                                                                                                           
Charlotte, North Carolina

 

FOR VALUE RECEIVED, IDAHO POWER COMPANY, an Idaho corporation (the “Borrower”),
hereby promises to pay to the order of

_____________________________(the “Lender”), at the offices of Wachovia Bank,
National Association (the “Administrative Agent”) located at One Wachovia
Center, 301 South College Street, Charlotte, North Carolina (or at such other
place or places as the Administrative Agent may designate), at the times and in
the manner provided in the Amended and Restated Credit Agreement, dated as of
April 25, 2007 (as amended, modified, restated or supplemented from time to
time, the “Credit Agreement”), among the Borrower, the Lenders from time to time
parties thereto, and Wachovia Bank, National Association, as Administrative
Agent, the principal sum of

_______________________DOLLARS ($___________), or such lesser amount as
may constitute the unpaid principal amount of the Revolving Loans made by the
Lender, under the terms and conditions of this promissory note (this “Revolving
Note”) and the Credit  Agreement. The defined terms in the Credit Agreement are
used herein with the same meaning.  The Borrower also promises to pay interest
on the aggregate unpaid principal amount of this Revolving Note at the rates
applicable thereto from time to time as provided in the Credit Agreement.

This Revolving Note is one of a series of Revolving Notes referred to in the
Credit Agreement and is issued to evidence the Revolving Loans made by the
Lender pursuant to the Credit Agreement. All of the terms, conditions and
covenants of the Credit Agreement are expressly made a part of this Revolving
Note by reference in the same manner and with the same effect as if set forth
herein at length, and any holder of this Revolving Note is entitled to the
benefits of and remedies provided in the Credit Agreement and the other Credit
Documents. Reference is made to the Credit Agreement for provisions relating to
the interest rate, maturity, payment, prepayment and acceleration of this
Revolving Note.

In the event of an acceleration of the maturity of this Revolving Note, this
Revolving Note shall become immediately due and payable, without presentation,
demand, protest or notice of any kind, all of which are hereby waived by the
Borrower.

In the event this Revolving Note is not paid when due at any stated or
accelerated maturity, the Borrower agrees to pay, in addition to the principal
and interest, all costs of collection, including reasonable attorneys’ fees.

 

 

--------------------------------------------------------------------------------

 


 

 

 

 

This Revolving Note shall be governed by and construed in accordance with the
internal laws of the State of New York (including Sections 5-1401 and 5-1402 of
the New York General Obligations Law, but excluding all other choice of law and
conflicts of law rules). The Borrower hereby submits to the nonexclusive
jurisdiction and venue of the federal and state courts located in Mecklenburg
County, North Carolina, although the Lender shall not be limited to bringing an
action in such courts.

IN WITNESS WHEREOF, the Borrower has caused this Revolving Note to be executed
by its duly authorized corporate officer as of the day and year first above
written.

IDAHO POWER COMPANY




By:                                                            



Title:                                                         

 

 

--------------------------------------------------------------------------------

 


 

 

 

 

EXHIBIT F

FORM OF
SWINGLINE NOTE

$                     
                                                                                   
        ____________, 2007

                                                                                                           
Charlotte, North Carolina

 

FOR VALUE RECEIVED, IDAHO POWER COMPANY, an Idaho corporation (the “Borrower”),
hereby promises to pay to the order of

WACHOVIA BANK, NATIONAL ASSOCIATION (the “Swingline Lender”), at the offices of
Wachovia Bank, National Association (the “Administrative Agent”) located at One
Wachovia Center, 301 South College Street, Charlotte, North Carolina (or at such
other place or places as the Administrative Agent may designate), at the times
and in the manner provided in the Amended and Restated Credit Agreement, dated
as of April 25, 2007 (as amended, modified, restated or supplemented from time
to time, the “Credit Agreement”), among the Borrower, the Lenders from time to
time parties thereto, and Wachovia Bank, National Association, as Administrative
Agent, the principal sum of

_________________________DOLLARS ($___________), or such lesser amount as may
constitute the unpaid principal amount of the Swingline Loans made by the
Swingline Lender, under the terms and conditions of this promissory note (this
“Swingline Note”) and the Credit Agreement. The defined terms in the Credit
Agreement are used herein with the same meaning. The Borrower also promises to
pay interest on the aggregate unpaid principal amount of this Swingline Note at
the rates applicable thereto from time to time as provided in the Credit
Agreement.

This Swingline Note is issued to evidence the Swingline Loans made by the
Swingline Lender pursuant to the Credit Agreement. All of the terms, conditions
and covenants of the Credit Agreement are expressly made a part of this
Swingline Note by reference in the same manner and with the same effect as if
set forth herein at length, and any holder of this Swingline Note is entitled to
the benefits of and remedies provided in the Credit Agreement and the other
Credit Documents. Reference is made to the Credit Agreement for provisions
relating to the interest rate, maturity, payment, prepayment and acceleration of
this Swingline Note.

In the event of an acceleration of the maturity of this Swingline Note, this
Swingline Note shall become immediately due and payable, without presentation,
demand, protest or notice of any kind, all of which are hereby waived by the
Borrower.

In the event this Swingline Note is not paid when due at any stated or
accelerated maturity, the Borrower agrees to pay, in addition to the principal
and interest, all costs of collection, including reasonable attorneys’ fees.

 

 

--------------------------------------------------------------------------------

 


 

 

 

 

This Swingline Note shall be governed by and construed in accordance with the
internal laws of the State of New York (including Sections 5-1401 and 5-1402 of
the New York General Obligations Law, but excluding all other choice of law and
conflicts of law rules). The Borrower hereby submits to the nonexclusive
jurisdiction and venue of the federal and state courts located in Mecklenburg
County, North Carolina, although the Swingline Lender shall not be limited to
bringing an action in such courts.

IN WITNESS WHEREOF, the Borrower has caused this Swingline Note to be executed
by its duly authorized corporate officer as of the day and year first above
written.

IDAHO POWER COMPANY



By:                                                           



Title:                                                         

 

 

--------------------------------------------------------------------------------

 


 

 

 

 

EXHIBIT G

FORM OF
JOINDER AGREEMENT

This Joinder Agreement (this “Joinder Agreement”) is made this __ day of
____________, 20__, by,________________, a ___________________(the “Assuming
Lender”). Reference is made to the Amended and Restated Credit Agreement, dated
as of April 25, 2007 (as amended, modified or supplemented from time to time,
the “Credit Agreement”), among Idaho Power Company (the “Borrower”), the Lenders
party thereto from time to time parties thereto (the “Lenders”), and Wachovia
Bank, National Association, as LC Issuer and administrative agent for the
Lenders (the “Administrative Agent”). Terms defined in the Credit Agreement are,
unless otherwise defined herein or the context otherwise requires, used herein
as defined therein.

The Assuming Lender hereby agrees as follows:

1.                  Joinder Agreement. Subject to the terms and conditions
hereof and of the Credit Agreement, the Assuming Lender hereby agrees to become
a Lender under the Credit Agreement with a Commitment of ________________Dollars
($____________).  After giving effect to this Joinder Agreement and the
adjustments required under Section 2.20(c) of the Credit Agreement, the Assuming
Lender’s Commitment, the aggregate outstanding principal amounts of the Loans
owing to the Assuming Lender and the Assuming Lender’s Pro Rata Share percentage
of the aggregate principal amount of all Loans plus all LC Obligations will be
as set forth in Item 4 of Annex I attached hereto.

2.                  Assuming Lender Representations. The Assuming Lender (i)
confirms that it has received a copy of the Credit Agreement, together with
copies of the financial statements of the Borrower delivered to the
Administrative Agent pursuant to the Credit Agreement and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Joinder Agreement, (ii) agrees that it will,
independently and without reliance upon the Administrative Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement, (iii) appoints and authorizes the
Administrative Agent to take such action as Administrative Agent on its behalf
under the Credit Documents, and to exercise such powers and to perform such
duties, as are specifically delegated to or required of the Administrative Agent
by the terms thereof, together with such other powers as are reasonably
incidental thereto, (iv) agrees that it will perform in accordance with their
terms all of the obligations that by the terms of the Credit Agreement are
required to be performed by it as a Lender, and (vi) specifies as its address
for payments and notices the office set forth beneath its name on its signature
page hereto.[2]

 

 

 

--------------------------------------------------------------------------------

 


 

 

 

 

3.                  Effective Date. Following the execution of this Joinder
Agreement by the Assuming Lender, an executed original hereof, together with all
attachments hereto, shall be delivered to the Administrative Agent. The
effective date of this Joinder Agreement (the “Effective Date”) shall be the
date of execution hereof by the Borrower, the Administrative Agent and the
Assuming Lender. As of the Effective Date, the Assuming Lender shall be a party
to the Credit Agreement and, to the extent provided in this Joinder Agreement,
shall have the rights and obligations of a Lender thereunder and under the other
Loan Documents.

4.                  Governing Law. This Joinder Agreement shall be governed by,
and construed in accordance with, the law of the State of New York (including
Sections 5-1401 and 5-1402 of the New York General Obligations Law, but
excluding all other choice of law and conflicts of law rules).

5.                  Entire Agreement. This Joinder Agreement, together with the
Credit Agreement and the other Loan Documents, embody the entire agreement and
understanding between the parties hereto and supersede all prior agreements and
understandings of the parties, verbal or written, relating to the subject matter
hereof

6.                  Successors and Assigns. This Joinder Agreement shall be
binding upon, and shall inure to the benefit of, the parties hereto and their
successors and assigns.

7.                  Counterparts. This Joinder Agreement may be executed in any
number of counterparts and by different parties hereto on separate counterparts,
each of which, when so executed and delivered, shall be an original, but all of
which shall together constitute one and the same instrument.

[signatures on following page]

 

 

--------------------------------------------------------------------------------

 


 

 

 

 

 

 

--------------------------------------------------------------------------------

 




 

 

 

IN WITNESS WHEREOF, the parties have caused this Joinder Agreement to be
executed by their duly authorized officers as of the date first above written.

[INSERT NAME OF ASSUMING
LENDER]

 

By:                                                           
Name:                                                       

Title:                                                         

 

 

 

Accepted this __ day of
____________, ______:

 

WACHOVIA BANK, NATIONAL ASSOCIATION,
   as Administrative Agent



By:                                                      
Name:                                                 

Title:                                                   




Consented and agree to:


IDAHO POWER COMPANY

 

By:                                                      
Name:                                                 

Title:                                                   

 

 

 

 

--------------------------------------------------------------------------------

 


 

 

 

 

ANNEX l

1.                                          Borrower:        Idaho Power Company

2.                 Name and Date of Credit Agreement:

Amended and Restated Credit Agreement dated as of April 25, 2007 among Idaho
Power Company, the Lenders party thereto and Wachovia Bank, National
Association, as LC Issuer and as Administrative Agent.

3.                 Date of Joinder Agreement: _______, 20__.

4.                 Amounts (as of date of adjustment pursuant to Section 2.20(c)
of the Credit Agreement):



 


Aggregate Amount of Commitment / Loans for all
Lenders


Amount of Commitment / Loans of Assuming Lender

Percentage of Aggregate Commitment / Loans / LC Obligations[3]

 

 

(a)     Commitment / Loans

$____________

$___________

_____________%

 

 

 

 

5.                   Addresses for Payments and Notices:

Assuming Lender:                  For Funding/Notices:

                                                           

                                                           

                                                           

                                                           

                                                           

Telecopy: (___) ___________

Reference

 

For Payments:

                                                           

                                                           

                                                           

                                                           

                                                           

                                                           

Telecopy: (___) ___________

Reference

 

 

--------------------------------------------------------------------------------

 


 

 

 

 

 

6.                   Effective Date:  ________________, 20 ____ (in accordance
with Section 3).

 

 

--------------------------------------------------------------------------------

 

 




--------------------------------------------------------------------------------

[1] The aggregate outstanding Indebtedness evidenced by Hybrid Securities shall
be excluded to the extent that the total book value of such Hybrid Securities
does not exceed 15% of Consolidated Total Capitalization as of such time.

[2] If the Assuming Lender is a Non-U.S. Lender, add the following: “and (vii)
has delivered the forms required by Section 3.5(d) of the Credit Agreement.

[3]              Set forth, to at least 9 decimals, as a percentage of the
Commitment / Loans of all
Lenders thereunder.